        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 1 of 238

                     THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                             SOUTHERN DIVISION

Atiya Abdulmalik, Francine Adams, Annemarie
Amarena, Melissa Ames, Jamie Bannon, Robert
Barbour, Joanne Barrett, Ann Bascom, Dana
Bass, Paulette Beale, Kimberly Bentley,
Catherine Berrahou, Michael Betit, Juliet Black,
Darrell Black, Winnie Blackwell, Steven Bloom,
Heidi Bodian, Bridget Bodie-Papino, Michelle     Case No.:
Bonifacio, Candace Boston, Cory Bovair, Celia
Bowman, Katesha Box, Miriam Boyd, Julia          CLASS ACTION COMPLAINT
Boykin, Anitra Bradley, Brian Braid, Byron
Brewer, Barbara Brooks, Dorothy Brooks,          JURY TRIAL DEMANDED
Adrianne Brown, David Bruemmer, Cheryl
Butler-Adams, Kathrina Cajigal, Cole Callahan,
Valerie Campanella, Alisha Campbell, Cayla
Campbell, Claudia Canedo, Chastity Canfall,
Elizabeth Capper, Arhonda Carlisle, Yvette
Caruthers, Luke Castle, Chris Cervantes, Amy
Chen, Kevin Cheng, Raphael Chieke, Cindy
Chism, Nycole Chisum, Ryan Ciavarra, Rob
Colletti, Brady Collins, Kevin Collins, Rita
Connuck, Scott Coogan, Carol Cook, James
Cook, Meghan Cook, Kristie Cooley, Laura
Coombs, Cassandra Cooper, William Copeland,
Jeri Covington, Kelly Cox, Ivette Crawford,
Ebony Currie, Betty Dampier, Davidez Dampier,
Barbara Dane, Julie Davis, Kimberly R Davis,
Shanti Davis, Austin Delaney, Jenn Demarco,
Sherry Denny, Benjamin Desantis, Mark
Diefenbach, Tammy Doles, Nathlie Dowdell,
Perkins Drake, Lula Draper, Eric Dubitsky,
Tommy Dudley, Alexander Duff, India Dugat,
Stephanie Dyer, Allison Eells, Romel Fajardo,
Jeremaih Fanyui, Annette Fears, Arnold Fishon,
Eric Fishon, Sara Flesch, Sharay Floyd, Donna
Fontaine, Jeral Forger, Adam Fornal, Shaelyn
Forrest, Arlona Fredrickson, Philip Friedman,
Lisa Gadsby, Cindy Gaines, Christopher Galasso,
Pablo Gallegos, Julie Ganuelas, Fae Garden,
Mark Gardner, Mitchell Gerson, Kim Gibbs, John
Gilmour, Robert Glass, Paula Glass, Maxine
Glass, Kimberly Gomez, Billy Goodman, Lonja
Green, Dale Grimes, Samir Gupta, Laurie
Hansen, John Hariaczyi, Basimah Hasan, Philip
Haskett, Andrew Hickner, Thomas Hickner,


                                       1
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 2 of 238

Robin Hollingsworth, Paul Holloway, Mary
Hopson, Talitha Huddleston, Gennell Hunter,
Dustin Iagulli, Chasity Jackson, Christina
Jackson, Tameka Jackson, Michael Jennings, Lisa
Johnson, Shana Jordan, Teisha Jordan, Robert
Keil, Raymond Kerkvliet, Marybeth Kern, Pegi
Klaess, Robert Korn, Stanley Kubinski, Julius
Kuperberg, Tina Lapene, Robin Lawler, Krystal
Lear, Donna Level, Deborah Lewandowski,
Courtney Lewis, Jahmelia Lewis, Tishaunda
Lewis, Valerie Lewis, Violet Limen, Agnieszka
Lizewska, Jay Lockaby, Melanie Lopez, Shayla
Lowry, Juan Lozano, Elizabeth Lyons, Tiffany
Maberry, Rita Mair, Charity Maldonado, Suzanne
Mallon, Deann Mankell, Bryan Mantei, Pauline
Marco, Leslie Martin, Mark Mason, Maria
Masucci, Eric Mcpherson, Deborah Meade,
Chloe Merjil, Collin Messer, Laura Messier,
Cariss Milano, Shane Miller, Vickie Mondane,
Gabrielle Moore, Jason Moore, Tanika Moore,
John Moy, Albert Muick, Jose Munoz,
Gwendolyn Murai, Maggie Murphy, Ron Musto,
Amelia Naccarto-Coleman, Maria Naclerio,
Sarah Newcomb, Dianna Nolan, Gerard Ohara,
Sherita Olive-Miller, Sandra Ortner, Anita
Overton-Smith, Alicia Page, Nikki Page, Rebecca
Pageau, Kevin Parker, Michael Anthony Partland,
Douglas Patton, Shanisha Perkins, Patrice Perrier,
Yaroslava Petraitis, Terri Pettiford, Michelle
Pfannenstiel, Sean Phillips, Patrick Plank, Emily
Poltrack, George Pouliot, Walter Powell, Andrea
Preston, Tammie Pry, David Rado, Frank Ragan,
Giorgio Ramirez, Lupe Ramos, Nicole Regne,
Donna Riggins, Steve Risinger, Marvin
Roberson, Dominique Robertson, Lamarkis
Robinson, Nick Robinson, Lanny Rodgers,
Robert Rodriguez, Kathleen Romeo, Elizabeth
Rosch, Stacey Rowland, Paul Rozzo, Steven
Ruga, Joshua Ruhlman, Niesha Rush, Brittany
Rushing, Stacy Ryan, Adam Sanderson, Luis
Santos, Stephen Sawyer, Holly Schmidt, Terry
Senn, Hiren Shah, Svetlana Shtofmakher, Jose
Siandre, Lenord Simmons, Janet Simonitsch,
Illya Singh, Lori Smallwood, Julissa Solano,
Steven Spagnolo, Michael Spain, Donald
Springer, Shelli Stapp, Bahasha Stigall, Tammy
Stiller, Daniel Stinson, Debra Stolte, Simon Sum,
Jennifer Sykes, Yanina Szenkman, Gerald Taylor,


                                                 2
             Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 3 of 238

Melissa Taylor, Nicole Theiss, Carla Theriot, Roy
Thompson, Valerie Tolliver, Matthew Tragarz,
Michael Traugott, Ryan Truskowski, Martin
Turnauer, Stella Ureno, Audrey Varner, Leo
Varshavsky, David Viggiano, Anne Vitasek,
April Vrtis, Bryan Wallace, James Walton,
Andrew Walts, Clara White, Matthew White,
Randolph White, Octavia Wilkerson, Dolly
Wright, Chris Wright, Fugong Wu, Debra
Yokoyama, Glenn Young, Brittany Young,
Jacqueline Zenon, Individually and on Behalf of
All Others Similarly Situated,

                      Plaintiffs,
                          v.
MARRIOTT INTERNATIONAL, INC. and
STARWOOD HOTELS & RESORTS
WORLDWIDE, LLC.,
                     Defendants.




                                    CLASS ACTION COMPLAINT

        1.      Plaintiffs1 individually and on behalf of a class of all persons similarly situated (the

“Class” or “Class Members”), bring this class action against Defendants Marriott International,

Inc. and Starwood Hotels & Resorts Worldwide, LLC (collectively, “Marriott” or “Defendants”)

seeking equitable relief and damages as set forth below.

                                    PRELIMINARY STATEMENT

        2.      Plaintiffs bring this action against Marriott for its failure in securing and

safeguarding their personal and financial information, which Marriott required its customers to

provide when they made reservations, checked into hotels, used one of its loyalty programs, or

made purchases at dining or retail operations within its hotels. Plaintiffs further allege that

Marriott failed to adequately notify Plaintiffs and Class Members in a timely manner that their PII

1
  Plaintiffs refer to the individuals referenced in the caption above and described more fully in paragraphs 10
to 304 below.

                                                      3
            Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 4 of 238

had been stolen in violation of common law duties and numerous consumer protection statutes.

       3.       On November 30, 2018, Marriott announced that it had discovered a data breach of

its reservation and database systems where unauthorized parties since 2014 accessed the guest

reservation system and acquired the private information of up to 500 million guests (the “Breach”).

For approximately 327 million of these guests, the personally identifiable information includes

some combination of name, mailing address, phone number, email address, passport number,

Starwood Preferred Guest account information, date of birth, gender, arrival and departure

information, reservation date, communication preferences, payment card numbers, and payment

card expiration dates (collectively, “PII”).

       4.      The Breach was reasonably foreseeable given that numerous other hotel chains in

the hospitality industry, including Starwood, maintained inadequate data security resulting in prior

data breaches and other data security incidents.

       5.      Marriott failed to take adequate and reasonable measures to secure its customers’

PII collected in transactions and stored on its databases.

       6.      This Class Action Complaint is filed on behalf of all persons in the United States,

described more fully in the following sections, whose PII was compromised in the Breach.

                                   JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction over the state law claims asserted here

pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), since some of the Class

Members are citizens of a State different from Marriott, there are more than 100 putative class

members, and the amount in controversy exceeds $5 million.

       8.      This Court has personal jurisdiction over the Parties because Marriott is

headquartered in Maryland and conduct a major part of their national operations with regular and

continuous business activity in Maryland.

       9.      Venue is proper under 28 U.S.C. § 1391(c) because Marriott is a corporation that


                                                   4
            Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 5 of 238

does business in and is subject to personal jurisdiction in this District. Venue is also proper

because a substantial part of the events or omissions giving rise to the claims in this action

occurred in or emanated from this District, including the decisions made by Marriott’s governance

and management personnel that led to the breach.

                                             PARTIES

          10.   Plaintiff Atiya Abdulmalik is a resident and citizen of Virginia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

          11.   Plaintiff Francine Adams is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

          12.   Plaintiff Annemarie Amarena is a resident and citizen of Connecticut who has

stayed at a Starwood property during the relevant time period and subsequently had Personal

Information compromised as a result of the Breach. Ms. Amarena provided her passport

information to Marriott in connection with a stay at a Starwood property outside of the United

States.

          13.   Plaintiff Melissa Ames is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

          14.   Plaintiff Jamie Bannon is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

          15.   Plaintiff Robert Barbour is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.


                                                  5
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 6 of 238

       16.    Plaintiff Joanne Barrett is a resident and citizen of Massachusetts who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       17.    Plaintiff Ann Bascom is a resident and citizen of Maryland who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       18.    Plaintiff Dana Bass is a resident and citizen of Indiana who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       19.    Plaintiff Paulette Beale is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       20.    Plaintiff Kimberly Bentley is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       21.    Plaintiff Catherine Berrahou is a resident and citizen of Michigan who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       22.    Plaintiff Michael Betit is a resident and citizen of New York who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       23.    Plaintiff Juliet Black is a resident and citizen of North Carolina who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       24.    Plaintiff Darrell Black is a resident and citizen of Virginia who has stayed at a


                                                6
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 7 of 238

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       25.     Plaintiff Winnie Blackwell is a resident and citizen of North Carolina who has

stayed at a Starwood property during the relevant time period and subsequently had Personal

Information compromised as a result of the Breach.

       26.     Plaintiff Steven Bloom is a resident and citizen of Illinois who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       27.     Plaintiff Heidi Bodian is a resident and citizen of Connecticut who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach. Ms. Bodian provided her passport information to Marriott

in connection with a stay at a Starwood property outside of the United States.

       28.     Plaintiff Bridget Bodie-Papino is a resident and citizen of New Jersey who has

stayed at a Starwood property during the relevant time period and subsequently had Personal

Information compromised as a result of the Breach.

       29.     Plaintiff Michelle Bonifacio is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       30.     Plaintiff Candace Boston is a resident and citizen of Maryland who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       31.     Plaintiff Cory Bovair is a resident and citizen of North Carolina who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       32.     Plaintiff Celia Bowman is a resident and citizen of Colorado who has stayed at a


                                                 7
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 8 of 238

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       33.    Plaintiff Katesha Box is a resident and citizen of Georgia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       34.    Plaintiff Miriam Boyd is a resident and citizen of Alabama who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       35.    Plaintiff Julia Boykin is a resident and citizen of South Carolina who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       36.    Plaintiff Anitra Bradley is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       37.    Plaintiff Brian Braid is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       38.    Plaintiff Byron Brewer is a resident and citizen of Alabama who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       39.    Plaintiff Barbara Brooks is a resident and citizen of Indiana who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       40.    Plaintiff Dorothy Brooks is a resident and citizen of Michigan who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information


                                                8
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 9 of 238

compromised as a result of the Breach.

       41.    Plaintiff Adrianne Brown is a resident and citizen of Tennessee who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       42.    Plaintiff David Bruemmer is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       43.    Plaintiff Cheryl Butler-Adams is a resident and citizen of Nevada who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       44.    Plaintiff Kathrina Cajigal is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       45.    Plaintiff Cole Callahan is a resident and citizen of Rhode Island who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       46.    Plaintiff Valerie Campanella is a resident and citizen of New Jersey who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       47.    Plaintiff Alisha Campbell is a resident and citizen of Georgia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       48.    Plaintiff Cayla Campbell is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.


                                                9
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 10 of 238

       49.     Plaintiff Claudia Canedo is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       50.     Plaintiff Chastity Canfall is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       51.     Plaintiff Elizabeth Capper is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach. Ms. Capper provided her passport information to Marriott

in connection with a stay at a Starwood property outside of the United States.

       52.     Plaintiff Arhonda Carlisle is a resident and citizen of Minnesota who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       53.     Plaintiff Yvette Caruthers is a resident and citizen of Georgia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       54.     Plaintiff Luke Castle is a resident and citizen of Louisiana who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       55.     Plaintiff Chris Cervantes is a resident and citizen of Colorado who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       56.     Plaintiff Amy Chen is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.


                                                 10
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 11 of 238

       57.    Plaintiff Kevin Cheng is a resident and citizen of New York who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       58.    Plaintiff Raphael Chieke is a resident and citizen of Pennsylvania who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       59.    Plaintiff Cindy Chism is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       60.    Plaintiff Nycole Chisum is a resident and citizen of Georgia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       61.    Plaintiff Ryan Ciavarra is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       62.    Plaintiff Rob Colletti is a resident and citizen of Arizona who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       63.    Plaintiff Brady Collins is a resident and citizen of Illinois who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       64.    Plaintiff Kevin Collins is a resident and citizen of Illinois who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       65.    Plaintiff Rita Connuck is a resident and citizen of Georgia who has stayed at a


                                                11
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 12 of 238

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       66.     Plaintiff Scott Coogan is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       67.     Plaintiff Carol Cook is a resident and citizen of Maryland who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       68.     Plaintiff James Cook is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach. Mr. Cook provided his passport information to Marriott in

connection with a stay at a Starwood property outside of the United States.

       69.     Plaintiff Meghan Cook is a resident and citizen of North Carolina who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       70.     Plaintiff Kristie Cooley is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       71.     Plaintiff Laura Coombs is a resident and citizen of Maryland who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       72.     Plaintiff Cassandra Cooper is a resident and citizen of Georgia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       73.     Plaintiff William Copeland is a resident and citizen of Kentucky who has stayed at


                                                 12
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 13 of 238

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       74.    Plaintiff Jeri Covington is a resident and citizen of Missouri who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       75.    Plaintiff Kelly Cox is a resident and citizen of Oregon who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       76.    Plaintiff Ivette Crawford is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       77.    Plaintiff Ebony Currie is a resident and citizen of Maryland who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       78.    Plaintiff Betty Dampier is a resident and citizen of Mississippi who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       79.    Plaintiff Davidez Dampier is a resident and citizen of Pennsylvania who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       80.    Plaintiff Barbara Dane is a resident and citizen of Massachusetts who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       81.    Plaintiff Julie Davis is a resident and citizen of Texas who has stayed at a Starwood

property during the relevant time period and subsequently had Personal Information compromised


                                                13
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 14 of 238

as a result of the Breach.

       82.     Plaintiff Kimberly R Davis is a resident and citizen of Illinois who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       83.     Plaintiff Shanti Davis is a resident and citizen of Michigan who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       84.     Plaintiff Austin Delaney is a resident and citizen of New York who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       85.     Plaintiff Jenn Demarco is a resident and citizen of Pennsylvania who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       86.     Plaintiff Sherry Denny is a resident and citizen of Arizona who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       87.     Plaintiff Benjamin Desantis is a resident and citizen of North Carolina who has

stayed at a Starwood property during the relevant time period and subsequently had Personal

Information compromised as a result of the Breach.

       88.     Plaintiff Mark Diefenbach is a resident and citizen of New York who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       89.     Plaintiff Tammy Doles is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.


                                                 14
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 15 of 238

       90.    Plaintiff Nathlie Dowdell is a resident and citizen of Georgia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       91.    Plaintiff Perkins Drake is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       92.    Plaintiff Lula Draper is a resident and citizen of Mississippi who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       93.    Plaintiff Eric Dubitsky is a resident and citizen of Ohio who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       94.    Plaintiff Tommy Dudley is a resident and citizen of North Carolina who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       95.    Plaintiff Alexander Duff is a resident and citizen of Washington who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       96.    Plaintiff India Dugat is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       97.    Plaintiff Stephanie Dyer is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       98.    Plaintiff Allison Eells is a resident and citizen of North Carolina who has stayed at


                                                15
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 16 of 238

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       99.     Plaintiff Romel Fajardo is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       100.    Plaintiff Jeremaih Fanyui is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       101.    Plaintiff Julius Farrar is a resident and citizen of Utah who has stayed at a Starwood

property during the relevant time period and subsequently had Personal Information compromised

as a result of the Breach.

       102.    Plaintiff Annette Fears is a resident and citizen of Georgia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       103.    Plaintiff Arnold Fishon is a resident and citizen of New York who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       104.    Plaintiff Eric Fishon is a resident and citizen of New York who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       105.    Plaintiff Sara Flesch is a resident and citizen of Illinois who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       106.    Plaintiff Sharay Floyd is a resident and citizen of Alabama who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information


                                                 16
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 17 of 238

compromised as a result of the Breach.

       107.   Plaintiff Donna Fontaine is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       108.   Plaintiff Jeral Forger is a resident and citizen of New York who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       109.   Plaintiff Adam Fornal is a resident and citizen of Wisconsin who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       110.   Plaintiff Shaelyn Forrest is a resident and citizen of Virginia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       111.   Plaintiff Arlona Fredrickson is a resident and citizen of Iowa who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       112.   Plaintiff Philip Friedman is a resident and citizen of Maryland who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       113.   Plaintiff Lisa Gadsby is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       114.   Plaintiff Cindy Gaines is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.


                                               17
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 18 of 238

       115.    Plaintiff Christopher Galasso is a resident and citizen of New York who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       116.    Plaintiff Pablo Gallegos is a resident and citizen of Colorado who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       117.    Plaintiff Julie Ganuelas is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       118.    Plaintiff Fae Garden is a resident and citizen of Texas who has stayed at a Starwood

property during the relevant time period and subsequently had Personal Information compromised

as a result of the Breach.

       119.    Plaintiff Mark Gardner is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       120.    Plaintiff Mitchell Gerson is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       121.    Plaintiff Kim Gibbs is a resident and citizen of South Carolina who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       122.    Plaintiff John Gilmour is a resident and citizen of Illinois who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       123.    Plaintiff Robert Glass is a resident and citizen of California who has stayed at a


                                                 18
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 19 of 238

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       124.   Plaintiff Paula Glass is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       125.   Plaintiff Maxine Glass is a resident and citizen of Tennessee who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       126.   Plaintiff Kimberly Gomez is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       127.   Plaintiff Billy Goodman is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       128.   Plaintiff Lonja Green is a resident and citizen of Delaware who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       129.   Plaintiff Dale Grimes is a resident and citizen of Arizona who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       130.   Plaintiff Samir Gupta is a resident and citizen of New York who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       131.   Plaintiff Laurie Hansen is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information


                                               19
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 20 of 238

compromised as a result of the Breach.

       132.   Plaintiff John Hariaczyi is a resident and citizen of New York who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       133.   Plaintiff Basimah Hasan is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       134.   Plaintiff Philip Haskett is a resident and citizen of Missouri who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       135.   Plaintiff Andrew Hickner is a resident and citizen of New Jersey who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       136.   Plaintiff Thomas Hickner is a resident and citizen of Michigan who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       137.   Plaintiff Robin Hollingsworth is a resident and citizen of Michigan who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       138.   Plaintiff Paul Holloway is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       139.   Plaintiff Mary Hopson is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.


                                               20
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 21 of 238

       140.   Plaintiff Talitha Huddleston is a resident and citizen of Georgia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       141.   Plaintiff Gennell Hunter is a resident and citizen of Washington who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       142.   Plaintiff Dustin Iagulli is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       143.   Plaintiff Chasity Jackson is a resident and citizen of Kansas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       144.   Plaintiff Christina Jackson is a resident and citizen of Maryland who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       145.   Plaintiff Tameka Jackson is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       146.   Plaintiff Michael Jennings is a resident and citizen of Tennessee who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       147.   Plaintiff Lisa Johnson is a resident and citizen of Ohio who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       148.   Plaintiff Shana Jordan is a resident and citizen of North Carolina who has stayed at


                                                21
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 22 of 238

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       149.   Plaintiff Teisha Jordan is a resident and citizen of Pennsylvania who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       150.   Plaintiff Robert Keil is a resident and citizen of Minnesota who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       151.   Plaintiff Raymond Kerkvliet is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       152.   Plaintiff Marybeth Kern is a resident and citizen of Pennsylvania who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       153.   Plaintiff Pegi Klaess is a resident and citizen of Alabama who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       154.   Plaintiff Robert Korn is a resident and citizen of Kansas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       155.   Plaintiff Stanley Kubinski is a resident and citizen of Massachusetts who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       156.   Plaintiff Julius Kuperberg is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information


                                                22
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 23 of 238

compromised as a result of the Breach.

       157.    Plaintiff Tina Lapene is a resident and citizen of Louisiana who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       158.    Plaintiff Robin Lawler is a resident and citizen of Virginia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       159.    Plaintiff Krystal Lear is a resident and citizen of Ohio who has stayed at a Starwood

property during the relevant time period and subsequently had Personal Information compromised

as a result of the Breach.

       160.    Plaintiff Donna Level is a resident and citizen of Georgia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       161.    Plaintiff Deborah Lewandowski is a resident and citizen of Michigan who has

stayed at a Starwood property during the relevant time period and subsequently had Personal

Information compromised as a result of the Breach.

       162.    Plaintiff Courtney Lewis is a resident and citizen of Virginia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       163.    Plaintiff Jahmelia Lewis is a resident and citizen of Georgia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       164.    Plaintiff Tishaunda Lewis is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.


                                                 23
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 24 of 238

       165.   Plaintiff Valerie Lewis is a resident and citizen of Virginia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       166.   Plaintiff Violet Limen is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       167.   Plaintiff Agnieszka Lizewska is a resident and citizen of New Jersey who has

stayed at a Starwood property during the relevant time period and subsequently had Personal

Information compromised as a result of the Breach.

       168.   Plaintiff Jay Lockaby is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       169.   Plaintiff Melanie Lopez is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       170.   Plaintiff Shayla Lowry is a resident and citizen of Georgia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       171.   Plaintiff Juan Lozano is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       172.   Plaintiff Elizabeth Lyons is a resident and citizen of Arkansas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       173.   Plaintiff Tiffany Maberry is a resident and citizen of Georgia who has stayed at a


                                               24
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 25 of 238

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       174.    Plaintiff Rita Mair is a resident and citizen of Florida who has stayed at a Starwood

property during the relevant time period and subsequently had Personal Information compromised

as a result of the Breach.

       175.    Plaintiff Charity Maldonado is a resident and citizen of California who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       176.    Plaintiff Suzanne Mallon is a resident and citizen of Illinois who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       177.    Plaintiff Deann Mankell is a resident and citizen of Missouri who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       178.    Plaintiff Bryan Mantei is a resident and citizen of Wisconsin who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       179.    Plaintiff Pauline Marco is a resident and citizen of West Virginia who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       180.    Plaintiff Leslie Martin is a resident and citizen of Washington who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       181.    Plaintiff Mark Mason is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information


                                                 25
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 26 of 238

compromised as a result of the Breach.

       182.    Plaintiff Maria Masucci is a resident and citizen of Massachusetts who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       183.    Plaintiff Eric Mcpherson is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach. Mr. McPherson provided his passport information to

Marriott in connection with a stay at a Starwood property outside of the United States.

       184.    Plaintiff Deborah Meade is a resident and citizen of New Jersey who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       185.    Plaintiff Chloe Merjil is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       186.    Plaintiff Collin Messer is a resident and citizen of Ohio who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       187.    Plaintiff Laura Messier is a resident and citizen of Rhode Island who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       188.    Plaintiff Cariss Milano is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       189.    Plaintiff Shane Miller is a resident and citizen of Mississippi who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information


                                                 26
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 27 of 238

compromised as a result of the Breach.

       190.   Plaintiff Vickie Mondane is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       191.   Plaintiff Gabrielle Moore is a resident and citizen of North Carolina who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       192.   Plaintiff Jason Moore is a resident and citizen of District of Columbia who has

stayed at a Starwood property during the relevant time period and subsequently had Personal

Information compromised as a result of the Breach.

       193.   Plaintiff Tanika Moore is a resident and citizen of Nebraska who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       194.   Plaintiff John Moy is a resident and citizen of New York who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       195.   Plaintiff Albert Muick is a resident and citizen of Pennsylvania who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       196.   Plaintiff Jose Munoz is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       197.   Plaintiff Gwendolyn Murai is a resident and citizen of Hawaii who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.


                                                27
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 28 of 238

       198.   Plaintiff Maggie Murphy is a resident and citizen of North Carolina who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       199.   Plaintiff Ron Musto is a resident and citizen of Pennsylvania who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       200.   Plaintiff Amelia Naccarto-Coleman is a resident and citizen of California who has

stayed at a Starwood property during the relevant time period and subsequently had Personal

Information compromised as a result of the Breach.

       201.   Plaintiff Maria Naclerio is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       202.   Plaintiff Sarah Newcomb is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       203.   Plaintiff Dianna Nolan is a resident and citizen of New York who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       204.   Plaintiff Gerard Ohara is a resident and citizen of South Carolina who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       205.   Plaintiff Sherita Olive-Miller is a resident and citizen of Iowa who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       206.   Plaintiff Sandra Ortner is a resident and citizen of Missouri who has stayed at a


                                                28
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 29 of 238

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       207.   Plaintiff Anita Overton-Smith is a resident and citizen of Georgia who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       208.   Plaintiff Alicia Page is a resident and citizen of New Jersey who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       209.   Plaintiff Nikki Page is a resident and citizen of Arizona who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       210.   Plaintiff Rebecca Pageau is a resident and citizen of North Carolina who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       211.   Plaintiff Kevin Parker is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       212.   Plaintiff Michael Anthony Partland is a resident and citizen of Florida who has

stayed at a Starwood property during the relevant time period and subsequently had Personal

Information compromised as a result of the Breach.

       213.   Plaintiff Douglas Patton is a resident and citizen of Michigan who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       214.   Plaintiff Shanisha Perkins is a resident and citizen of Oklahoma who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information


                                                29
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 30 of 238

compromised as a result of the Breach.

       215.   Plaintiff Patrice Perrier is a resident and citizen of Maryland who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       216.   Plaintiff Yaroslava Petraitis is a resident and citizen of California who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       217.   Plaintiff Terri Pettiford is a resident and citizen of Georgia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       218.   Plaintiff Michelle Pfannenstiel is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       219.   Plaintiff Sean Phillips is a resident and citizen of Arkansas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       220.   Plaintiff Patrick Plank is a resident and citizen of Minnesota who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       221.   Plaintiff Emily Poltrack is a resident and citizen of Massachusetts who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       222.   Plaintiff George Pouliot is a resident and citizen of North Carolina who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.


                                                 30
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 31 of 238

       223.   Plaintiff Walter Powell is a resident and citizen of Michigan who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       224.   Plaintiff Andrea Preston is a resident and citizen of Massachusetts who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       225.   Plaintiff Tammie Pry is a resident and citizen of Illinois who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       226.   Plaintiff David Rado is a resident and citizen of Connecticut who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       227.   Plaintiff Frank Ragan is a resident and citizen of Delaware who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       228.   Plaintiff Giorgio Ramirez is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       229.   Plaintiff Lupe Ramos is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       230.   Plaintiff Nicole Regne is a resident and citizen of New York who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       231.   Plaintiff Donna Riggins is a resident and citizen of South Carolina who has stayed


                                               31
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 32 of 238

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       232.   Plaintiff Steve Risinger is a resident and citizen of Washington who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       233.   Plaintiff Marvin Roberson is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       234.   Plaintiff Dominique Robertson is a resident and citizen of Maryland who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       235.   Plaintiff Lamarkis Robinson is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       236.   Plaintiff Nick Robinson is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       237.   Plaintiff Lanny Rodgers is a resident and citizen of Pennsylvania who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       238.   Plaintiff Robert Rodriguez is a resident and citizen of Indiana who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       239.   Plaintiff Kathleen Romeo is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information


                                                32
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 33 of 238

compromised as a result of the Breach.

       240.   Plaintiff Elizabeth Rosch is a resident and citizen of Illinois who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       241.   Plaintiff Stacey Rowland is a resident and citizen of North Carolina who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       242.   Plaintiff Paul Rozzo is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       243.   Plaintiff Steven Ruga is a resident and citizen of Virginia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       244.   Plaintiff Joshua Ruhlman is a resident and citizen of Michigan who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       245.   Plaintiff Niesha Rush is a resident and citizen of Mississippi who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       246.   Plaintiff Brittany Rushing is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       247.   Plaintiff Stacy Ryan is a resident and citizen of New York who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.


                                               33
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 34 of 238

       248.   Plaintiff Adam Sanderson is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       249.   Plaintiff Luis Santos is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       250.   Plaintiff Stephen Sawyer is a resident and citizen of South Carolina who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       251.   Plaintiff Holly Schmidt is a resident and citizen of Ohio who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       252.   Plaintiff Terry Senn is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       253.   Plaintiff Hiren Shah is a resident and citizen of Michigan who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       254.   Plaintiff Svetlana Shtofmakher is a resident and citizen of New Jersey who has

stayed at a Starwood property during the relevant time period and subsequently had Personal

Information compromised as a result of the Breach.

       255.   Plaintiff Jose Siandre is a resident and citizen of New Jersey who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       256.   Plaintiff Lenord Simmons is a resident and citizen of Florida who has stayed at a


                                               34
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 35 of 238

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       257.   Plaintiff Janet Simonitsch is a resident and citizen of Missouri who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       258.   Plaintiff Illya Singh is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       259.   Plaintiff Lori Smallwood is a resident and citizen of Ohio who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       260.   Plaintiff Julissa Solano is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       261.   Plaintiff Steven Spagnolo is a resident and citizen of Pennsylvania who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       262.   Plaintiff Michael Spain is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       263.   Plaintiff Donald Springer is a resident and citizen of Pennsylvania who has stayed

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       264.   Plaintiff Shelli Stapp is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information


                                                35
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 36 of 238

compromised as a result of the Breach.

       265.   Plaintiff Bahasha Stigall is a resident and citizen of Mississippi who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       266.   Plaintiff Tammy Stiller is a resident and citizen of Georgia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       267.   Plaintiff Daniel Stinson is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       268.   Plaintiff Debra Stolte is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       269.   Plaintiff Simon Sum is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       270.   Plaintiff Jennifer Sykes is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       271.   Plaintiff Yanina Szenkman is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       272.   Plaintiff Gerald Taylor is a resident and citizen of Michigan who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.


                                                36
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 37 of 238

       273.   Plaintiff Melissa Taylor is a resident and citizen of Louisiana who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       274.   Plaintiff Nicole Theiss is a resident and citizen of Ohio who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       275.   Plaintiff Carla Theriot is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       276.   Plaintiff Roy Thompson is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       277.   Plaintiff Valerie Tolliver is a resident and citizen of Alabama who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       278.   Plaintiff Matthew Tragarz is a resident and citizen of Tennessee who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       279.   Plaintiff Michael Traugott is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       280.   Plaintiff Ryan Truskowski is a resident and citizen of Michigan who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       281.   Plaintiff Martin Turnauer is a resident and citizen of South Carolina who has stayed


                                                37
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 38 of 238

at a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       282.   Plaintiff Stella Ureno is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       283.   Plaintiff Audrey Varner is a resident and citizen of Ohio who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       284.   Plaintiff Leo Varshavsky is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       285.   Plaintiff David Viggiano is a resident and citizen of Georgia who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       286.   Plaintiff Anne Vitasek is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       287.   Plaintiff April Vrtis is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       288.   Plaintiff Bryan Wallace is a resident and citizen of Michigan who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       289.   Plaintiff James Walton is a resident and citizen of California who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information


                                                38
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 39 of 238

compromised as a result of the Breach.

       290.   Plaintiff Andrew Walts is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       291.   Plaintiff Clara White is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       292.   Plaintiff Matthew White is a resident and citizen of Rhode Island who has stayed at

a Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       293.   Plaintiff Randolph White is a resident and citizen of Montana who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       294.   Plaintiff Octavia Wilkerson is a resident and citizen of Illinois who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       295.   Plaintiff Dolly Wright is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       296.   Plaintiff Chris Wright is a resident and citizen of Tennessee who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

       297.   Plaintiff Fugong Wu is a resident and citizen of Texas who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.


                                                39
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 40 of 238

         298.   Plaintiff Debra Yokoyama is a resident and citizen of Colorado who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

         299.   Plaintiff Glenn Young is a resident and citizen of Arizona who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

         300.   Plaintiff Brittany Young is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

         301.   Plaintiff Jacqueline Zenon is a resident and citizen of Florida who has stayed at a

Starwood property during the relevant time period and subsequently had Personal Information

compromised as a result of the Breach.

         302.   Marriott Marriott International, Inc. is a Delaware corporation with its headquarters

and principal place of business in this District at 10400 Fernwood Road, Bethesda, Maryland

20817.

         303.   Marriott Starwood Hotels & Resorts Worldwide, LLC is incorporated under the

laws of the State of Maryland, with its principal place of business at 10400 Fernwood Road,

Bethesda, Maryland 20817.

                                     STATEMENT OF FACTS

         304.   The Marriott hotel chain operates more than 6,700 properties. Marriott operates and

franchises hotels and licenses vacation ownership resorts all around the world. The company is

headquartered outside of Washington, D.C. in Bethesda, Maryland.

         305.   In September 2016, Marriott completed a $13 billion acquisition of Starwood

Hotels & Resorts Worldwide, to create the world’s largest hotel chain. Starwood brands include W

Hotels, St. Regis, Sheraton Hotels & Resorts, Westin Hotels & Resorts, Element Hotels, Aloft


                                                  40
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 41 of 238

Hotels, The Luxury Collection, Tribute Portfolio, Le Méridien Hotels & Resorts, Four Points by

Sheraton and Design Hotels and Starwood branded timeshare properties.

       306.   Marriott Group Global Privacy Statement available on marriott.com provides:

          This Privacy Statement describes the privacy practices of the Marriott Group
          for data that we collect:

              •   through websites operated by us from which you are accessing this
                  Privacy Statement, including Marriott.com and other websites owned
                  or controlled by the Marriott Group (collectively, the “Websites”)
              •   through the software applications made available by us for use on or
                  through computers and mobile devices (the “Apps”)
              •   through our social media pages that we control from which you are
                  accessing this Privacy Statement (collectively, our “Social Media
                  Pages”)
              •   through HTML-formatted email messages that we send you that link
                  to this Privacy Statement and through your communications with us
              •   when you visit or stay as a guest at one of our properties, or through
                  other offline interactions

          Collectively, we refer to the Websites, the Apps and our Social Media Pages,
          as the “Online Services” and, together with offline channels, the “Services.”
          By using the Services, you agree to the terms and conditions of this Privacy
          Statement.

       307.   With respect to “Collection of Personal Data,” the policy provides as follows:

          “Personal Data” are data that identify you as an individual or relate to an
          identifiable individual.

          At touchpoints throughout your guest journey, we collect Personal Data in
          accordance with law, such as:

              •   Name
              •   Gender
              •   Postal address
              •   Telephone number
              •   Email address
              •   Credit and debit card number or other payment data
              •   Financial information in limited circumstances
              •   Language preference
              •   Date and place of birth
              •   Nationality, passport, visa or other government-issued identification
                  data
              •   Important dates, such as birthdays, anniversaries and special occasions


                                                41
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 42 of 238


              •   Membership or loyalty program data (including co-branded payment
                  cards, travel partner program affiliations)
              •   Employer details
              •   Travel itinerary, tour group or activity data
              •   Prior guest stays or interactions, goods and services purchased, special
                  service and amenity requests
              •   Geolocation information
              •   Social media account ID, profile photo and other data publicly
                  available, or data made available by linking your social media and
                  loyalty accounts

           In more limited circumstances, we also may collect:

              •   Data about family members and companions, such as names and ages
                  of children
              •   Biometric data, such as digital images
              •   Images and video and audio data via: (a) security cameras located in
                  public areas, such as hallways and lobbies, in our properties; and (b)
                  body-worn cameras carried by our loss prevention officers and other
                  security personnel
              •   Guest preferences and personalized data (“Personal Preferences”),
                  such as your interests, activities, hobbies, food and beverage choices,
                  services and amenities of which you advise us or which we learn
                  about during your visit

           If you submit any Personal Data about other people to us or our Service
           Providers (e.g., if you make a reservation for another individual), you
           represent that you have the authority to do so and you permit us to use the
           data in accordance with this Privacy Statement.

       308.   The privacy policy also represents that “We seek to use reasonable organizational,

technical and administrative measures to protect Personal Data.”

       309.    On November 30, 2018, Marriott announced that for four years unauthorized

parties maintained access to its reservation systems which held the PII of up to 500 million

customers, including Plaintiffs and Class Members.

       310.   Marriott was alerted to an attempt to access the Starwood guest reservation

database in the United States on September 8, 2018. During the investigation, Marriott learned that

there had been unauthorized access to the Starwood network since 2014. Marriott also discovered

that an unauthorized party had copied and encrypted information from the Starwood guest



                                                42
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 43 of 238

reservation database. The press release stated:

            The company has not finished identifying duplicate information in the
            database, but believes it contains information on up to approximately 500
            million guests who made a reservation at a Starwood property. For
            approximately 327 million of these guests, the information includes some
            combination of name, mailing address, phone number, email address,
            passport number, Starwood Preferred Guest (“SPG”) account information,
            date of birth, gender, arrival and departure information, reservation date, and
            communication preferences. For some, the information also includes payment
            card numbers and payment card expiration dates, but the payment card
            numbers were encrypted using Advanced Encryption Standard encryption
            (AES-128). There are two components needed to decrypt the payment card
            numbers, and at this point, Marriott has not been able to rule out the
            possibility that both were taken. For the remaining guests, the information
            was limited to name and sometimes other data such as mailing address, email
            address, or other information.

       311.    Marriott also acknowledged the Breach in a Form 8-K filing with the Securities and

Exchange Commission.

       A.      Marriott’s Security Protocols Were Insufficient

       312.    Marriott maintained insufficient and inadequate data security policies, procedures,

and practices to protect the payment information of Plaintiffs and the Class. It is well known, and

the subject of many media reports, that PII is highly coveted and a frequent target of hackers.

Despite well-publicized litigation and frequent public announcements of data breaches, Marriott

maintained insufficient and inadequate data security policies, procedures, and practices to protect

the PII of Plaintiffs and the Class.

       313.    After the public became aware of this massive Breach, Marriott’s Chief Executive

Officer, Arne Sorenson, admitted that “[Marriott] fell short of what our guests deserve and what

we expect of ourselves.”2

       314.    Plaintiffs and Class Members now face years of constant surveillance of their

financial and personal records, monitoring, and loss of rights. The one year of credit monitoring


2
 Marriott Breach Exposes Data of Up to 500 Million Guests,
https://www.nytimes.com/2018/11/30/business/marriott-data-breach.html (last accessed Dec. 18, 2018).

                                                   43
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 44 of 238

offered by Marriott is entirely insufficient and inadequate, in part, because identity thieves are

aware that victims of a data breach are on heightened alert immediately following a data breach

announcement, often times resulting in identity thieves waiting months or years to utilize the

acquired information. The Class is incurring and will continue to incur damages in addition to any

fraudulent credit and debit card charges incurred by them and the resulting loss of use of their

credit and access to funds, whether or not such charges are ultimately reimbursed by the credit

card companies.

       B.      Plaintiffs and the Class Suffered Damages

       315.    The Breach was a direct and proximate result of Marriott’s failure to properly

safeguard, protect, and monitor Plaintiffs’ and Class’ PII from unauthorized access, use, and

disclosure, as required by various state and federal regulations, industry practices, and the common

law. The Breach was also a result of Marriott’s failure in establishing and implementing

appropriate administrative, technical, and physical safeguards to ensure the security and

confidentiality of Plaintiffs’ and Class Members’ PII to protect against reasonably foreseeable

threats to the security or integrity of such information.

       316.    Plaintiffs’ and Class Members’ PII is private and sensitive in nature and was

inadequately protected by Marriott. Marriott did not obtain Plaintiffs’ and Class Members’ consent

to disclose their PII as required by applicable law and industry standards.

       317.    As a direct and proximate result of Marriott’s wrongful action and inaction and the

resulting data breach, as well as Marriott’s unreasonable failure to timely identify the intrusion,

Plaintiffs and Class Members have been placed at an imminent, immediate, and continuing risk of

harm from identity theft and identity fraud, requiring them to take the time and effort to mitigate

the actual and potential impact of the subject Breach on their lives by, among other things,

spending time and/or money placing “freezes” and “alerts” with credit reporting agencies,

contacting their financial institutions, closing or modifying financial accounts, and closely


                                                   44
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 45 of 238

reviewing and monitoring their credit reports and accounts for unauthorized activity.

       318.    Marriott’s wrongful actions and inaction directly and proximately caused the theft

and dissemination into the public domain of Plaintiffs’ and Class Members’ PII, causing them to

suffer, and continue to suffer, economic damages and other actual harm for which they are entitled

to compensation, including, but not limited to, the following:

               a.      Theft and other misuse of their PII;

               b.      The imminent and certainly impending injury flowing from potential fraud

and identity theft posed by their PII being placed in the hands of criminals;

               c.      The imminent and impending injury flowing from the sale of Plaintiffs’ and

Class Members’ PII on the Internet black market;

               d.      The untimely and inadequate notification of the Breach;

               e.      The improper disclosure of their PII;

               f.      Loss of privacy;

               g.      Ascertainable losses in the form of out-of-pocket expenses and the value of

their time reasonably incurred to remedy or mitigate the effects of the data breach;

               h.      Ascertainable losses in the form of deprivation of the value of their PII, for

which there is a well-established national and international market;

               i.      Overpayments to Marriott for booking and purchase during the Breach

period in that a portion of the price paid for such booking by Plaintiffs and Class Members to

Marriott was for the costs of reasonable and adequate safeguards and security measures that would

protect customers’ PII, which Marriott did not implement and, as a result, Plaintiffs and Class

Members did not receive what they paid for and were overcharged by Marriott; and

               j.      Deprivation of rights they possess under the state and federal law.

                                     CLASS ALLEGATIONS

       319.    Plaintiffs bring this complaint on behalf of themselves and the following Class


                                                  45
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 46 of 238

Members (“Nationwide Class”):

               All persons whose Personally Identifiable Information was compromised
               as a result of the data breach disclosed by Marriott on November 30, 2018.

       320.    Plaintiffs Boyd, Brewer, Floyd, Klaess, and Tolliver (“Alabama Plaintiffs”) also

seek certification of the following state subclass (“Alabama Subclass”):

               All persons residing in Alabama whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       321.    Plaintiffs Colletti, Denny, Grimes, Nikki Page, and Glenn Young (“Arizona

Plaintiffs”) also seek certification of the following state subclass (“Arizona Subclass”):

               All persons residing in Arizona whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       322.    Plaintiffs Lyons and Phillips (“Arkansas Plaintiffs”) also seek certification of the

following state subclass (“Arkansas Subclass”):

               All persons residing in Arkansas whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

      323.     Plaintiffs Ames, Barbour, Beale, Bradley, Braid, Cajigal, Canedo, Chen, Cooley,

Drake, Gadsby, Gaines, Ganuelas, Paula Glass, Robert Glass, Goodman, Hansen, Holloway,

Hopson, Lopez, Lozano, Maldonado, Merjil, Milano, Mondane, Munoz, Naccarto-Coleman,

Petraitis, Ramos, Roberson, Santos, Solano, Stapp, Sum, Ureno, Varshavsky, Vrtis, and Walton

(“California Plaintiffs”) also seek certification of the following state subclass (“California

Subclass”):

               All persons residing in California whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       324.    Plaintiffs Bowman, Cervantes, Gallegos, and Yokoyama (“Colorado Plaintiffs”)

also seek certification of the following state subclass (the “Colorado Subclass”):



                                                  46
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 47 of 238

               All persons residing in Colorado whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       325.    Plaintiffs Amarena, Bodian, and Rado (“Connecticut Plaintiffs”) also seek

certification of the following state subclass (the “Connecticut Subclass”):

               All persons residing in Connecticut whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       326.    Plaintiffs Green, and Ragan (“Delaware Plaintiffs”) also seek certification of the

following subclass (“Delaware Subclass”):

               All persons residing in the Delaware whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       327.    Plaintiff Jason Moore (“District of Columbia Plaintiff”) also seeks certification of

the following subclass (“District of Columbia Subclass”):

               All persons residing in the District of Columbia whose Personal
               Information was compromised as a result of the data breach disclosed by
               Marriott on November 30, 2018.

       328.    Plaintiffs Adams, Bannon, Bentley, Bonifacio, Bruemmer, Canfall, Coogan,

Crawford, Doles, Dyer, Fajardo, Fontaine, Gerson, Gomez, Iagulli, Kuperberg, Lockaby, Mair,

Mason, Mcpherson, Naclerio, Newcomb, Parker, Partland, Lamarkis Robinson, Nick Robinson,

Romeo, Rozzo, Rushing, Senn, Simmons, Singh, Stinson, Szenkman, Traugott, Walts, Dolly

Wright, Brittany Young, and Zenon (“Florida Plaintiffs”) also seek certification of the following

state subclass ( “Florida Subclass”):

               All persons residing in Florida whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       329.    Plaintiffs Box, Alisha Campbell, Caruthers, Chisum, Connuck, Cooper, Dowdell,

Fears, Huddleston, Level, Jahmelia Lewis, Lowry, Maberry, Overton-Smith, Pettiford, Stiller, and

Viggiano (“Georgia Plaintiffs”) also seek certification of the following state subclass (“Georgia

                                                  47
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 48 of 238

Subclass”):

               All persons residing in Georgia whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       330.    Plaintiff Murai (“Hawaii Plaintiff”) also seeks certification of the following state

subclass (“Hawaii Subclass”):

               All persons residing in Hawaii whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       331.    Plaintiffs Bloom, Brady Collins, Kevin Collins, Kimberly Davis, Flesch, Gilmour,

Mallon, Pry, Rosch, and Wilkerson (“Illinois Plaintiffs”) also seek certification of the following

state subclass (“Illinois Subclass”):

               All persons residing in Illinois whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       332.    Plaintiffs Bass, Barbara Brooks, and Rodriguez (“Indiana Plaintiffs”) also seek

certification of the following state subclass (“Indiana Subclass”):

               All persons residing in Indiana whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       333.    Plaintiffs Fredrickson, and Olive-Miller (“Iowa Plaintiff”) also seek certification of

the following state subclass (“Iowa Subclass”):

               All persons residing in Iowa whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       334.    Plaintiffs Chasity Jackson, and Korn (“Kansas Plaintiffs”) also seek certification of

the following state subclass (“Kansas Subclass”):

               All persons residing in Kansas whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       335.    Plaintiff Copeland (“Kentucky Plaintiff”) also seeks certification of the following

                                                  48
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 49 of 238

state subclass (“Kentucky Subclass”):

               All persons residing in Kentucky whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       336.    Plaintiffs Castle, Lapene, and Melissa Taylor (“Louisiana Plaintiffs”) also seek

certification of the following state subclass (“Louisiana Subclass”):

               All persons residing in Louisiana whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       337.    Plaintiffs Bascom, Boston, Carol Cook, Coombs, Currie, Friedman, Christina

Jackson, Perrier, and Robertson (“Maryland Plaintiffs”) also seek certification of the following

state subclass (the “Maryland Subclass”):

               All persons residing in Maryland whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       338.    Plaintiffs Barrett, Dane, Kubinski, Masucci, Poltrack, and Preston (“Massachusetts

Plaintiffs”) also seek certification of the following state subclass (“Massachusetts Subclass”):

               All persons residing in Massachusetts whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       339.    Plaintiffs   Berrahou,   Dorothy     Brooks,    Shanti   Davis,   Thomas      Hickner,

Hollingsworth, Lewandowski, Patton, Powell, Ruhlman, Shah, Gerald Taylor, Truskowski, and

Wallace (“Michigan Plaintiffs”) also seek certification of the following state subclass (“Michigan

Subclass”):

               All persons residing in Michigan whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       340.    Plaintiffs Carlisle, Keil, and Plank (“Minnesota Plaintiffs”) also seek certification

of the following state subclass (“Minnesota Subclass”):

               All persons residing in Minnesota whose Personal Information was

                                                  49
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 50 of 238

               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       341.    Plaintiffs Betty Dampier, Draper, Miller, Rush, and Stigall (“Mississippi

Plaintiffs”) also seek certification of the following state subclass (“Mississippi Subclass”):

               All persons residing in Mississippi whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       342.    Plaintiffs Covington, Haskett, Mankell, Ortner, and Simonitsch (“Missouri

Plaintiffs”) also seek certification of the following state subclass (“Missouri Subclass”):

               All persons residing in Missouri whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       343.    Plaintiff Randolph White (“Montana Plaintiff”) also seeks certification of the

following state subclass (“Montana Subclass”):

               All persons residing in Montana whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       344.    Plaintiff Tanika Moore (“Nebraska Plaintiff”) also seeks certification of the

following state subclass (“Nebraska Subclass”):

               All persons residing in Nebraska whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       345.    Plaintiff Butler-Adams (“Nevada Plaintiff”) also seeks certification of the following

state subclass (“Nevada Subclass”):

               All persons residing in Nevada whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

      346.     Plaintiffs Bodie-Papino, Campanella, Andrew Hickner, Lizewska, Meade, Alicia

Page, Shtofmakher, and Siandre (“New Jersey Plaintiffs”) also seek certification of the following

state subclass (“New Jersey Subclass”):


                                                   50
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 51 of 238

               All persons residing in New Jersey whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       347.    Plaintiffs Betit, Cheng, Delaney, Diefenbach, Arnold Fishon, Eric Fishon, Forger,

Galasso, Gupta, Hariaczyi, Moy, Nolan, Regne, and Ryan (“New York Plaintiffs”) also seek

certification of the following state subclass (“New York Subclass”):

               All persons residing in New York whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       348.    Plaintiffs Juliet Black, Blackwell, Bovair, Meghan Cook, Desantis, Dudley, Eells,

Shana Jordan, Gabrielle Moore, Murphy, Pageau, Pouliot, and Rowland (“North Carolina

Plaintiffs”) also seek certification of the following state subclass (the “North Carolina Subclass”):

               All persons residing in North Carolina whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       349.    Plaintiffs Dubitsky, Johnson, Lear, Messer, Schmidt, Smallwood, Theiss, and

Varner (“Ohio Plaintiffs”) also seek certification of the following state subclass (“Ohio Subclass”):

               All persons residing in Ohio whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       350.    Plaintiff Perkins (“Oklahoma Plaintiff”) also seeks certification of the following

state subclass (“Oklahoma Subclass”):

               All persons residing in Oklahoma whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       351.    Plaintiff Cox (“Oregon Plaintiff”) also seeks certification of the following state

subclass (“Oregon Subclass”):

               All persons residing in Oregon whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       352.    Plaintiffs Chieke, Davidez Dampier, Demarco, Teisha Jordan, Kern, Muick, Musto,

                                                  51
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 52 of 238

Rodgers, Spagnolo, and Springer (“Pennsylvania Plaintiffs”) also seek certification of the

following state subclass (“Pennsylvania Subclass”):

               All persons residing in Pennsylvania whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       353.    Plaintiffs Callahan, Messier, and Matthew White (“Rhode Island Plaintiffs”) also

seek certification of the following state subclass (“Rhode Island Subclass”):

               All persons residing in Rhode Island whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       354.    Plaintiffs Boykin, Gibbs, Ohara, Riggins, Sawyer, and Turnauer (“South Carolina

Plaintiffs”) also seek certification of the following state subclass (“South Carolina Subclass”):

               All persons residing in South Carolina whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       355.    Plaintiffs Brown, Maxine Glass, Jennings, Tragarz, and Chris Wright (“Tennessee

Plaintiffs”) also seek certification of the following state subclass (“Tennessee Subclass”):

               All persons residing in Tennessee whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       356.    Plaintiffs Cayla Campbell, Capper, Chism, Ciavarra, James Cook, Julie Davis,

Dugat, Fanyui, Garden, Gardner, Hasan, Tameka Jackson, Kerkvliet, Tishaunda Lewis, Limen,

Pfannenstiel, Ramirez, Sanderson, Spain, Stolte, Sykes, Theriot, Thompson, Vitasek, Clara White,

and Wu (“Texas Plaintiffs”) also seek certification of the following state subclass (“Texas

Subclass”):

               All persons residing in Texas whose Personal Information was
               compromised as a result of the data breach disclosed by Marriott on
               November 30, 2018.

       357.    Plaintiffs Abdulmalik, Darrell Black, Forrest, Lawler, Courtney Lewis, Valerie

Lewis, and Ruga (“Virginia Plaintiffs”) also seek certification of the following state subclass (the

                                                  52
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 53 of 238

“Virginia Subclass”):

                 All persons residing in Virginia whose Personal Information was
                 compromised as a result of the data breach disclosed by Marriott on
                 November 30, 2018.

       358.      Plaintiffs Duff, Hunter, Martin, and Risinger (“Washington Plaintiffs”) also seek

certification of the following state subclass (the “Washington Subclass”):

                 All persons residing in Washington whose Personal Information was
                 compromised as a result of the data breach disclosed by Marriott on
                 November 30, 2018.

       359.      Plaintiff Marco (“West Virginia Plaintiff”) also seek certification of the following

state subclass (the “West Virginia Subclass”):

                 All persons residing in West Virginia whose Personal Information was
                 compromised as a result of the data breach disclosed by Marriott on
                 November 30, 2018.

       360.      Plaintiffs Fornal and Mantei (“Wisconsin Plaintiffs”) also seek certification of the

following state subclass (the “Wisconsin Subclass”):

                 All persons residing in Wisconsin whose Personal Information was
                 compromised as a result of the data breach disclosed by Marriott on
                 November 30, 2018.

       361.      The Class and Subclasses specifically exclude: (a) any persons or other entity

currently related to or affiliated with Marriott; (b) any Judge presiding over this action and

members of his or her family; and (c) all persons who properly execute and file a timely request

for exclusion.

       362.      Class-wide adjudication of Plaintiffs’ claims is appropriate because Plaintiffs can

prove the elements of their claims on a class-wide basis using the same evidence as would be used

to prove those elements in individual actions asserting the same claims.

       363.      Numerosity: The members of the putative Class, estimated at 500 million, are so

numerous that joinder of individual claims is impracticable. Members of the Class can be readily

identified through Marriott’s records.


                                                   53
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 54 of 238

          364.   Commonality: There are significant questions of fact and law common to the

members of the Class. These issues include but are not limited to:

                 a.     Whether Marriott failed to establish appropriate administrative, technical

and physical safeguards to ensure the security and confidentiality of records to protect against

known and anticipated threats to security;

                 b.     Whether Marriott failed to maintain adequate data security policies,

procedures, and practices to secure Plaintiffs’ and Class Members’ PII;

                 c.     Whether the security provided by Marriott was satisfactory to protect

customer information as compared to industry standards;

                 d.     Whether Marriott misrepresented or failed to provide adequate information

to customers regarding the type of security practices used;

                 e.     Whether Marriott’s conduct was intentional, willful or negligent;

                 f.     Whether Marriott violated any and all statutes and/or common law listed

herein;

                 g.     Whether the putative Class suffered damages as a result of Marriott’s

conduct or omissions; and

                 h.     Whether Class Members are entitled to injunctive, declarative and

monetary relief as a result of Marriott’s conduct.

          365.   Typicality: Plaintiffs’ claims are typical of the claims of the putative Class.

Plaintiffs and all members of the putative Class have been adversely affected and damaged in that

Marriot failed to adequately protect their PII to the detriment of Plaintiffs and the putative Class.

          366.   Adequacy of Representation: Plaintiffs, as the proposed Class Representatives, will

fairly and adequately represent the putative Class because they have the Class Members’ best

interest in mind, because their individual claims are co-extensive with those of the Class, and

because they are represented by qualified counsel experienced in class action litigation of this


                                                     54
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 55 of 238

nature.

          367.   Superiority: A class action in this instance is superior to other available methods for

the fair and efficient adjudication of these claims because individual joinder of the claims of all

members of the putative Class is impracticable. Many members of the Class are without the

financial resources necessary to pursue this matter. Even if some members of the Class could

afford to litigate their claims separately, such a result would be unduly burdensome to the courts in

which the individualized cases would proceed. Individual litigation increases the time and expense

of resolving a common dispute concerning Marriott’s actions toward an entire group of

individuals. Class action procedures allow for far fewer management difficulties in matters of this

type and provide the unique benefits of unitary adjudication, economies of scale and

comprehensive supervision over the entire controversy by a single judge in a single court.

          368.   The putative Class may be certified pursuant to Rule 23(b)(2) of the Federal Rules

of Civil Procedure because Marriott has acted on grounds generally applicable to the putative

Class, thereby making final injunctive relief and corresponding declaratory relief appropriate with

respect to the claims raised by the Class.

          369.   The putative Class may also be certified pursuant to Rule 23(b)(3) of the Federal

Rules of Civil Procedure because questions of law and fact common to Class Members will

predominate over questions affecting individual members, and a class action is superior to other

methods for fairly and efficiently adjudicating the controversy and causes of action described in

this Complaint.

                 CLAIMS BROUGHT ON BEHALF OF NATIONWIDE CLASS

                                                COUNT 1

                                BREACH OF IMPLIED CONTRACT

          370.   Plaintiffs reallege, as if fully set forth, the allegations of the preceding paragraphs.

          371.   Marriott solicited and invited Plaintiffs and the members of the Class to make


                                                     55
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 56 of 238

reservations with Marriott. Plaintiffs and Class Members accepted Marriott’s offers and made

such reservations with Marriott.

          372.   When Plaintiffs and the Class made reservations with Marriott, they were required

to, and did, provide their PII to Marriott. In so doing, Plaintiffs and Class Members entered into

implied contracts with Marriott pursuant to which Marriott agreed to safeguard and protect such

information and to timely and accurately notify Plaintiffs and Class Members if their data had been

breached and compromised.

          373.   Each reservation by Plaintiffs and Class Members was made pursuant to the

mutually agreed-upon implied contract with Marriott under which Marriott agreed to safeguard

and protect Plaintiffs’ and Class Members’ PII and to timely and accurately notify them if such

information was compromised or stolen.

          374.   Plaintiffs and Class Members would not have provided and entrusted their PII to

Marriott in the absence of the implied contract.

          375.   Plaintiffs and Class Members fully performed their obligations under the implied

contracts with Marriott.

          376.   Marriott breached the implied contracts they made with Plaintiffs and Class

Members by failing to safeguard and protect the PII of Plaintiffs and Class Members and by failing

to provide timely and accurate notice to them that their PII was compromised as a result of the data

breach.

          377.   As a direct and proximate result of Marriott’s breaches of the implied contracts

between Marriott and Plaintiffs and Class Members, Plaintiffs and Class Members sustained actual

losses and damages as described in detail above.

                                               COUNT 2

                                             NEGLIGENCE

          378.   Plaintiffs reallege, as if fully set forth, the allegations of the preceding paragraphs.


                                                     56
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 57 of 238

       379.     Upon accepting Plaintiffs’ and Class Members’ PII in it system, Marriott undertook

and owed a duty to Plaintiffs and Class Members to exercise reasonable care to secure and

safeguard that information from being compromised, lost, stolen, misused, and or/disclosed to

unauthorized parties, and to utilize commercially reasonable methods to do so. This duty included,

among other things, designing, maintaining, and testing Marriott’s security systems to ensure that

Plaintiffs’ and the Class Members' PII was adequately secured and protected, and to established

adequate data security policies, procedures, and practices to securely maintain Plaintiffs’ and Class

Members’ PII.

       380.     Marriott further had a duty to implement processes that would detect a breach of

their security systems in a timely manner and to timely act upon warnings and alerts, including

those generated by their own security systems.

       381.     Marriott owed a duty to Plaintiffs and the Class to provide security consistent with

industry standards and requirements, to ensure that its computer systems and networks, and the

personnel responsible for them, adequately protected the personal and financial information of

Plaintiffs and Class Members

       382.     Marriott knew, or should have known, of the risks inherent in collecting and storing

the personal and financial information of Plaintiffs and the Class Members and of the critical

importance of providing adequate security of that information.

       383.     Marriott breached the duties it owed to Plaintiffs and Class Members by failing to

exercise reasonable care and implement adequate security systems, protocols, and practices

sufficient to protect the personal and financial information of Plaintiffs and the Class.

       384.     Marriott breached the duties it owed to Plaintiffs and the Class by failing to

properly implement technical systems or security policies, procedures, and practices that could

have prevented the loss of the data at issue.

       385.     Marriott had a duty to timely disclose to Plaintiffs and the Class that their PII had


                                                   57
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 58 of 238

been or was reasonably believed to have been compromised. Timely disclosure was appropriate so

that, among other things, Plaintiffs and the Class could take appropriate measures to avoid use of

bank funds and monitor their account information and credit reports for fraudulent activity.

       386.    Marriott’s failure to comply with its legal obligations and with industry standards

and regulations, and the delay between the date of intrusion and the date Marriott disclosed the

data breach, further evidences Marriott’s negligence in failing to exercise reasonable care in

safeguarding and protecting Plaintiffs’ and Class Members’ personal and financial information in

Marriott’s possession.

       387.    Marriott knew that Plaintiffs and Class Members were foreseeable victims of a data

breach of its system because of laws and statutes that require Marriott to reasonably safeguard

sensitive payment information.

       388.    But for Marriott’s wrongful and negligent breach of its duties owed to Plaintiffs and

Class Members, their personal and financial information would not have been compromised.

       389.    The injury and harm suffered by Plaintiffs and members of the Class as set forth

above was the reasonably foreseeable result of Marriott’s failure to exercise reasonable care in

safeguarding and protecting Plaintiffs’ and Class Members’ personal and financial information

within Marriott’s possession. Marriott knew or should have known that its systems and

technologies for processing, securing, safeguarding and deleting Plaintiffs’ and Class Members’

personal and financial information were inadequate and vulnerable to being breached by hackers.

       390.    Plaintiffs and Class Members suffered injuries and losses described herein as a

direct and proximate result of Marriott’s conduct resulting in the data breach, including Marriott’s

lack of adequate reasonable and industry standard security measures. Had Marriott implemented

such adequate and reasonable security measures, Plaintiffs and Class Members would not have

suffered the injuries alleged, as the data breach would likely have not occurred.

       391.    As a direct and proximate result of Marriott’s negligent conduct, Plaintiffs and the


                                                  58
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 59 of 238

Class have suffered injury and the significant risk of harm in the future, and are entitled to

damages in an amount to be proven at trial.

       392.    Marriott breached its duty to discover and to notify Plaintiffs and the Class of the

unauthorized access by failing to discover the security breach within reasonable time and by

failing to notify Plaintiffs and Class Members of the breach until November 2018. To date,

Marriott has not provided sufficient information to Plaintiffs and the Class regarding the extent

and scope of the unauthorized access and Marriott continues to breach their disclosure obligations

to Plaintiffs and the Class.

       393.    Marriott also breached its duty to Plaintiffs and Class Members to adequately

protect and safeguard this information by knowingly disregarding standard information security

principles, despite obvious risks, and by allowing unmonitored and unrestricted access to

unsecured PII. Furthering its negligent practices, Marriott failed to provide adequate supervision

and oversight of the PII, in spite of the known risk and foreseeable likelihood of breach and

misuse, which permitted a third party to gather Plaintiffs’ and Class Members’ PII, misuse the PII,

and intentionally disclose it to others without consent.

       394.    Through Marriott’s acts and omissions described in this Complaint, including

Marriott’s failure to provide adequate security and its failure to protect Plaintiffs’ and Class’ PII

from being foreseeably captured, accessed, disseminated, stolen, and misused, Marriott unlawfully

breached its duty to use reasonable care to adequately protect and secure Plaintiffs’ and Class’ PII

during the time it was within Marriott’s control.

       395.    Further, through their failure to timely discover and provide clear notification of the

data breach to consumers, Marriott prevented Plaintiffs and Class Members from taking

meaningful, proactive steps to secure their PII.

       396.    Upon information and belief, Marriott improperly and inadequately safeguarded the

PII of Plaintiffs and Class Members that deviated from standard industry rules, regulations, and


                                                    59
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 60 of 238

practices at the time of the data breach.

         397.   Neither Plaintiffs nor Class Members contributed to the Breach and subsequent

misuse of their PII as described in this Complaint. As a direct and proximate result of Marriott’s

negligence, Plaintiffs and the Class sustained actual losses and damages as described in detail

above.

                                               COUNT 3

                MARYLAND PERSONAL INFORMATION PROTECTION ACT

                                Md. Comm. Code §§ 14-3501, et seq.

         398.   Plaintiffs reallege, as if fully set forth, the allegations of the preceding paragraphs.

         399.   Under Md. Comm. Code § 14-3503(a), “[t]o protect Personal Information from

unauthorized access, use, modification, or disclosure, a business that owns or licenses Personal

Information of an individual residing in the State shall implement and maintain reasonable security

procedures and practices that are appropriate to the nature of Personal Information owned or

licensed and the nature and size of the business and its operations.”

         400.   Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Md. Comm. Code §§ 14-3501(b)(1) and (2).

         401.   Plaintiffs and Class Members are “individuals” and “customers” as defined and

covered by Md. Comm. Code §§ 14-3502(a) and 14-3503.

         402.   Plaintiffs’ and Class Members’ Private Information, as described herein and

throughout, includes Personal Information as covered under Md. Comm. Code § 14-3501(d).

         403.   Marriott did not maintain reasonable security procedures and practices appropriate

to the nature of the Personal Information owned or licensed and the nature and size of its business

and operations in violation of Md. Comm. Code § 14-3503.

         404.   The Breach was a “breach of the security of a system” as defined by Md. Comm.

Code § 14-3504(1).


                                                    60
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 61 of 238

         405.   Under Md. Comm. Code § 14-3504(b)(1), “[a] business that owns or licenses

computerized data that includes Personal Information of an individual residing in the State, when it

discovers or is notified of a breach of the security system, shall conduct in good faith a reasonable

and prompt investigation to determine the likelihood that Personal Information of the individual

has been or will be misused as a result of the breach.”

         406.   Under Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2), “[i]f, after the

investigation is concluded, the business determines that misuse of the individual’s Personal

Information has occurred or is reasonably likely to occur as a result of a breach of the security

system, the business shall notify the individual of the breach” and that notification “shall be given

as soon as reasonably practical after the business discovers or is notified of the breach of a security

system.”

         407.   Because Marriott discovered a security breach and had notice of a security breach,

Marriott had an obligation to disclose the Data Breach in a timely and accurate fashion as

mandated by Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2).

         408.   By failing to disclose the Breach in a timely and accurate manner, Marriott violated

Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2).

         409.   As a direct and proximate result of Marriott’s violations of Md. Comm. Code §§

14-3504(b)(2) and 14-3504(c)(2), Plaintiffs and Class Members suffered damages, as described

above.

         410.   Pursuant to Md. Comm. Code § 14-3508, Marriott’s violations of Md. Comm. Code

§§ 14-3504(b)(2) and 14-3504(c)(2) are unfair or deceptive trade practices within the meaning of

the Maryland Consumer Protection Act, 13 Md. Comm. Code §§ 13-101, et seq. and subject to the

enforcement and penalty provisions contained within the Maryland Consumer Protection Act.

         411.   Plaintiffs and Class Members seek relief under Md. Comm. Code §13-408,

including actual damages and attorney’s fees.


                                                  61
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 62 of 238

                                                COUNT 4

                       MARYLAND CONSUMER PROTECTION ACT

                               Md. Comm. Code §§ 13-301, et seq.

       412.    Plaintiffs reallege, as if fully set forth, the allegations of the preceding paragraphs.

       413.    Defendants are a “persons” as defined by Md. Comm. Code § 13-101(h).

       414.    Marriott’s conduct as alleged herein related to “sales,” “offers for sale,” or

“bailment” as defined by Md. Comm. Code § 13-101(i) and § 13-303.

       415.    Plaintiffs and Class Members are “consumers” as defined by Md. Comm. Code §

13-101(c).

       416.    Marriott advertises, offers, or sells “consumer goods” or “consumer services” as

defined by Md. Comm. Code § 13-101(d).

       417.    Marriott advertised, offered, or sold goods or services in Maryland and engaged in

trade or commerce directly or indirectly affecting the people of Maryland.

       418.    Marriott engaged in unfair and deceptive trade practices, in violation of Md. Comm.

Code § 13-301, including:

               a.      False or misleading oral or written representations that have the capacity,

tendency, or effect of deceiving or misleading consumers;

               b.      Failing to state a material fact where the failure deceives or tends to deceive;

               c.      Advertising or offering consumer goods or services without intent to sell,

lease, or rent them as advertised or offered;

               d.      Deception, fraud, false pretense, false premise, misrepresentation, or

knowing concealment, suppression, or omission of any material fact with the intent that a

consumer rely on the same in connection with the promotion or sale of consumer goods or services

or the subsequent performance with respect to an agreement, sale lease or rental.

       419.    Marriott engaged in these unfair and deceptive trade practices in connection with


                                                   62
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 63 of 238

offering for sale or selling consumer goods or services or with respect to the extension of

consumer credit, in violation of Md. Comm. Code § 13-303, including:

              a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Class Members’ personal and confidential information, which was a direct

and proximate cause of the Breach;

              b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

              c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs’ and Class Members’ personal and confidential information,

including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Maryland Personal Information

Protection Act, Md. Comm. Code § 14-3503, which was a direct and proximate cause of the

Breach;

              d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs’ and Class Members’ personal and confidential information, including by implementing

and maintaining reasonable security measures;

              e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs’ and Class Members’ information, including

duties imposed by the FTC Act, 15 U.S.C. § 45, and the Maryland Personal Information Protection

Act, Md. Comm. Code § 14- 3503;

              f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs’ and Class Members’ information; and

              g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs’

and Class Members’ information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and


                                                63
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 64 of 238

the Maryland Personal Information Protection Act, Md. Comm. Code § 14-3503.

       420.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the   confidentiality   of    consumers’    personal        and   confidential   information.   Marriott’s

misrepresentations and omissions would have been important to a significant number of

consumers in making financial decisions.

       421.    Marriott intended to mislead Plaintiffs and Class Members and induce them to rely

on their misrepresentations and omissions.

       422.    Had Marriott disclosed to Plaintiffs and Class Members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been forced to adopt reasonable

data security measures and comply with the law.

       423.    Marriott acted intentionally, knowingly, and maliciously to violate Maryland’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and Class Members’ rights.

       424.    Marriott was on notice of the possibility of the Data Breach due to its prior data

breach and infiltrations of its systems in the past.

       425.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiffs and Class Members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       426.    Plaintiffs and Class Members seek all monetary and non-monetary relief allowed by

law, including damages, disgorgement, injunctive relief, and attorneys’ fees and costs.




                                                       64
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 65 of 238

                                              COUNT 5

                                             BAILMENT

       427.    Plaintiffs reallege, as if fully set forth, the allegations of the preceding paragraphs.

       428.    Plaintiffs and Class Members provided, or authorized disclosure of, their PII to

Marriott for the exclusive purpose of booking hotel reservations and/or airline travel.

       429.    In allowing their personal and financial information to be made available to

Marriott, Plaintiffs and Class Members intended and understood that Marriott would adequately

safeguard their personal and financial information.

       430.    Marriott accepted possession of Plaintiffs’ and Class Members’ personal and

financial information for the purpose of making available to Plaintiffs and Class Members

Marriott’s services for their benefit.

       431.    By accepting possession of Plaintiffs’ and Class Members’ personal and financial

information, Marriott understood that Plaintiffs and Class Members expected Marriott to

adequately safeguard their personal and financial information. Accordingly, a bailment (or deposit)

was established for the mutual benefit of the parties. During the bailment (or deposit), Marriott

owed a duty to Plaintiffs and Class Members to exercise reasonable care, diligence, and prudence

in protecting their personal and financial information.

       432.    Marriott breached its duty of care by failing to take appropriate measures to

safeguard and protect Plaintiffs’ and Class Members’ personal and financial information, resulting

in the unlawful and unauthorized access to and misuse of Plaintiffs’ and Class Members’ personal

and financial information.

       433.    Marriott further breached its duty to safeguard Plaintiffs’ and Class Members’

personal and financial information by failing to timely and accurately discovery the breach and by

failing to timely and accurately notify them that their information had been compromised as a

result of the data breach.


                                                   65
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 66 of 238

       434.    As a direct and proximate result of Marriott’s breach of its duty, Plaintiffs and Class

Members suffered consequential damages that were reasonably foreseeable to Marriott, including

but not limited to the damages set forth above.

       435.    As a direct and proximate result of Marriott’s breach of its duty, the personal and

financial information of Plaintiffs and Class Members entrusted, directly or indirectly, to Marriott

during the bailment (or deposit) was damaged and its value diminished.

                                              COUNT 6

                                      NEGLIGENCE PER SE

       436.    Plaintiffs reallege, as if fully set forth, the allegations of the preceding paragraphs.

       437.    Pursuant to the Federal Trade Commission Act (15 U.S.C. § 45), Marriott had a

duty to provide fair and adequate computer systems and data security practices to safeguard

Plaintiff’s and Class Members’ PII.

       438.     Pursuant to state laws in at least the following 13 states, Marriott had a duty to

those respective states’ Class Members to implement and maintain reasonable security procedures

and practices to safeguard Plaintiffs’ and Class Members’ Personal Information:

               a.      Arkansas: Ark. Code § 4-110-104

               b.      California: Cal Civ. Code § 1798.81.5

               c.      Connecticut: Conn. Gen. Stat. § 42-471

               d.      Florida: Fla. Stat. § 501.171(2)

               e.      Georgia: Ga. Code Ann., § 10-1-912

               f.      Indiana: Ind. Code § 24-4.9-3.5

               g.      Maryland: Md. Code. Comm. Law § 14-5303

               h.      Massachusetts: Mass. Gen Laws Ch. 93H, § 3(a)

               i.      Nevada: Nev. Rev. Stat. § 603A.210

               j.      Oregon: Ore. Rev. Stat. § 646A.622(1)


                                                   66
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 67 of 238

                k.       Rhode Island: R.I. Gen Laws § 11-49.2-2(2)

                l.       Texas: Tex. Bus. & Com. Code § 521.052(a) m.

                m.       Utah: Utah Code § 14-44-201(1)(a)

        439.    Marriott breached its duties to Plaintiffs and Class Members under the Federal

Trade Commission Act (15 U.S.C. § 45) and the state data security statutes by failing to provide

fair, reasonable, or adequate computer systems and data security practices to safeguard Plaintiffs’

and Class Members’ Personal Information.

        440.    Marriott’s failure to comply with applicable laws and regulations constitutes

negligence per se.

        441.    But for Marriott’s wrongful and negligent breach of its duties owed to Plaintiffs and

Class Members, Plaintiffs and Class Members would not have been injured.

        442.    The injury and harm suffered by Plaintiffs and the Class Members was the

reasonably foreseeable result of Marriott’s breach of their duties. Marriott knew or should have

known that they were failing to meet their duties, and that the breach would cause Plaintiffs and

the State Class Members to experience the foreseeable harms associated with the exposure of their

PII.

        443.    As a direct and proximate result of Marriott’s negligent conduct, Plaintiffs and the

Class Members have suffered injury and are entitled to damages in an amount to be proven at trial.

                                               COUNT 7

                     BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

        444.    Plaintiffs reallege, as if fully set forth, the allegations of the preceding paragraphs.

        445.    The law implies a covenant of good faith and fair dealing in every contract.

        446.    Plaintiffs and Class Members contracted with Marriott by accepting Marriott’s

offers to stay at one or more of its hotels.

        447.    Plaintiffs and Class Members performed all of the significant duties under their


                                                    67
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 68 of 238

agreements with Marriott.

       448.    The conditions required for Marriott’s performance under the contract has occurred.

       449.    Marriott did not provide and/or unfairly interfered with and/or frustrated the right of

Plaintiffs and the Class Members to receive the full benefits under their agreement.

       450.     Marriott breached the covenant of good faith and fair dealing implied in its

contracts with Plaintiffs and the Class Members by failing to use and provide reasonable and

industry-leading security practices to protect Plaintiffs’ and the Class Members’ PII.

       451.    Plaintiffs and the Class Members were damaged by Marriott’s breach in that they

paid for, but never received, the valuable security protections to which they were entitled, and

which would have made their products and services more valuable.

                                             COUNT 8

                                     INVASION OF PRIVACY

       452.    Plaintiffs and the Class Members incorporate by reference each preceding

paragraph as though fully set forth at length herein.

       453.    Marriott invaded Plaintiffs’ and the Class Members’ right to privacy by allowing

the unauthorized access to Plaintiffs’ and Class Members’ PII and by negligently maintaining the

confidentiality of Plaintiffs’ and Class Members’ PII, as set forth above.

       454.    The intrusion was offensive and objectionable to Plaintiffs, the Class Members, and

to a reasonable person of ordinary sensibilities in that Plaintiffs’ and Class Members’ PII was

disclosed without prior written authorization of Plaintiffs and the Class.

       455.    The intrusion was into a place or thing which was private and is entitled to be

private, in that Plaintiffs’ and the Class Members provided and disclosed their PII to Marriott

privately with an intention that the PII would be kept confidential and protected from unauthorized

disclosure. Plaintiffs and the Class Members were reasonable to believe that such information

would be kept private and would not be disclosed without their written authorization.


                                                  68
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 69 of 238

       456.    As a proximate result of Marriott’s above acts, Plaintiffs’ and the Class Members’

PII was viewed, printed, distributed, and used by persons without prior written authorization and

Plaintiff and the Class Members suffered damages.

       457.    Marriott committed oppression, fraud, or malice by permitting the unauthorized

disclosure of Plaintiffs’ and the Class Members’ PII with a willful and conscious disregard of

Plaintiffs’ and the Class Members’ right to privacy.

       458.    Unless and until enjoined, and restrained by order of this Court, Marriott’s

wrongful conduct will continue to cause Plaintiffs and the Class Members great and irreparable

injury in that the PII maintained by Marriott can be viewed, printed, distributed, and used by

unauthorized persons. Plaintiffs and Class Members have no adequate remedy at law for the

injuries in that a judgment for the monetary damages will not end the invasion of privacy for

Plaintiffs and the Class.

                                             COUNT 9

                                    DECLARATORY RELIEF

       459.    Plaintiffs and the Class Members incorporate by reference each preceding

paragraph as though fully set forth at length herein.

       460.    Pursuant to the Declaratory Judgment Act, 28 U.S.C. §2201, et seq.; Fed. R. Civ.

P. 57, Plaintiffs and Class Members request the Court to enter a judgment declaring, inter alia, (i)

Marriott owed (and continues to owe) a legal duty to safeguard and protect Plaintiffs’ and Class

Members’ PII, and timely notify them about any security breach, (ii) Marriott breached (and

continues to breach) such legal duties by failing to safeguard and protect Plaintiffs’ and Class

Members’ PII, and (iii) Marriott’s breach of its legal duties directly and proximately caused the

security breach, and the resulting damages, injury, and harm suffered by Plaintiffs and Class

Members.




                                                  69
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 70 of 238

                                              COUNT 10

                                       INJUNCTIVE RELIEF

       461.    Plaintiffs and the Class Members incorporate by reference each preceding

paragraph as though fully set forth at length herein.

       462.    Marriott’s above-described wrongful actions, inaction, omissions, want of ordinary

care, nondisclosures, and the resulting security breach have caused (and will continue to cause)

Plaintiffs and Class Members to suffer irreparable harm in the form of, inter alia, economic

damages and other injury and actual harm in the form of, inter alia, (i) actual identity theft and

identity fraud, (ii) invasion of privacy, (iii) loss of the intrinsic value of their privacy, (iv) breach

of the confidentiality of their consumer reports and consumer credit information, (v) deprivation of

the value of their consumer credit information, for which there is a well- established national and

international market, (vi) the financial and temporal cost of monitoring their credit, monitoring

their financial accounts, and mitigating their damages, and (vii) the imminent, immediate, and

continuing increased risk of ongoing identity theft and identity fraud. Such irreparable harm will

not cease unless and until enjoined by this Court.

       463.    Plaintiffs and Class Members, therefore, are entitled to injunctive relief and other

appropriate affirmative relief including, inter alia, an order compelling Marriott to, inter alia, (i)

notify each person whose consumer credit information was exposed in the security breach, (ii)

provide credit monitoring to each such person for at least six years, (iii) establish a fund (in an

amount to be determined) to which such persons may apply for reimbursement of the time and out-

of-pocket expenses they incurred to remediate identity theft and/or identity fraud (i.e., data breach

insurance), and (iv) discontinue its above-described wrongful actions, inaction, omissions, want of

ordinary care, nondisclosures, and the resulting security breach.

       464.    Plaintiffs and Class Members also are entitled to injunctive relief requiring

Marriott to implement and maintain data security measures, policies, procedures, controls,


                                                     70
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 71 of 238

protocols, and software and hardware systems, including, inter alia, (i) engaging third-party

security auditors/penetration testers and internal security personnel to conduct testing, including

simulated attacks, penetration tests, and audits on Marriott’s computer systems on a periodic basis,

(ii) engaging third-party security auditors and internal personnel to run automated security

monitoring, (iii) auditing, testing, and training its security personnel regarding any new or

modified procedures, (iv) conducting regular database scanning and security checks, (v) regularly

evaluating web applications for vulnerabilities to prevent web application threats, and (vi)

periodically conducting internal training and education to inform internal data security

personnel how to identify and contain data security lapses.

       465.    If an injunction is not issued, Plaintiffs and Class Members will suffer irreparable

injury in the event Marriott commits another security lapse, the risk of which is real, immediate,

and substantial.

       466.    The hardship to Plaintiffs and Class Members if an injunction does not issue

exceeds the hardship to Marriott if an injunction is issued. Among other things, if Marriott suffers

another massive security lapse, Plaintiffs and Class Members will likely again incur millions of

dollars in damages. On the other hand, and setting aside the fact that Marriott have a pre-existing

legal obligation to employ adequate customer data security measures, Marriott’s cost to comply

with the above-described injunction they are already required to implement is relatively minimal.

       467.    Issuance of the requested injunction will not disserve the public interest. To the

contrary, such an injunction would benefit the public by preventing another security lapse, thereby

eliminating the damages, injury, and harm that would be suffered by Plaintiffs, Class Members,

and the millions of consumers whose confidential and sensitive consumer credit information

would be compromised.




                                                 71
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 72 of 238

                     CLAIMS ON BEHALF OF THE ALABAMA SUBCLASS

                                                COUNT 11

                       ALABAMA DECEPTIVE TRADE PRACTICES ACT

                                       Ala. Code §§ 8-19-1, et seq.

        468.    Alabama Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Alabama Subclass, repeats and alleges all previous Paragraphs as

if fully alleged herein.

        469.    Marriott is a “person” as defined by Ala. Code § 8-19-3(5).

        470.    Plaintiffs and Alabama Subclass members are “consumers” as defined by Ala.

Code § 8-19-3(2).

        471.    Plaintiffs sent pre-suit notice pursuant to Ala. Code § 8-19-10(e) on December 11,

2018.

        472.    Marriott advertised, offered, or sold goods or services in Alabama, and engaged in

trade or commerce directly or indirectly affecting the people of Alabama.

        473.    Marriott engaged in deceptive acts and practices in the conduct of trade or

commerce, in violation of the Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-5,

including:

                a.         Representing that goods or services have sponsorship, approval,

characteristics, ingredients, uses, benefits, or qualities that they do not have;

                b.         Representing that goods or services are of a particular standard, quality, or

grade, or that goods are of a particular style or model, if they are of another; and

                c.         Engaging in any other unconscionable, false, misleading, or deceptive act or

practice in the conduct of trade or commerce, including acts and practices that would violate

Section 5(a)(1) of the FTC Act, as interpreted by the FTC and federal courts.

        474.    Marriott’s deceptive acts and practices include:


                                                     72
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 73 of 238

              a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Alabama Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

              b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

              c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Alabama Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate cause of the

Breach;

              d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Alabama Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

              e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Alabama Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

              f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Alabama Subclass members’ Personal Information;

and

              g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Alabama Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45.

       475.   Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect


                                                73
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 74 of 238

the confidentiality of consumers’ Personal Information.

       476.    Marriott intended to mislead Plaintiffs and Alabama Subclass members and induce

them to rely on its misrepresentations and omissions.

       477.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law.

       478.    Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public. Accordingly, because Marriott held

itself out as being trustworthy and secure, Plaintiffs and the Alabama Subclass members acted

reasonably in relying on Marriott’s misrepresentations and omissions, the truth of which they

could not have discovered.

       479.    Marriott acted intentionally, knowingly, and maliciously to violate the Alabama

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Alabama Subclass

members’ rights. past data breaches put it on notice that its security and privacy protections were

inadequate.

       480.    As a direct and proximate result of Marriott’s deceptive acts and practices,

Plaintiffs and Alabama Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and nonmonetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       481.    Marriott’s deceptive acts and practices caused substantial injury to Plaintiffs and

Alabama Subclass members, which they could not reasonably avoid, and which outweighed any

benefits to consumers or to competition.


                                                 74
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 75 of 238

       482.    Plaintiffs and the Alabama Subclass seek all monetary and nonmonetary relief

allowed by law, including the greater of (a) actual damages or (b) statutory damages of $100;

treble damages; injunctive relief; attorneys’ fees, costs, and any other relief that is just and proper.

                    CLAIMS ON BEHALF OF THE ARIZONA SUBCLASS

                                              COUNT 12

                               ARIZONA CONSUMER FRAUD ACT

                                      A.R.S. §§ 44-1521, et seq.

       483.    Arizona Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Arizona Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.

       484.    Marriott is a “person” as defined by A.R.S. § 44-1521(6).

       485.     Marriott advertised, offered, or sold goods or services in Arizona and engaged in

trade or commerce directly or indirectly affecting the people of Arizona.

       486.    Marriott engaged in deceptive and unfair acts and practices, misrepresentation, and

the concealment, suppression, and omission of material facts affecting the people of Arizona in

connection with the sale and advertisement of “merchandise” (as defined in Arizona Consumer

Fraud Act, A.R.S. § 44-1521(5)) in violation of A.R.S. § 44-1522(A), including:

               a.       Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Arizona Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

               b.       Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.       Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Arizona Subclass members’ Personal Information, including


                                                    75
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 76 of 238

duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and proximate cause of the

Breach;

               d.       Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Arizona Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.       Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Arizona Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               f.       Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Arizona Subclass members’ Personal Information;

and

               g.       Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Arizona Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45.

       487.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       488.       Marriott intended to mislead Plaintiffs and Arizona Subclass members and induce

them to rely on its misrepresentations and omissions.

       489.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as trustworthy and secure.

       490.    Marriott accepted the responsibility of being a “steward of data” while keeping the


                                                  76
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 77 of 238

inadequate state of its security controls secret from the public.

        491.    Plaintiffs and the Arizona Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

        492.    Marriott acted intentionally, knowingly, and maliciously to violate Arizona’s

Consumer Fraud Act, and recklessly disregarded Plaintiffs and Arizona Subclass members’ rights.

Past breaches put it on notice that its security and privacy protections were inadequate.

        493.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiffs and Arizona Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

        494.    Plaintiffs and Arizona Subclass members seek all monetary and nonmonetary relief

allowed by law, including compensatory damages; disgorgement; punitive damages; injunctive

relief; and reasonable attorneys’ fees and costs.

                   CLAIMS ON BEHALF OF THE ARKANSAS SUBCLASS

                                             COUNT 13

                       ARKANSAS DECEPTIVE TRADE PRACTICES ACT

                                     A.C.A. §§ 4-88-101, et seq.

        495.    Arkansas Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Arkansas Subclass, repeat and alleges all previous Paragraphs, as

if fully alleged herein.

        496.    Marriott is a “person” as defined by A.C.A. § 4-88-102(5).

        497.    Marriott’s products and services are “goods” and “services” as defined by A.C.A.

§§ 4-88-102(4) and (7).


                                                    77
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 78 of 238

       498.    Marriott advertised, offered, or sold goods or services in Arkansas and engaged in

trade or commerce directly or indirectly affecting the people of Arkansas.

       499.    The Arkansas Deceptive Trade Practices Act (“ADTPA”), A.C.A. §§ 4-88-101, et

seq., prohibits unfair, deceptive, false, and unconscionable trade practices.

       500.    Marriott engaged in acts of deception and false pretense in connection with the sale

and advertisement of services in violation of A.C.A. § 4-88-1-8(1) and concealment, suppression

and omission of material facts, with intent that others rely upon the concealment, suppression or

omission in violation of A.C.A. § 4-88-1-8(2), and engaged in the following deceptive and

unconscionable trade practices defined in A.C.A. § 4-88-107:

               a.      Knowingly making a false representation as to the characteristics,

ingredients, uses, benefits, alterations, source, sponsorship, approval, or certification of goods or

services and as to goods being of a particular standard, quality, grade, style, or model;

               b.      Advertising goods or services with the intent not to sell them as advertised;

               c.      Employing consistent bait-and-switch advertising of an attractive but

insincere offer to sell a product or service which the seller in truth does not intend or desire to sell,

as evidenced by acts demonstrating an intent not to sell the advertised product or services;

               d.      Knowingly taking advantage of a consumer who is reasonably unable to

protect his or her interest because of ignorance; and

               e.      Engaging in other unconscionable, false, or deceptive acts and practices in

business, commerce, or trade.

       501.    Marriott’s unconscionable, false, and deceptive acts and practices include:

               a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Arkansas Subclass members’ Personal Information, which was a direct

and proximate cause of the Breach;

               b.      Failing to identify foreseeable security and privacy risks, remediate


                                                   78
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 79 of 238

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

              c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Arkansas Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Arkansas Personal Information

Protection Act, A.C.A. § 4-110-104(b), which was a direct and proximate cause of the Breach;

              d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Arkansas Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

              e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Arkansas Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 and the Arkansas Personal

Information Protection Act, A.C.A. § 4-110-104(b);

              f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Arkansas Subclass members’ Personal Information;

and

              g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Arkansas Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45 and the Arkansas Personal Information Protection Act, A.C.A. § 4-110-104(b).

       502.   Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       503.   Marriott intended to mislead Plaintiffs and Arkansas Subclass members and induce

them to rely on its misrepresentations and omissions.


                                                 79
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 80 of 238

       504.       Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as trustworthy and secure.

       505.       Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       506.       Plaintiffs and the Arkansas Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       507.       Marriott acted intentionally, knowingly, and maliciously to violate Arkansas’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs and Arkansas Subclass

members’ rights. Past data breaches put it on notice that its security and privacy protections were

inadequate.

       508.       As a direct and proximate result of Marriott’s unconscionable, unfair, and deceptive

acts or practices and Plaintiffs and Arkansas Subclass members’ reliance thereon, Plaintiffs and

Arkansas Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from fraud and identity

theft; time and expenses related to monitoring their financial accounts for fraudulent activity; an

increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

       509.       Plaintiffs and the Arkansas Subclass members seek all monetary and non-monetary

relief allowed by law, including actual financial losses; injunctive relief; and reasonable attorneys’

fees and costs.




                                                    80
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 81 of 238

                  CLAIMS ON BEHALF OF THE CALIFORNIA SUBCLASS

                                            COUNT 14

                           CALIFORNIA CUSTOMER RECORDS ACT

                                Cal. Civ. Code §§ 1798.80, et seq.

        510.    California Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the California Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        511.    “[T]o ensure that Personal Information about California residents is protected,” the

California legislature enacted Cal. Civ. Code § 1798.81.5, which requires that any business that

“owns, licenses, or maintains Personal Information about a California resident shall implement and

maintain reasonable security procedures and practices appropriate to the nature of the information,

to protect the Personal Information from unauthorized access, destruction, use, modification, or

disclosure.”

        512.    Marriott is a business that owns, maintains, and licenses Personal Information,

within the meaning of Cal. Civ. Code § 1798.81.5, about Plaintiffs and California Subclass

members.

        513.    Businesses that own or license computerized data that includes Personal

Information are required to notify California residents when their Personal Information has been

acquired (or is reasonably believed to have been acquired) by unauthorized persons in a data

security breach “in the most expedient time possible and without unreasonable delay.” Cal. Civ.

Code § 1798.82.

        514.    Among other requirements, the security breach notification must include “the types

of Personal Information that were or are reasonably believed to have been the subject of the

breach.” Cal. Civ. Code §1798.82.

        515.    Marriott is a business that owns or licenses computerized data that includes


                                                  81
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 82 of 238

Personal Information as defined by Cal. Civ. Code § 1798.82.

       516.    Plaintiffs and California Subclass members’ PII includes Personal Information as

covered by Cal. Civ. Code § 1798.82.

       517.    Because Marriott reasonably believed that Plaintiffs’ and California Subclass

members’ Personal Information was acquired by unauthorized persons during the Breach, Marriott

had an obligation to disclose the Breach in a timely and accurate fashion as mandated by Cal. Civ.

Code §1798.82.

       518.    By failing to disclose the Breach in a timely and accurate manner, Marriott violated

Cal. Civ. Code § 1798.82.

       519.    As a direct and proximate result of Marriott’s violations of the Cal. Civ. Code §§

1798.81.5 and 1798.82, Plaintiffs and California Subclass members suffered damages, as

described above.

       520.    Plaintiffs and California Subclass members seek relief under Cal. Civ. Code §

1798.84, including actual damages and injunctive relief.

                                            COUNT 15

                          CALIFORNIA UNFAIR COMPETITION LAW

                             Cal. Bus. & Prof. Code §§ 17200, et seq.

       521.    California Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the California Subclass, repeats and all previous Paragraphs, as if

fully alleged herein.

       522.    Marriott is a “person” as defined by Cal. Bus. & Prof. Code §17201.

       523.    Marriott violated Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”) by engaging in

unlawful, unfair, and deceptive business acts and practices.

       524.    Marriott’s “unfair” acts and practices include:

               a.       Marriott failed to implement and maintain reasonable security measures to


                                                 82
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 83 of 238

protect Plaintiffs and California Subclass members’ Personal Information from unauthorized

disclosure, release, data breaches, and theft, which was a direct and proximate cause of the Breach.

Marriott failed to identify foreseeable security risks, remediate identified security risks, and

adequately improve security following previous cybersecurity incidents. This conduct, with little if

any utility, is unfair when weighed against the harm to Plaintiffs and the California Subclass,

whose Personal Information has been compromised.

               b.       Marriott’s failure to implement and maintain reasonable security measures

also was contrary to legislatively-declared public policy that seeks to protect consumers’ data and

ensure that entities that are trusted with it use appropriate security measures. These policies are

reflected in laws, including the FTC Act (15 U.S.C. § 45) and California’s Consumer Records Act

(Cal. Civ. Code § 1798.81.5).

               c.       Marriott’s failure to implement and maintain reasonable security measures

also lead to substantial consumer injuries, as described above, that are not outweighed by any

countervailing benefits to consumers or competition. Moreover, because consumers could not

know of Marriott’s inadequate security, consumers could not have reasonably avoided the harms

that Marriott caused.

               d.       Engaging in unlawful business practices by violating Cal. Civ. Code §

1798.82.

       525.    Marriott has engaged in “unlawful” business practices by violating multiple laws,

including California’s Consumer Records Act, Cal. Civ. Code §§ 1798.81.5 (requiring reasonable

data security measures) and 1798.82 (requiring timely breach notification), California’s

Consumers Legal Remedies Act, Cal. Civ. Code §§ 1780, et seq., the FTC Act, 15 U.S.C. § 45,

and California common law.

       526.    Marriott’s unlawful, unfair, and deceptive acts and practices include:

               a.       Failing to implement and maintain reasonable security and privacy measures


                                                 83
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 84 of 238

to protect Plaintiffs and California Subclass members’ Personal Information, which was a direct

and proximate cause of the Breach;

              b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

              c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and California Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45 and California’s Customer Records Act,

Cal. Civ. Code §§ 1798.80, et seq., which was a direct and proximate cause of the Breach;

              d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and California Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

              e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and California Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 and California’s Customer

Records Act, Cal. Civ. Code §§ 1798.80, et seq.;

              f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and California Subclass members’ Personal

Information; and

              g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and California Subclass members’ Personal Information, including duties imposed by the FTC

Act, 15 U.S.C. § 45 and California’s Customer Records Act, Cal. Civ. Code §§ 1798.80, et seq.

       527.   Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect


                                                   84
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 85 of 238

the confidentiality of consumers’ Personal Information.

        528.    As a direct and proximate result of Marriott’s unfair, unlawful, and fraudulent acts

and practices, Plaintiffs and California Subclass members were injured and lost money or property,

including the costs passed through to Marriott from their consumer credit transactions, the

premiums and/or price received by Marriott for its goods and services, monetary damages from

fraud and identity theft, time and expenses related to monitoring their financial accounts for

fraudulent activity, an increased, imminent risk of fraud and identity theft, and loss of value of

their Personal Information.

        529.    Marriott acted intentionally, knowingly, and maliciously to violate California’s

Unfair Competition Law, and recklessly disregarded Plaintiffs and California Subclass members’

rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

        530.    Plaintiffs and California Subclass members seek all monetary and nonmonetary

relief allowed by law, including restitution of all profits stemming from Marriott’s unfair,

unlawful, and fraudulent business practices or use of their Personal Information; declaratory relief;

reasonable attorneys’ fees and costs under California Code of Civil Procedure § 1021.5; injunctive

relief; and other appropriate equitable relief.

                                              COUNT 16

                      CALIFORNIA CONSUMER LEGAL REMEDIES ACT

                                   Cal. Civ. Code §§ 1750, et seq.

        531.    California Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the California Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        532.    The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”) is

a comprehensive statutory scheme that is to be liberally construed to protect consumers against


                                                  85
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 86 of 238

unfair and deceptive business practices in connection with the conduct of businesses providing

goods, property or services to consumers primarily for personal, family, or household use.

        533.   Marriott is a “person” as defined by Civil Code §§ 1761(c) and 1770, and has

provided “services” as defined by Civil Code §§ 1761(b) and 1770.

        534.   Plaintiffs and the California Class are “consumers” as defined by Civil Code §§

1761(d) and 1770, and have engaged in a “transaction” as defined by Civil Code §§ 1761(e) and

1770.

        535.   Marriott’s acts and practices were intended to and did result in the sales of products

and services to Plaintiffs and the California Subclass members in violation of Civil Code § 1770,

including:

               a.      Representing that goods or services have characteristics that they do not

have;

               b.      Representing that goods or services are of a particular standard, quality, or

grade when they were not;

               c.      Advertising goods or services with intent not to sell them as advertised; and

               d.      Representing that the subject of a transaction has been supplied in

accordance with a previous representation when it has not.

        536.   Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

        537.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as trustworthy and secure.

        538.   Marriott accepted the responsibility of being a “steward of data” while keeping the


                                                  86
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 87 of 238

inadequate state of its security controls secret from the public.

       539.    Plaintiffs and the California Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       540.    As a direct and proximate result of Marriott’s violations of California Civil Code §

1770, Plaintiffs and California Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       541.    Plaintiffs and the California Subclass have provided notice of their claims for

damages to Marriott, in compliance with California Civil Code § 1782(a).

       542.    Plaintiffs and the California Subclass seek all monetary and nonmonetary relief

allowed by law, including damages, an order enjoining the acts and practices described above,

attorneys’ fees, and costs under the CLRA.

                    CLAIMS ON BEHALF OF THE COLORADO SUBCLASS

                                             COUNT 17

          VIOLATION OF THE COLORADO CONSUMER PROTECTION ACT

                                  Colo. Rev. Stat. § 6-1-101, et. seq.

       543.    Plaintiffs incorporate by reference all paragraphs above as if fully set forth herein.

       544.    Marriott, while operating in Colorado, engaged in deceptive practices in the course

of its business, vocation, and occupation, in violation of C.R.S. §6-1-105. This includes, but is not

limited to, the following:

               a.      Marriott failed to enact adequate privacy and security measures to protect the

Colorado Subclass members’ PII from unauthorized disclosure, release, data breaches, and theft,

which was a direct and proximate cause of the Data Breach;


                                                   87
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 88 of 238

                 b.     Marriott failed to take proper action following known security risks and prior

cybersecurity incidents, which was a direct and proximate cause of the Data Breach;

                 c.     Marriott knowingly and fraudulently misrepresented that they would

maintain adequate data privacy and security practices and procedures to safeguard Colorado

Subclass members’ PII from unauthorized disclosure, release, data breaches, and theft, in violation

of Colo. Rev. Stat. §6-1-105(e), (g) and (u);

                 d.     Marriott knowingly and fraudulently misrepresented that they did and would

comply with the requirements of relevant federal and state laws pertaining to the privacy and

security of Colorado Subclass members’ PII, in violation of Colo. Rev. Stat. §6-1-105(e), (g) and

(u);

                 e.     Marriott knowingly omitted, suppressed, and concealed the inadequacy of the

privacy and security protections for Colorado Class members’ PII, in violation of Colo. Rev. Stat.

§6-1-105(1)(e), (g) and (u);

                 f.     Marriott failed to maintain the privacy and security of Plaintiffs’ and the

Colorado Subclass members’ PII, in violation of duties imposed by applicable federal and state

laws, which was a direct and proximate cause of the Data Breach; and

                 g.     Marriott failed to disclose the Data Breach to the Colorado Subclass members

in a timely and accurate manner, in violation of the duties imposed by Colo. Rev. Stat. Ann § 6-1-

716(2).

          545.   As a direct and proximate result of Marriott’s practices, the Colorado Subclass

members suffered injuries to legally protected interests, as described above, including their legally

protected interest in the confidentiality and privacy of their PII, time and expenses related to

monitoring their financial accounts for fraudulent activity, an increased, imminent risk of fraud

and identity theft, and loss of value of their PII.

          546.   The above unfair and deceptive practices and acts by Marriott were immoral,


                                                      88
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 89 of 238

unethical, oppressive, and unscrupulous. These acts caused substantial injury to consumers that

these consumers could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

          547.   Marriott knew or should have known that data security practices and infrastructure

were inadequate to safeguard the PII of members of the Colorado Subclass, and that risk of a data

breach or theft was highly likely. Marriott’s actions in engaging in the above-named unfair

practices and deceptive acts were negligent, knowing and willful, and/or wanton and reckless with

respect to the rights of the Colorado Subclass members.

          548.   Pursuant to Colo. Rev. Stat. § 6-1-113, Plaintiffs, individually and on behalf of the

Colorado Subclass, seek monetary relief against Marriott measured as the greater of (a) actual

damages in an amount to be determined at trial and discretionary trebling of such damages, or (b)

statutory damages in the amount of $500 for each Plaintiff and each Colorado Subclass member.

          549.   Plaintiffs also seek an order enjoining Marriott’s unfair, unlawful, and/or deceptive

practices, declaratory relief, attorneys’ fees, and any other just and proper relief available under the

Colorado Consumer Protection Act, Colo. Rev. Stat § 6-1-101, et seq.

                                              COUNT 18

     VIOLATION OF THE COLORADO SECURITY BREACH NOTIFICATION ACT

                               Colo. Rev. Stat. Ann. § 6-1-716, et. seq.

          550.   Plaintiffs incorporate by reference all paragraphs above as though fully set forth

herein.

          551.   Under Colo. Rev. Stat. Ann. § 6-1-716(2)(a), “a commercial entity that conducts

business in Colorado and that owns or licenses computerized data that includes personal

information about a resident of Colorado shall, when it becomes aware of a breach of the security

of the system, conduct in good faith a prompt investigation to determine the likelihood that

personal information has been or will be misused … [and] give notice as soon as possible to the


                                                   89
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 90 of 238

affected Colorado resident … .”

        552.     Under Colo. Rev. Stat. Ann. § 6-1-716(2)(b), “a commercial entity that maintains

computerized data that includes personal information that the individual or the commercial entity

does not own or license shall give notice to and cooperate with the owner or licensee of the

information of any breach of the security of the system immediately following discovery of a

breach ….”

        553.     Marriott is a business that owns or licenses computerized data that includes

personal information as defined by Colo. Rev. Stat. Ann. § 6-1-716.

        554.     In the alternative, Marriott maintains computerized data that includes personal

information that Marriott does not own as defined by Colo. Rev. Stat. Ann. § 6-1-716.

        555.     Plaintiffs and the Colorado Subclass members’ PII includes personal information

covered by Colo. Rev. Stat. Ann. § 6-1-716(1).

        556.     Because Marriott was aware of a breach in its security system, it had an obligation

to disclose the Data Breach in a timely and accurate fashion as mandated by Colo. Rev. Stat. Ann.

§ 6-1-716 (2).

        557.     By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Colo. Rev. Stat. Ann. § 6-1-716 (2).

        558.     As a direct and proximate result of Marriott’s violations of Colo. Rev. Stat. Ann. §

6-1-716(2), Plaintiffs and the Colorado Subclass members suffered the damages alleged herein.

        559.     Plaintiffs and the Colorado Subclass members seek relief under Colo. Rev. Stat.

Ann. § 6-1-716(4), including, but not limited to, actual damages (to be proven at trial) and

equitable relief.




                                                   90
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 91 of 238

                CLAIMS ON BEHALF OF THE CONNECTICUT SUBCLASS

                                              COUNT 19

               BREACH OF SECURITY REGARDING COMPUTERIZED DATA

                                          C.G.S.A. § 36a-701b

       560.    Connecticut Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Connecticut Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.

       561.    Marriott is a business that conducts business in Connecticut and owns, licenses, and

maintains computerized data that includes personal information as covered by C.G.S.A. § 36a-

701b(b). Marriott also maintains computerized data that includes personal information that it does

not own as covered by C.G.S.A. § 36a701b(c).

       562.    Plaintiffs and Connecticut Subclass members’ PII includes Personal Information as

covered by C.G.S.A. § 36a-701b(a).

       563.    Marriott is required to accurately notify Plaintiffs and Connecticut Subclass

members if it becomes aware of a breach of its data security system in the most expedient time

possible and without unreasonable delay, not to exceed ninety days after discovery of the breach

under C.G.S.A. § 36a-701b(b).

       564.    Marriott is required to immediately notify Plaintiffs and Connecticut Subclass

members if it becomes aware of a breach of its data security system which may have compromised

personal information Marriott stores but Plaintiffs and Connecticut Subclass members own under

C.G.S.A. § 36a-701b(c).

       565.    Because Marriott was aware of a breach of its security system, it had an obligation

to disclose the data breach in a timely and accurate fashion as mandated by C.G.S.A. §§ 36a-

701b(b) and (c).

       566.    By failing to disclose the Breach in an accurate and timely manner, Marriott failed


                                                   91
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 92 of 238

to comply with C.G.S.A. §§ 36a-701b(b) and (c).

         567.   Pursuant to C.G.S.A. § 36a-701b(g), Marriott’s failure to comply was an unfair

trade practice under the Connecticut Unfair Trade Practices Act, C.G.S.A. §§ 42- 110a, et seq.

         568.   As a direct and proximate result of Marriott’s violations of C.G.S.A. §§ 36a-

701b(b) and (c), Plaintiffs and Connecticut Subclass members suffered damages, as described

above.

         569.   Plaintiffs and Connecticut Subclass members seek relief under C.G.S.A. § 42-110g

for the harm they suffered because of Marriott’s violations of C.G.S.A. §§ 36a-701b(b) and (c),

including actual damages and equitable relief.

           CLAIMS ON BEHALF OF THE DISTRICT OF COLUMBIA SUBCLASS

                                            COUNT 20

   DISTRICT OF COLUMBIA CONSUMER SECURITY BREACH NOTIFICATION ACT

                                   D.C. Code §§ 28-3851, et seq.

         570.   District of Columbia Plaintiffs identified above (“Plaintiffs,” for purposes of this

Count), individually and on behalf of the District of Columbia Subclass, repeats and alleges all

previous Paragraphs, as if fully alleged herein.

         571.   Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by D.C. Code § 28-3852(a).

         572.   Plaintiffs and District of Columbia Subclass members’ PII includes Personal

Information as covered under D.C. Code § 28-3851(3).

         573.   Marriott is required to accurately notify Plaintiffs and District of Columbia

Subclass members if it becomes aware of a breach of its data security system in the most expedient

time possible and without unreasonable delay under D.C. Code § 28-3852(a).

         574.   Because Marriott was aware of a breach of its security system, Marriott had an

obligation to disclose the data breach in a timely and accurate fashion as mandated by D.C. Code §


                                                   92
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 93 of 238

28-3852(a).

       575.    By failing to disclose the Breach in a timely and accurate manner Marriott violated

D.C. Code § 28-3852(a).

       576.    As a direct and proximate result of Marriott’s violations of D.C. Code § 28-3852(a),

Plaintiffs and District of Columbia Subclass members suffered damages, as described above.

       577.    Plaintiffs and District of Columbia Subclass members seek relief under D.C. Code

§ 28-3853(a), including actual damages.

                                            COUNT 21

        DISTRICT OF COLUMBIA CONSUMER PROTECTION PROCEDURES ACT

                                   D.C. Code §§ 28-3904, et seq.

       578.    District of Columbia Plaintiffs identified above (“Plaintiffs,” for purposes of this

Count), individually and on behalf of the District of Columbia Subclass, repeat and allege all

previous Paragraphs, as if fully alleged herein.

       579.    Marriott is a “person” as defined by D.C. Code § 28-3901(a)(1).

       580.    Marriott is a “merchant” as defined by D.C. Code § 28-3901(a)(3).

       581.    Plaintiffs and District of Columbia Subclass members are “consumers” who

purchased or received goods or services for personal, household, or family purposes, as defined by

D.C. Code § 28-3901.

       582.    Marriott advertised, offered, or sold goods or services in District of Columbia and

engaged in trade or commerce directly or indirectly affecting the people of District of Columbia.

       583.    Marriott   engaged     in   unfair,    unlawful,   and   deceptive   trade   practices,

misrepresentations, and the concealment, suppression, and omission of material facts with respect

to the sale and advertisement of goods and services in violation of D.C. Code § 28-3904,

including:

               a.      Representing that goods or services have characteristics that they do not


                                                     93
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 94 of 238

have;

               b.     Representing that goods or services are of a particular standard, quality,

grade, style, or model, when they are of another;

               c.     Misrepresenting a material fact that has a tendency to mislead;

               d.     Failing to state a material fact where the failure is misleading;

               e.     Advertising or offering goods or services without the intent to sell them as

advertised or offered; and

               f.     Representing that the subject of a transaction has been supplied in

accordance with a previous representation when it has not.

        584.   Marriott’s unfair, unlawful, and deceptive trade practices include:

               a.     Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and District of Columbia Subclass members’ Personal Information, which was

a direct and proximate cause of the Breach;

               b.     Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.     Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and District of Columbia Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and

proximate cause of the Breach;

               d.     Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and District of Columbia Subclass members’ Personal Information, including by

implementing and maintaining reasonable security measures;

               e.     Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and District of Columbia Subclass members’


                                                    94
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 95 of 238

Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

              f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and District of Columbia Subclass members’ Personal

Information; and

              g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and District of Columbia Subclass members’ Personal Information, including duties imposed by

the FTC Act, 15 U.S.C. § 45.

       585.   Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       586.   Marriott intended to mislead Plaintiffs and District of Columbia Subclass members

and induce them to rely on its misrepresentations and omissions.

       587.   The above unfair and deceptive practices and acts by Marriott were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and

District of Columbia Subclass members that they could not reasonably avoid; this substantial

injury outweighed any benefits to consumers or to competition.

       588.   Marriott acted intentionally, knowingly, and maliciously to violate the District of

Columbia’s Consumer Protection Procedures Act, and recklessly disregarded Plaintiffs and

District of Columbia Subclass members’ rights. Past data breaches put Marriott on notice that its

security and privacy protections were inadequate.

       589.   As a direct and proximate result of Marriott’s unfair, unlawful, and deceptive trade

practices, Plaintiffs and District of Columbia Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial


                                                95
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 96 of 238

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

        590.    Plaintiffs and District of Columbia Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, restitution, injunctive relief, punitive

damages, attorneys’ fees and costs, the greater of treble damages or $1500 per violation, and any

other relief that the Court deems proper.

                     CLAIMS ON BEHALF OF THE DELAWARE SUBCLASS

                                            COUNT 22

                              DELAWARE CONSUMER FRAUD ACT,

                                    6 Del. Code §§ 2513, et seq.

        591.    Delaware Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Delaware Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        592.    Marriott is a “person” that is involved in the “sale” of “merchandise,” as defined by

6 Del. Code § 2511(7), (8), and (6).

        593.    Marriott advertised, offered, or sold goods or services in Delaware and engaged in

trade or commerce directly or indirectly affecting the people of Delaware.

        594.    Marriott used and employed deception, fraud, false pretense, false promise,

misrepresentation, and the concealment, suppression, and omission of material facts with intent

that others rely upon such concealment, suppression and omission, in connection with the sale and

advertisement of merchandise, in violation of 6 Del. Code § 2513(a), including:

                a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Delaware Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

                b.      Failing to identify foreseeable security and privacy risks, remediate


                                                  96
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 97 of 238

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

              c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Delaware Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45, and Delaware’s data security statute, 6 Del. Code

§ 12B-100, which was a direct and proximate cause of the Breach;

              d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Delaware Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

              e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Delaware Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 and Delaware’s data

security statute, 6 Del. Code § 12B-100;

              f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Delaware Subclass members’ Personal Information;

and

              g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Delaware Subclass members’ Personal Information, including duties imposed by FTC Act, 15

U.S.C. § 45 and Delaware’s data security statute, 6 Del. Code § 12B-100.

       595.   Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       596.   Marriott acted intentionally, knowingly, and maliciously to violate Delaware’s

Consumer Fraud Act, and recklessly disregarded Plaintiff and Delaware Subclass members’ rights.


                                                97
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 98 of 238

Past data breaches put Marriott on notice that its security and privacy protections were inadequate.

       597.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding hundreds of millions of consumers, including Plaintiff and the Delaware

Subclass.

       598.    Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       599.    Plaintiff and the Delaware Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       600.    Marriott’s unlawful trade practices were gross, oppressive, and aggravated, and

Marriott breached the trust of Plaintiff and the Delaware Subclass members.

       601.    As a direct and proximate result of Marriott’s unlawful acts and practices, Plaintiff

and Delaware Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

       602.    Plaintiff and Delaware Subclass members seek all monetary and nonmonetary relief

allowed by law, including damages under 6 Del. Code § 2525 for injury resulting from the direct

and natural consequences of Marriott’s unlawful conduct; injunctive relief; and reasonable

attorneys’ fees and costs.




                                                   98
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 99 of 238

                    CLAIMS ON BEHALF OF THE FLORIDA SUBCLASS

                                            COUNT 23

              FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

                                   Fla. Stat. §§ 501.201, et seq.

       603.    Florida Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Florida Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.

       604.    Plaintiffs and Florida Subclass members are “consumers” as defined by Fla. Stat. §

501.203.

       605.    Marriott advertised, offered, or sold goods or services in Florida and engaged in

trade or commerce directly or indirectly affecting the people of Florida.

       606.    Marriott engaged in unconscionable, unfair, and deceptive acts and practices in the

conduct of trade and commerce, in violation of Fla. Stat. § 501.204(1), including:

               a.       Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Florida Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

               b.       Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.       Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Florida Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45, and Florida’s data security statute, F.S.A. §

501.171(2), which was a direct and proximate cause of the Breach;

               d.       Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Florida Subclass members’ Personal Information, including by implementing and


                                                  99
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 100 of 238

maintaining reasonable security measures;

               e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Florida Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 and Florida’s data security

statute, F.S.A. § 501.171(2);

               f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Florida Subclass members’ Personal Information;

and

               g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Florida Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45 and Florida’s data security statute, F.S.A. § 501.171(2).

       607.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       608.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure, and was Marriott was trusted with sensitive and

valuable Personal Information regarding millions of consumers, including Plaintiff and the Florida

Subclass.

       609.    Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       610.    Plaintiffs and the Florida Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.


                                                   100
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 101 of 238

        611.    As a direct and proximate result of Marriott’s unconscionable, unfair, and deceptive

acts and practices, Plaintiffs and Florida Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

        612.    Plaintiffs and Florida Subclass members seek all monetary and nonmonetary relief

allowed by law, including actual or nominal damages under Fla. Stat. § 501.21; declaratory and

injunctive relief; reasonable attorneys’ fees and costs, under Fla. Stat. § 501.2105(1); and any

other relief that is just and proper.

                     CLAIMS ON BEHALF OF THE GEORGIA SUBCLASS

                                                COUNT 24

                 GEORGIA UNIFORM DECEPTIVE TRADE PRACTICES ACT

                                        O.C.G.A. §§ 10-1-370, et seq.

        613.    Georgia Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Georgia Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

        614.    Marriott, Plaintiff, and Georgia Subclass members are “persons” within the

meaning of § 10-1-371(5) of the Georgia Uniform Deceptive Trade Practices Act (“Georgia

UDTPA”).

        615.    Marriott engaged in deceptive trade practices in the conduct of its business, in

violation of O.C.G.A. § 10-1-372(a), including:

                a.         Representing that goods or services have characteristics that they do not

have;

                b.         Representing that goods or services are of a particular standard, quality, or


                                                      101
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 102 of 238

grade if they are of another;

               c.      Advertising goods or services with intent not to sell them as advertised; and

               d.      Engaging in other conduct that creates a likelihood of confusion or

misunderstanding.

       616.    Marriott’s deceptive trade practices include:

               a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Georgia Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

               b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Georgia Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and proximate cause of the

Breach;

               d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Georgia Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Georgia Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Georgia Subclass members’ Personal Information;

and

               g.      Omitting, suppressing, and concealing the material fact that it did not


                                                  102
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 103 of 238

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Georgia Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45.

       617.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       618.    Marriott intended to mislead Plaintiff and Georgia Subclass members and induce

them to rely on its misrepresentations and omissions.

       619.    In the course of its business, Marriott engaged in activities with a tendency or

capacity to deceive.

       620.    Marriott acted intentionally, knowingly, and maliciously to violate Georgia’s

Uniform Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Georgia Subclass

members’ rights. Past data breaches put Marriott on notice that its security and privacy protections

were inadequate.

       621.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as Secure and was trusted with sensitive and valuable

Personal Information regarding millions of consumers, including Plaintiff and the Georgia

Subclass.

       622.    Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       623.    Plaintiff and the Georgia Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       624.    As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiff


                                                   103
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 104 of 238

and Georgia Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and nonmonetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

        625.    Plaintiff and Georgia Subclass members seek all relief allowed by law, including

injunctive relief, and reasonable attorneys’ fees and costs, under O.C.G.A. § 10-1-373.

                     CLAIMS ON BEHALF OF THE HAWAII SUBCLASS

                                            COUNT 25

                      HAWAII SECURITY BREACH NOTIFICATION ACT,

                                Haw. Rev. Stat. §§ 487N-1, et seq.

        626.    Hawaii Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Hawaii Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

        627.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Haw. Rev. Stat. § 487N-2(a).

        628.    Plaintiff and Hawaii Subclass members’ PII includes Personal Information as

covered under Haw. Rev. Stat. § 487N-2(a).

        629.    Marriott is required to accurately notify Plaintiff and Hawaii Subclass members if it

becomes aware of a breach of its data security system without unreasonable delay under Haw.

Rev. Stat. § 487N-2(a).

        630.    Because Marriott was aware of a breach of its security system, it had an obligation

to disclose the Marriott data breach in a timely and accurate fashion as mandated by Haw. Rev.

Stat. § 487N-2(a).

        631.    By failing to disclose the Marriott data breach in a timely and accurate manner,


                                                  104
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 105 of 238

Marriott violated Haw. Rev. Stat. § 487N-2(a).

        632.     As a direct and proximate result of Marriott’s violations of Haw. Rev. Stat. § 487N-

2(a), Plaintiff and Hawaii Subclass members suffered damages, as described above.

        633.     Plaintiff and Hawaii Subclass members seek relief under Haw. Rev. Stat. § 487N-

3(b), including actual damages.

                                               COUNT 26

               HAWAII UNFAIR PRACTICES AND UNFAIR COMPETITION ACT,

                                    Haw. Rev. Stat. §§ 480-1, et seq.

        634.     Hawaii Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Hawaii Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

        635.     Plaintiff and Hawaii Subclass members are “consumers” as defined by Haw. Rev.

Stat. § 480-1.

        636.     Plaintiffs, the Hawaii Subclass members, and Defendants are “persons” as defined

by Haw. Rev. Stat. § 480-1.

        637.     Marriott advertised, offered, or sold goods or services in Hawaii and engaged in

trade or commerce directly or indirectly affecting the people of Hawaii.

        638.     Marriott engaged in unfair or deceptive acts or practices, misrepresentations, and

the concealment, suppression, and omission of material facts with respect to the sale and

advertisement of the goods and services purchased by Hawaii Subclass members in violation of

Haw. Rev. Stat. § 480-2(a), including:

                 a.        Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Hawaii Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

                 b.        Failing to identify foreseeable security and privacy risks, remediate


                                                    105
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 106 of 238

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

              c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Hawaii Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45;

              d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Hawaii Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

              e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Hawaii Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

              f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Hawaii Subclass members’ Personal Information;

and

              g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Hawaii Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45.

       639.   Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       640.   Marriott intended to mislead Plaintiff and Hawaii Subclass members and induce

them to rely on its misrepresentations and omissions.

       641.   The foregoing unlawful and deceptive acts and practices were immoral, unethical,

oppressive, and unscrupulous.


                                                 106
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 107 of 238

        642.    Marriott acted intentionally, knowingly, and maliciously to violate Hawaii’s Unfair

Practices and Unfair Competition Act, and recklessly disregarded Plaintiff and Hawaii Subclass

members’ rights. Past data breaches put Marriott on notice that its security and privacy protections

were inadequate.

        643.    As a direct and proximate result of Marriott’s deceptive acts and practices, Plaintiff

and Hawaii Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and nonmonetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

        644.    Plaintiff and Hawaii Subclass members seek all monetary and nonmonetary relief

allowed by law, including actual damages, benefit of the bargain damages, treble damages,

injunctive relief, and reasonable attorneys’ fees and costs.

                                               COUNT 27

                     HAWAII UNIFORM DECEPTIVE TRADE PRACTICE ACT,

                                   Haw. Rev. Stat. §§ 481A-3, et seq.

        645.    Hawaii Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Hawaii Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

        646.    Plaintiff and Hawaii Subclass members are “persons” as defined by Haw. Rev. Stat.

§ 481A-2.

        647.    Marriott engaged in unfair and deceptive trade practices in the conduct of its

business, violating Haw. Rev. Stat. § 481A-3, including:

                a.         Representing that goods or services have characteristics that they do not

have;


                                                    107
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 108 of 238

               b.      Representing that goods or services are of a particular standard, quality, or

grade if they are of another;

               c.      Advertising goods or services with intent not to sell them as advertised; and

               d.      Engaging in other conduct that creates a likelihood of confusion or

misunderstanding.

       648.    Marriott’s unfair and deceptive trade practices include:

               a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Hawaii Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

               b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Hawaii Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45;

               d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Hawaii Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Hawaii Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Hawaii Subclass members’ Personal Information;

and

               g.      Omitting, suppressing, and concealing the material fact that it did not


                                                  108
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 109 of 238

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Hawaii Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45.

       649.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       650.    The above unfair and deceptive practices and acts by Marriott were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and

Hawaii Subclass members that they could not reasonably avoid; this substantial injury outweighed

any benefits to consumers or to competition.

       651.    As a direct and proximate result of Marriott’s unfair, unlawful, and deceptive trade

practices, Plaintiff and Hawaii Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       652.    Plaintiff and Hawaii Subclass members seek all monetary and nonmonetary relief

allowed by law, including injunctive relief, attorneys’ fees and costs, and any other relief that the

Court deems proper

                   CLAIMS ON BEHALF OF THE ILLINOIS SUBCLASS

                                            COUNT 28

                  ILLINOIS PERSONAL INFORMATION PROTECTION ACT

                              815 Ill. Comp. Stat. §§ 530/10(a), et seq.

       653.    Illinois Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Illinois Subclass, repeat and allege all previous Paragraphs, as if


                                                  109
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 110 of 238

fully alleged herein.

       654.    As a publicly held corporation which handles, collects, disseminates, and otherwise

deals with nonpublic personal information, Marriott is a Data Collector as defined in 815 Ill.

Comp. Stat. § 530/5.

       655.    Plaintiff and Illinois Subclass members’ PII includes Personal Information as

covered under 815 Ill. Comp. Stat. § 530/5.

       656.    As a Data Collector, Marriott is required to notify Plaintiffs and Illinois Subclass

members of a breach of its data security system in the most expedient time possible and without

unreasonable delay pursuant to 815 Ill. Comp. Stat. § 530/10(a).

       657.    By failing to disclose the Breach in the most expedient time possible and without

unreasonable delay, Marriott violated 815 Ill. Comp. Stat. § 530/10(a).

       658.    Pursuant to 815 Ill. Comp. Stat. § 530/20, a violation of 815 Ill. Comp. Stat. §

530/10(a) constitutes an unlawful practice under the Illinois Consumer Fraud and Deceptive

Business Practices Act.

       659.    As a direct and proximate result of Marriott’s violations of 815 Ill. Comp. Stat. §

530/10(a), Plaintiffs and Illinois Subclass members suffered damages, as described above.

       660.    Plaintiffs and Connecticut Subclass members seek relief under 815 Ill. Comp. Stat.

§ 510/3 for the harm they suffered because of Marriott’s willful violations of 815 Ill. Comp. Stat. §

530/10(a), including actual damages, equitable relief, costs, and attorneys’ fees.

                                              COUNT 29

                              ILLINOIS CONSUMER FRAUD ACT

                                815 Ill. Comp. Stat. §§ 505, et seq.

       661.    Illinois Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Illinois Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.


                                                  110
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 111 of 238

       662.    Marriott is a “person” as defined by 815 Ill. Comp. Stat. §§ 505/1(c).

       663.    Plaintiffs and Illinois Subclass members are “consumers” as defined by 815 Ill.

Comp. Stat. §§ 505/1(e).

       664.    Marriott’s conduct as described herein was in the conduct of “trade” or “commerce”

as defined by 815 Ill. Comp. Stat. § 505/1(f).

       665.    Marriott’s deceptive, unfair, and unlawful trade acts or practices, in violation of 815

Ill. Comp. Stat. § 505/2, include:

               a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Illinois Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

               b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Illinois Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45, the Illinois Insurance Information and Privacy

Protection Act, 215 Ill. Comp. Stat. § 5/1014, and the Illinois Uniform Deceptive Trade Practices

Act, 815 Ill. Comp. Stat. § 510/2(a), which was a direct and proximate cause of the Breach;

               d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Illinois Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Illinois Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, the Illinois Insurance

Information and Privacy Protection Act, 215 Ill. Comp. Stat. § 5/1014, and the Illinois Uniform


                                                  111
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 112 of 238

Deceptive Trade Practices Act, 815 Ill. Comp. Stat. § 510/2(a);

               f.     Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Illinois Subclass members’ Personal Information;

and

               g.     Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Illinois Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45, the Illinois Insurance Information and Privacy Protection Act, 215 Ill. Comp. Stat.

§ 5/1014, and the Illinois Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. § 510/2(a).

       666.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       667.    Marriott intended to mislead Plaintiffs and Illinois Subclass members and induce

them to rely on its misrepresentations and omissions.

       668.    The above unfair and deceptive practices and acts by Marriott were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury that these consumers

could not reasonably avoid; this substantial injury outweighed any benefits to consumers or to

competition.

       669.    Marriott acted intentionally, knowingly, and maliciously to violate Illinois’s

Consumer Fraud Act, and recklessly disregarded Plaintiffs and Illinois Subclass members’ rights.

Past breaches put Marriott on notice that its security and privacy protections were inadequate.

       670.    As a direct and proximate result of Marriott’s unfair, unlawful, and deceptive acts

and practices, Plaintiffs and Illinois Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial


                                                 112
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 113 of 238

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

        671.   Plaintiffs and Illinois Subclass members seek all monetary and nonmonetary relief

allowed by law, including damages, restitution, punitive damages, injunctive relief, and reasonable

attorneys’ fees and costs.

                                             COUNT 30

                ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT

                                815 Ill. Comp. Stat. §§ 510/2, et seq.

        672.   Illinois Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Illinois Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.

        673.   Marriott is a “person” as defined by 815 Ill. Comp. Stat. §§ 510/1(5).

        674.   Marriott engaged in deceptive trade practices in the conduct of its business, in

violation of 815 Ill. Comp. Stat. §§ 510/2(a), including:

               a.       Representing that goods or services have characteristics that they do not

have;

               b.       Representing that goods or services are of a particular standard, quality, or

grade if they are of another;

               c.       Advertising goods or services with intent not to sell them as advertised; and

               d.       Engaging in other conduct that creates a likelihood of confusion or

misunderstanding.

        675.   Marriott’s deceptive trade practices include:

               a.       Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Illinois Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;


                                                   113
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 114 of 238

               b.     Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.     Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Illinois Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45, the Illinois Insurance Information and Privacy

Protection Act, 215 Ill. Comp. Stat. § 5/1014, and the Illinois Uniform Deceptive Trade Practices

Act, 815 Ill. Comp. Stat. § 510/2(a), which was a direct and proximate cause of the Breach;

               d.     Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Illinois Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.     Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Illinois Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, the Illinois Insurance

Information and Privacy Protection Act, 215 Ill. Comp. Stat. § 5/1014, and the Illinois Uniform

Deceptive Trade Practices Act, 815 Ill. Comp. Stat. § 510/2(a);

               f.     Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Illinois Subclass members’ Personal Information;

and

              g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Illinois Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45, the Illinois Insurance Information and Privacy Protection Act, 215 Ill. Comp. Stat.

§ 5/1014, and the Illinois Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. § 510/2(a).

       676.    Marriott’s representations and omissions were material because they were likely to


                                                 114
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 115 of 238

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

        677.    The above unfair and deceptive practices and acts by Marriott were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and

Illinois Subclass members that they could not reasonably avoid; this substantial injury outweighed

any benefits to consumers or to competition.

        678.    As a direct and proximate result of Marriott’s unfair, unlawful, and deceptive trade

practices, Plaintiffs and Illinois Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

        679.    Plaintiff and Illinois Subclass members seek all monetary and nonmonetary relief

allowed by law, including injunctive relief and reasonable attorney’s fees.

                    CLAIMS ON BEHALF OF THE INDIANA SUBCLASS

                                            COUNT 31

                           INDIANA DECEPTIVE CONSUMER SALES ACT

                                  Ind. Code §§ 24-5-0.5-1, et seq.

        680.    Indiana Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Indiana Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

        681.    Marriott is a “person” as defined by Ind. Code § 24-5-0.5-2(a)(2).

        682.    Marriott is a “supplier” as defined by § 24-5-0.5-2(a)(1), because it regularly

engages in or solicits “consumer transactions,” within the meaning of § 24-5-0.5-2(a)(3)(A).

        683.    Marriott engaged in unfair, abusive, and deceptive acts, omissions, and practices in


                                                  115
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 116 of 238

connection with consumer transactions, in violation of Ind. Code § 24-5-0.5-3(a).

       684.    Marriott’s representations and omissions include both implicit and explicit

representations.

       685.    Marriott’s unfair, abusive, and deceptive acts, omissions, and practices include:

               a.     Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Indiana Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

               b.     Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.     Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Indiana Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45 and Indiana security breach law, Ind. Code § 24-

4.9-3-3.5(c), which was a direct and proximate cause of the Breach;

               d.     Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Indiana Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.     Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Indiana Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 and Indiana security breach

law, Ind. Code § 24-4.9-3-3.5(c);

               f.     Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Indiana Subclass members’ Personal Information;

and

               g.     Omitting, suppressing, and concealing the material fact that it did not


                                                 116
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 117 of 238

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Indiana Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45 and Indiana security breach law, Ind. Code § 24-4.9-3-3.5(c).

       686.    Marriott’s acts and practices were “unfair” because they caused or were likely to

cause substantial injury to consumers which was not reasonably avoidable by consumers

themselves and not outweighed by countervailing benefits to consumers or to competition.

       687.    The injury to consumers from Marriott’s conduct was and is substantial because it

was non-trivial and non-speculative; and involved a monetary injury and an unwarranted risk to

the safety of their Personal Information or the security of their identity or credit. The injury to

consumers was substantial not only because it inflicted harm on a significant number of

consumers, but also because it inflicted a significant amount of harm on each consumer.

       688.    Consumers could not have reasonably avoided injury because Marriott’s business

acts and practices unreasonably created or took advantage of an obstacle to the free exercise of

consumer decision-making. By withholding important information from consumers about the

inadequacy of its data security, Marriott created an asymmetry of information between it and

consumers that precluded consumers from taking action to avoid or mitigate injury.

       689.    Marriott’s inadequate data security had no countervailing benefit to consumers or to

competition.

       690.    Marriott’s acts and practices were “abusive” for numerous reasons, including:

               a.     Because they materially interfered with consumers’ ability to understand a

term or condition in a consumer transaction. Marriott’s failure to disclose the inadequacies in its

data security interfered with consumers’ decision-making in a variety of their transactions.

               b.     Because they took unreasonable advantage of consumers’ lack of

understanding about the material risks, costs, or conditions of a consumer transaction. Without

knowing about the inadequacies in Marriott’s data security, consumers lacked an understanding of


                                                 117
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 118 of 238

the material risks and costs of a variety of their transactions.

               c.      Because they took unreasonable advantage of consumers’ inability to

protect their own interests. Consumers could not protect their interests due to the asymmetry in

information between them and Marriott concerning the state of Marriott’s security.

               d.      Because Marriott took unreasonable advantage of consumers’ reasonable

reliance that it was acting in their interests to secure their data. Consumers’ reliance was

reasonable.

       691.    Marriott also engaged in “deceptive” acts and practices in violation of Indiana Code

§ 24-5-0.5-3(a) and § 24-5-0.5-3(b), including:

               a.      Misrepresenting that the subject of a consumer transaction has sponsorship,

approval, performance, characteristics, accessories, uses, or benefits it does not have which the

supplier knows or should reasonably know it does not have;

               b.      Misrepresenting that the subject of a consumer transaction is of a particular

standard, quality, grade, style, or model, if it is not and if the supplier knows or should reasonably

know that it is not; and

               c.      Misrepresenting that the subject of a consumer transaction will be supplied

to the public in greater quantity (i.e., more data security) than the supplier intends or reasonably

expects.

       692.    Marriott intended to mislead Plaintiff and Indiana Subclass members and induce

them to rely on its misrepresentations and omissions.

       693.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       694.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business


                                                    118
            Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 119 of 238

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding millions of consumers, including Plaintiff and the Indiana Subclass.

       695.     Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       696.     Plaintiff and the Indiana Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       697.     Marriott had a duty to disclose the above-described facts due to the circumstances

of this case, the sensitivity and extensiveness of the Personal Information in its possession, and the

generally accepted professional standards in the industry. In addition, such a duty is implied by

law due to the nature of the relationship between consumers—including Plaintiff and the Indiana

Subclass—and Marriott, because consumers are unable to fully protect their interests with regard

to their data, and placed trust and confidence in Marriott. Marriott’s duty to disclose also arose

from its:

                a.     Possession of exclusive knowledge regarding the security of the data in its

systems;

                b.     Active concealment of the state of its security; and/or

                c.     Incomplete representations about the security and integrity of its computer

and data systems, and prior data breaches, while purposefully withholding material facts from

Plaintiff and the Indiana Subclass that contradicted these representations.

       698.     Marriott acted intentionally, knowingly, and maliciously to violate Indiana’s

Deceptive Consumer Sales Act, and recklessly disregarded Plaintiff and Indiana Subclass

members’ rights. Past breaches put it on notice that its security and privacy protections were

inadequate. Marriott’s actions were not the result of a mistake of fact or law, honest error or

judgment, overzealousness, mere negligence, or other human failing.


                                                   119
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 120 of 238

       699.    Plaintiff sent a demand for relief on behalf of the Indiana Subclass pursuant to Ind.

Code § 24-5-0.5-5 on December 11, 2018. Marriott has not cured its unfair, abusive, and deceptive

acts and practices, or its violations of Indiana Deceptive Consumer Sales Act were incurable.

       700.    Since Plaintiff provided the requisite notice, Marriott has failed to cure its

violations of the Indiana Deceptive Consumer Sales Act.

       701.    Marriott’s conduct includes incurable deceptive acts that Marriott engaged in as

part of a scheme, artifice, or device with intent to defraud or mislead, under Ind. Code § 24-5-0.5-

2(a)(8).

       702.    As a direct and proximate result of Marriott’s uncured or incurable unfair, abusive,

and deceptive acts or practices, Plaintiff and Indiana Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from fraud and identity theft; time and expenses related to

monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud

and identity theft; and loss of value of their Personal Information.

       703.    Marriott’s violations present a continuing risk to Plaintiff and Indiana Subclass

members as well as to the general public.

       704.    Plaintiff and Indiana Subclass members seek all monetary and nonmonetary relief

allowed by law, including the greater of actual damages or $500 for each non-willful violation; the

greater of treble damages or $1,000 for each willful violation; restitution; reasonable attorneys’

fees and costs; injunctive relief; and punitive damages.

                      CLAIMS ON BEHALF OF THE IOWA SUBCLASS

                                             COUNT 32

            PERSONAL INFORMATION SECURITY BREACH PROTECTION LAW,

                                        Iowa Code § 715C.2

       705.    Iowa Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),


                                                  120
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 121 of 238

individually and on behalf of the Iowa Subclass, repeats and alleges all previous Paragraphs, as if

fully alleged herein.

       706.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Iowa Code § 715C.2(1).

       707.    Plaintiff’s and Iowa Subclass members’ PII includes Personal Information as

covered under Iowa Code § 715C.2(1).

       708.    Marriott is required to accurately notify Plaintiff and Iowa Subclass members if it

becomes aware of a breach of its data security system in the most expeditious time possible and

without unreasonable delay under Iowa Code § 715C.2(1).

       709.    Because Marriott was aware of a breach of its security system, Marriott had an

obligation to disclose the data breach in a timely and accurate fashion as mandated by Iowa Code §

715C.2(1).

       710.    By failing to disclose the Marriott data breach in a timely and accurate manner,

Marriott violated Iowa Code § 715C.2(1).

       711.    Pursuant to Iowa Code § 715C.2(9), a violation of Iowa Code § 715C.2(1) is an

unlawful practice pursuant to Iowa Code Ann. § 714.16(7).

       712.    As a direct and proximate result of Marriott’s violations of Iowa Code § 715C.2(1),

Plaintiff and Iowa Subclass members suffered damages, as described above.

       713.    Plaintiff and Iowa Subclass members seek relief under Iowa Code § 714.16(7),

including actual damages and injunctive relief.

                                           COUNT 33

           IOWA PRIVATE RIGHT OF ACTION FOR CONSUMER FRAUDS ACT,

                                        Iowa Code § 714H

       714.    Iowa Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Iowa Subclass, repeats and alleges all previous Paragraphs, as if


                                                  121
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 122 of 238

fully alleged herein.

       715.    Marriott is a “person” as defined by Iowa Code § 714H.2(7).

       716.    Plaintiff and Iowa Subclass members are “consumers” as defined by Iowa Code §

714H.2(3).

       717.    Marriott’s conduct described herein related to the “sale” or “advertisement” of

“merchandise” as defined by Iowa Code §§ 714H.2(2), (6), & (8).

       718.    Marriott engaged in unfair, deceptive, and unconscionable trade practices, in

violation of the Iowa Private Right of Action for Consumer Frauds Act, including:

               a.       Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Iowa Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

               b.       Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.       Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Iowa Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate cause of the

Breach;

               d.       Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Iowa Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.       Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Iowa Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               f.       Omitting, suppressing, and concealing the material fact that it did not


                                                 122
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 123 of 238

reasonably or adequately secure Plaintiff and Iowa Subclass members’ Personal Information; and

                  g.     Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Iowa Subclass members’ Personal Information, including duties imposed by the FTC Act, 15

U.S.C. § 45.

       719.       Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       720.       Marriott intended to mislead Plaintiff and Iowa Subclass members and induce them

to rely on its misrepresentations and omissions.

       721.       Marriott acted intentionally, knowingly, and maliciously to violate Iowa’s Private

Right of Action for Consumer Frauds Act, and recklessly disregarded Plaintiff and Iowa Subclass

members’ rights. Past data breaches put Marriott on notice that its security and privacy protections

were inadequate.

       722.       As a direct and proximate result of Marriott’s unfair, deceptive, and unconscionable

conduct, Plaintiff and Iowa Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       723.       Plaintiff and Iowa Subclass members seek all monetary and nonmonetary relief

allowed by law, including injunctive relief, damages, punitive damages, and reasonable attorneys’

fees and costs.




                                                    123
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 124 of 238

                           CLAIMS ON BEHALF OF THE KANSAS SUBCLASS

                                                COUNT 34

                             PROTECTION OF CONSUMER INFORMATION

                                   Kan. Stat. Ann. §§ 50-7a02(a), et seq.

        724.    Kansas Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Kansas Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

        725.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Kan. Stat. Ann. § 50-7a02(a).

        726.    Plaintiff’s and Kansas Subclass members’ PII includes Personal Information as

covered under Kan. Stat. Ann. § 50-7a02(a).

        727.    Marriott is required to accurately notify Plaintiff and Kansas Subclass members if it

becomes aware of a breach of its data security system that was reasonably likely to have caused

misuse of Plaintiff’s and Kansas Subclass members’ Personal Information, in the most expedient

time possible and without unreasonable delay under Kan. Stat. Ann. § 50-7a02(a).

        728.    Because Marriott was aware of a breach of its security system that was reasonably

likely to have caused misuse of Plaintiffs’ and Kansas Subclass members’ Personal Information,

Marriott had an obligation to disclose the data breach in a timely and accurate fashion as mandated

by Kan. Stat. Ann. § 50-7a02(a).

        729.    By failing to disclose the Breach in a timely and accurate manner, Marriott violated

Kan. Stat. Ann. § 50-7a02(a).

        730.    As a direct and proximate result of Marriott’s violations of Kan. Stat. Ann. § 50-

7a02(a), Plaintiff and Kansas Subclass members suffered damages, as described above.

        731.    Plaintiff and Kansas Subclass members seek relief under Kan. Stat. Ann. § 50-

7a02(g), including equitable relief.


                                                  124
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 125 of 238

                                                  COUNT 35

                                  KANSAS CONSUMER PROTECTION ACT

                                            K.S.A. §§ 50-623, et seq.

          732.   Kansas Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Kansas Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

          733.   730. K.S.A. §§ 50-623, et seq. is to be liberally construed to protect consumers

from suppliers who commit deceptive and unconscionable practices.

          734.   Plaintiff and Kansas Subclass members are “consumers” as defined by K.S.A. § 50-

624(b).

          735.   The acts and practices described herein are “consumer transactions,” as defined by

K.S.A. § 50-624(c).

          736.   Marriott is a “supplier” as defined by K.S.A. § 50-624(l).

          737.   Marriott advertised, offered, or sold goods or services in Kansas and engaged in

trade or commerce directly or indirectly affecting the people of Kansas.

          738.   Marriott engaged in deceptive and unfair acts or practices, including:

                 a.        Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Kansas Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

                 b.        Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                 c.        Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Kansas Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45 and Kansas’s identity fraud statute, the Wayne


                                                    125
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 126 of 238

Owen Act, K.S.A. § 50-6,139b, which was a direct and proximate cause of the Breach;

               d.     Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Kansas Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.     Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Kansas Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 and Kansas’s identity fraud

statute, the Wayne Owen Act, K.S.A. § 50-6,139b;

               f.     Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Kansas Subclass members’ Personal Information;

and

               g.     Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Kansas Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45 and Kansas’s identity fraud statute, the Wayne Owen Act, K.S.A. § 50-6,139b.

       739.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       740.    Marriott intended to mislead Plaintiff and Kansas Subclass members and induce

them to rely on its misrepresentations and omissions.

       741.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding millions of consumers, including Plaintiff and the Kansas Subclass.


                                                 126
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 127 of 238

       742.    Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       743.    Plaintiff and the Kansas Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       744.    Marriott also engaged in unconscionable acts and practices in connection with a

consumer transaction, in violation of K.S.A. § 50-627, including:

               a.      Knowingly taking advantage of the inability of Plaintiff and the Kansas

Subclass to reasonably protect their interests, due to their lack of knowledge (see K.S.A. § 50-

627(b)(1)); and

               b.      Requiring Plaintiff and the Kansas Subclass to enter into a consumer

transaction on terms that Marriott knew were substantially one-sided in favor of Marriott (see

K.S.A. § 50-627(b)(5)).

       745.    Plaintiff and the Kansas Subclass had unequal bargaining power with respect to

their ability to control the security and confidentiality of their Personal Information in Marriott’s

possession.

       746.    The above unfair, deceptive, and unconscionable practices and acts by Marriott

were immoral, unethical, oppressive, and unscrupulous. These acts caused substantial injury to

Plaintiff and Kansas Subclass members that they could not reasonably avoid; this substantial injury

outweighed any benefits to consumers or to competition.

       747.    Marriott acted intentionally, knowingly, and maliciously to violate Kansas’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Kansas Subclass members’

rights. Past breaches put it on notice that its security and privacy protections were inadequate.

       748.    As a direct and proximate result of Marriott’s unfair, deceptive, and unconscionable

trade practices, Plaintiff and Kansas Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,


                                                   127
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 128 of 238

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

        749.     Plaintiff and Kansas Subclass members seek all monetary and nonmonetary relief

allowed by law, including civil penalties or actual damages (whichever is greater), under K.S.A.

§§ 50-634 and 50-636; injunctive relief; and reasonable attorneys’ fees and costs.

                   CLAIMS ON BEHALF OF THE KENTUCKY SUBCLASS

                                            COUNT 36

               KENTUCKY COMPUTER SECURITY BREACH NOTIFICATION ACT

                               Ky. Rev. Stat. Ann. §§ 365.732, et seq.

        750.     Kentucky Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Kentucky Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        751.     Marriott is required to accurately notify Plaintiffs and Kentucky Subclass members

if it becomes aware of a breach of its data security system that was reasonably likely to have

caused unauthorized persons to acquire Plaintiffs’ and Kentucky Subclass members’ Personal

Information, in the most expedient time possible and without unreasonable delay under Ky. Rev.

Stat. Ann. § 365.732(2).

        752.     Marriott is a business that holds computerized data that includes Personal

Information as defined by Ky. Rev. Stat. Ann. § 365.732(2).

        753.     Plaintiffs’ and Kentucky Subclass members’ PII includes Personal Information as

covered under Ky. Rev. Stat. Ann. § 365.732(2).

        754.     Because Marriott was aware of a breach of its security system that was reasonably

likely to have caused unauthorized persons to acquire Plaintiffs’ and Kentucky Subclass members’

Personal Information, Marriott had an obligation to disclose the data breach in a timely and


                                                  128
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 129 of 238

accurate fashion as mandated by Ky. Rev. Stat. Ann. § 365.732(2).

        755.    By failing to disclose the Breach in a timely and accurate manner, Marriott violated

Ky. Rev. Stat. Ann. § 365.732(2).

        756.    As a direct and proximate result of Marriott’s violations of Ky. Rev. Stat. Ann. §

365.732(2), Plaintiffs and Kentucky Subclass members suffered damages, as described above.

        757.    Plaintiff and Kentucky Subclass members seek relief under Ky. Rev. Stat.Ann. §

446.070, including actual damages.

                                               COUNT 37

                             KENTUCKY CONSUMER PROTECTION ACT

                                    Ky. Rev. Stat. §§ 367.110, et seq.

        758.    Kentucky Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Kentucky Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        759.    Marriott is a “person” as defined by Ky. Rev. Stat. § 367.110(1).

        760.    Marriott advertised, offered, or sold goods or services in Kentucky and engaged in

trade or commerce directly or indirectly affecting the people of Kentucky, as defined by Ky. Rev.

Stat. 367.110(2).

        761.    Marriott engaged in unfair, false, misleading, deceptive, and unconscionable acts or

practices, in violation of Ky. Rev. Stat. § 367.170, including:

                a.         Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Kentucky Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

                b.         Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;


                                                    129
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 130 of 238

               c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Kentucky Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and proximate cause of the

Breach;

               d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Kentucky Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Kentucky Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Kentucky Subclass members’ Personal Information;

and

               g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Kentucky Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45.

       762.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       763.    Marriott intended to mislead Plaintiffs and Kentucky Subclass members and induce

them to rely on its misrepresentations and omissions.

       764.    Plaintiffs and Kentucky Subclass members’ purchased goods or services for

personal, family, or household purposes and suffered ascertainable losses of money or property as

a result of Marriott’s unlawful acts and practices.


                                                      130
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 131 of 238

        765.    The above unlawful acts and practices by Marriott were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and Kentucky

Subclass members that they could not reasonably avoid; this substantial injury outweighed any

benefits to consumers or to competition.

        766.    Marriott acted intentionally, knowingly, and maliciously to violate Kentucky’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Kentucky Subclass members’

rights. Past breaches put it on notice that its security and privacy protections were inadequate.

        767.    As a direct and proximate result of Marriott’s unlawful acts and practices, Plaintiffs

and Kentucky Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

        768.    Plaintiffs and Kentucky Subclass members seek all monetary and nonmonetary

relief allowed by law, including damages, punitive damages, restitution or other equitable relief,

injunctive relief, and reasonable attorneys’ fees and costs.

                   CLAIMS ON BEHALF OF THE LOUISIANA SUBCLASS

                                             COUNT 38

                    DATABASE SECURITY BREACH NOTIFICATION LAW,

                              La. Rev. Stat. Ann. §§ 51:3074(A), et seq.

        769.    Louisiana Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Louisiana Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        770.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by La. Rev. Stat. Ann. § 51:3074(C).


                                                  131
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 132 of 238

        771.    Plaintiff’s and Louisiana Subclass members’ PII includes Personal Information as

covered under La. Rev. Stat. Ann. § 51:3074(C).

        772.    Marriott is required to accurately notify Plaintiff and Louisiana Subclass members

if it becomes aware of a breach of its data security system that was reasonably likely to have

caused unauthorized persons to acquire Plaintiff’s and Louisiana Subclass members’ Personal

Information, in the most expedient time possible and without unreasonable delay under La. Rev.

Stat. Ann. § 51:3074(C).

        773.    Because Marriott was aware of a breach of its security system that was reasonably

likely to have caused unauthorized persons to acquire Plaintiff’s and Louisiana Subclass members’

Personal Information, Marriott had an obligation to disclose the Marriott data breach in a timely

and accurate fashion as mandated by La. Rev. Stat. Ann. § 51:3074(C).

        774.    By failing to disclose the Marriott data breach in a timely and accurate manner,

Marriott violated La. Rev. Stat. Ann. § 51:3074(C).

        775.    As a direct and proximate result of Marriott’s violations of La. Rev. Stat. Ann. §

51:3074(C), Plaintiff and Louisiana Subclass members suffered damages, as described above.

        776.    Plaintiff and Louisiana Subclass members seek relief under La. Rev. Stat. Ann. §

51:3075, including actual damages.

                                           COUNT 39

    LOUISIANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAW,

                              La. Rev. Stat. Ann. §§ 51:1401, et seq.

        777.    Louisiana Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Louisiana Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        778.    Marriott, Plaintiff, and the Louisiana Subclass members are “persons” within the

meaning of the La. Rev. Stat. Ann. § 51:1402(8).


                                                   132
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 133 of 238

       779.    Plaintiff and Louisiana Subclass members are “consumers” within the meaning of

La. Rev. Stat. Ann. § 51:1402(1).

       780.    Marriott engaged in “trade” or “commerce” within the meaning of La. Rev. Stat.

Ann. § 51:1402(10).

       781.    The Louisiana Unfair Trade Practices and Consumer Protection Law (“Louisiana

CPL”) makes unlawful “unfair or deceptive acts or practices in the conduct of any trade or

commerce.” La. Rev. Stat. Ann. § 51:1405(A). Unfair acts are those that offend established public

policy, while deceptive acts are practices that amount to fraud, deceit, or misrepresentation.

       782.    Marriott participated in unfair and deceptive acts and practices that violated the

Louisiana CPL, including:

               a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Louisiana Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

               b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Louisiana Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate cause of the

Breach;

               d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Louisiana Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Louisiana Subclass members’ Personal


                                                  133
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 134 of 238

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               f.     Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Louisiana Subclass members’ Personal Information;

and

               g.     Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Louisiana Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45.

       783.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       784.    Marriott intended to mislead Plaintiff and Louisiana Subclass members and induce

them to rely on its misrepresentations and omissions.

       785.    Marriott’s unfair and deceptive acts and practices were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and Kentucky

Subclass members that they could not reasonably avoid; this substantial injury outweighed any

benefits to consumers or to competition.

       786.    Marriott acted intentionally, knowingly, and maliciously to violate Unfair Trade

Practices and Consumer Protection Law, and recklessly disregarded Plaintiff and Louisiana

Subclass members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate.

       787.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal


                                                 134
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 135 of 238

Information regarding hundreds of millions of consumers, including Plaintiff and the Louisiana

Subclass.

        788.    Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

        789.    Plaintiff and the Louisiana Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

        790.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and Louisiana Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

        Plaintiff and Louisiana Subclass members seek all monetary and nonmonetary relief

allowed by law, including actual damages; treble damages for Marriott’s knowing violations of the

Louisiana CPL; declaratory relief; attorneys’ fees; and any other relief that is just and proper.

                  CLAIMS ON BEHALF OF THE MARYLAND SUBCLASS

                                             COUNT 40

                MARYLAND PERSONAL INFORMATION PROTECTION ACT

                               Md. Comm. Code §§ 14-3501, et seq.

        791.    Maryland Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Maryland Subclass, repeat and alleges all previous Paragraphs, as

if fully alleged herein.

        792.    Under Md. Comm. Code § 14-3503(a), “[t]o protect Personal Information from

unauthorized access, use, modification, or disclosure, a business that owns or licenses Personal

Information of an individual residing in the State shall implement and maintain reasonable security


                                                   135
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 136 of 238

procedures and practices that are appropriate to the nature of Personal Information owned or

licensed and the nature and size of the business and its operations.”

       793.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Md. Comm. Code §§ 14-3501(b)(1) and (2).

       794.    Plaintiffs and Maryland Subclass members are “individuals” and “customers” as

defined and covered by Md. Comm. Code §§ 14-3502(a) and 14- 3503.

       795.    Plaintiffs’ and Maryland Subclass members’ PII includes Personal Information as

covered under Md. Comm. Code § 14-3501(d).

       796.    Marriott did not maintain reasonable security procedures and practices appropriate

to the nature of the Personal Information owned or licensed and the nature and size of its business

and operations in violation of Md. Comm. Code § 14-3503.

       797.    The Breach was a “breach of the security of a system” as defined by Md. Comm.

Code § 14-3504(1).

       798.    Under Md. Comm. Code § 14-3504(b)(1), “[a] business that owns or licenses

computerized data that includes Personal Information of an individual residing in the State, when it

discovers or is notified of a breach of the security system, shall conduct in good faith a reasonable

and prompt investigation to determine the likelihood that Personal Information of the individual

has been or will be misused as a result of the breach.”

       799.    Under Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2), “[i]f, after the

investigation is concluded, the business determines that misuse of the individual’s Personal

Information has occurred or is reasonably likely to occur as a result of a breach of the security

system, the business shall notify the individual of the breach” and that notification “shall be given

as soon as reasonably practical after the business discovers or is notified of the breach of a security

system.”

       800.    Because Marriott discovered a security breach and had notice of a security breach,


                                                  136
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 137 of 238

Marriott had an obligation to disclose the Breach in a timely and accurate fashion as mandated by

Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2).

        801.    By failing to disclose the Breach in a timely and accurate manner, Marriott violated

Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2).

        802.    As a direct and proximate result of Marriott’s violations of Md. Comm. Code §§

14-3504(b)(2) and 14-3504(c)(2), Plaintiffs and Maryland Subclass members suffered damages, as

described above. 818. Pursuant to Md. Comm. Code § 14-3508, Marriott’s violations of Md.

Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2) are unfair or deceptive trade practices within the

meaning of the Maryland Consumer Protection Act, 13 Md. Comm. Code §§ 13-101, et seq. and

subject to the enforcement and penalty provisions contained within the Maryland Consumer

Protection Act.

        803.    Plaintiffs and Maryland Subclass members seek relief under Md. Comm. Code §13-

408, including actual damages and attorney’s fees.

                                            COUNT 41

                           MARYLAND CONSUMER PROTECTION ACT

                                Md. Comm. Code §§ 13-301, et seq.

        804.    Maryland Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Maryland Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        805.    Marriott is a person as defined by Md. Comm. Code § 13-101(h).

        806.    Marriott’s conduct as alleged herein related to “sales,” “offers for sale,” or

“bailment” as defined by Md. Comm. Code § 13-101(i) and § 13-303.

        807.    Maryland Subclass members are “consumers” as defined by Md. Comm. Code §

13-101(c).

        808.      Marriott’ advertises, offers, or sell “consumer goods” or “consumer services” as


                                                  137
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 138 of 238

defined by Md. Comm. Code § 13-101(d).

       809.    Marriott advertised, offered, or sold goods or services in Maryland and engaged in

trade or commerce directly or indirectly affecting the people of Maryland.

       810.    Marriott engaged in unfair and deceptive trade practices, in violation of Md. Comm.

Code § 13-301, including:

               a.      False or misleading oral or written representations that have the capacity,

tendency, or effect of deceiving or misleading consumers;

               b.      Representing that consumer goods or services have a characteristic that they

do not have;

               c.      Representing that consumer goods or services are of a particular standard,

quality, or grade that they are not;

               d.      Failing to state a material fact where the failure deceives or tends to deceive;

               e.      Advertising or offering consumer goods or services without intent to sell,

lease, or rent them as advertised or offered;

               f.      Deception, fraud, false pretense, false premise, misrepresentation, or

knowing concealment, suppression, or omission of any material fact with the intent that a

consumer rely on the same in connection with the promotion or sale of consumer goods or services

or the subsequent performance with respect to an agreement, sale lease or rental.

       811.    Marriott engaged in these unfair and deceptive trade practices in connection with

offering for sale or selling consumer goods or services or with respect to the extension of

consumer credit, in violation of Md. Comm. Code § 13- 303, including:

               a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Maryland Subclass members’ Personal Information, which was a direct

and proximate cause of the Breach;

               b.      Failing to identify foreseeable security and privacy risks, remediate


                                                  138
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 139 of 238

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.     Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Maryland Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45 and the Maryland Personal Information

Protection Act, Md. Comm. Code § 14-3503, which was a direct and proximate cause of the

Breach;

               d.     Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Maryland Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.     Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Maryland Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 and the Maryland Personal

Information Protection Act, Md. Comm. Code § 14-3503;

               f.     Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Maryland Subclass members’ Personal Information;

and

               g.     Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Maryland Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45 and the Maryland Personal Information Protection Act, Md. Comm. Code § 14-

3503.

        812.   Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information. Marriott’s misrepresentations and


                                                139
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 140 of 238

omissions would have been important to a significant number of consumers in making financial

decisions.

         813.   Marriott intended to mislead Plaintiffs and Maryland Subclass members and induce

them to rely on its misrepresentations and omissions.

         814.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding millions of consumers, including Plaintiff and the Maryland Subclass.

         815.   Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

         816.   Plaintiffs and the Maryland Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

         817.   Marriott acted intentionally, knowingly, and maliciously to violate Maryland’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Maryland Subclass members’

rights. Past breaches put it on notice that its security and privacy protections were inadequate.

         818.   As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiffs and Maryland Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

         819.   Plaintiffs and Maryland Subclass members seek all monetary and nonmonetary

relief allowed by law, including damages, disgorgement, injunctive relief, and attorneys’ fees and

costs.


                                                   140
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 141 of 238

               CLAIMS ON BEHALF OF THE MASSACHUSETTS SUBCLASS

                                            COUNT 42

                     MASSACHUSETTS CONSUMER PROTECTION ACT

                           Mass. Gen. Laws Ann. Ch. 93A, §§ 1, et seq.

       820.    Massachusetts Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Massachusetts Subclass, repeat and allege all previous

Paragraphs, as if fully alleged herein.

       821.    Marriott and Massachusetts Subclass members are “persons” as meant by Mass.

Gen. Laws. Ann. Ch. 93A, § 1(a).

       822.    Marriott operates in “trade or commerce” as meant by Mass. Gen. Laws Ann. Ch.

93A, § 1(b).

       823.    Marriott advertised, offered, or sold goods or services in Massachusetts and

engaged in trade or commerce directly or indirectly affecting the people of Massachusetts, as

defined by Mass. Gen. Laws Ann. Ch. 93A, § 1(b).

       824.    Plaintiffs sent a demand for relief on behalf of the Massachusetts Subclass pursuant

to Mass. Gen. Laws Ann. Ch. 93A § 9(3) on December 11, 2018.

       825.    Marriott engaged in unfair methods of competition and unfair and deceptive acts

and practices in the conduct of trade or commerce, in violation of Mass. Gen. Laws Ann. Ch. 93A,

§ 2(a), including:

               a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Massachusetts Subclass members’ Personal Information, which was a

direct and proximate cause of the Breach;

               b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;


                                                 141
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 142 of 238

              c.       Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Massachusetts Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45 and the Massachusetts Data Security

statute and its implementing regulations, Mass. Gen. Laws Ann. Ch. 93H, § 2; 201 Mass. Code

Regs. 17.01-05, which was a direct and proximate cause of the Breach;

              d.       Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Massachusetts Subclass members’ Personal Information, including by implementing

and maintaining reasonable security measures;

              e.       Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Massachusetts Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 and the Massachusetts Data

Security statute and its implementing regulations, Mass. Gen. Laws Ann. Ch. 93H, § 2; 201 Mass.

Code Regs. 17.01-05;

              f.       Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Massachusetts Subclass members’ Personal

Information; and

              g.       Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Massachusetts Subclass members’ Personal Information, including duties imposed by the FTC

Act, 15 U.S.C. § 45 and the Massachusetts Data Security statute and its implementing regulations,

Mass. Gen. Laws Ann. Ch. 93H, § 2; 201 Mass. Code Regs. 17.01-05.

       826.   Marriott’s acts and practices were “unfair” because they fall within the penumbra of

common law, statutory, and established concepts of unfairness, given that Marriott solely held the

true facts about its inadequate security for Personal Information, which Plaintiffs and the

Massachusetts Subclass members could not independently discover.


                                                142
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 143 of 238

       827.    Consumers could not have reasonably avoided injury because Marriott’s business

acts and practices unreasonably created or took advantage of an obstacle to the free exercise of

consumer decision-making. By withholding important information from consumers about the

inadequacy of its data security, Marriott created an asymmetry of information between it and

consumers that precluded consumers from taking action to avoid or mitigate injury.

       828.    Marriott’s inadequate data security had no countervailing benefit to consumers or to

competition.

       829.    Marriott intended to mislead Plaintiffs and Massachusetts Subclass members and

induce them to rely on its misrepresentations and omissions.

       830.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       831.    Marriott acted intentionally, knowingly, and maliciously to violate Massachusetts’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Massachusetts Subclass

members’ rights. Past data breaches put Marriott on notice that its security and privacy protections

were inadequate.

       832.    As a direct and proximate result of Marriott’s unfair and deceptive, Plaintiffs and

Massachusetts Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and nonmonetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

       833.    Plaintiffs and Massachusetts Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, double or treble damages, injunctive or

other equitable relief, and attorneys’ fees and costs.


                                                   143
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 144 of 238

                   CLAIMS ON BEHALF OF THE MICHIGAN SUBCLASS

                                             COUNT 43

                       MICHIGAN IDENTITY THEFT PROTECTION ACT

                            Mich. Comp. Laws Ann. §§ 445.72, et seq.

        834.    Michigan Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Michigan Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        835.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Mich. Comp. Laws Ann. § 445.72(1).

        836.    Plaintiffs’ and Michigan Subclass members’ PII includes Personal Information as

covered under Mich. Comp. Laws Ann. § 445.72(1).

        837.    Marriott is required to accurately notify Plaintiffs and Michigan Subclass members

if it discovers a security breach, or receives notice of a security breach (where unencrypted and

unredacted Personal Information was accessed or acquired by unauthorized persons), without

unreasonable delay under Mich. Comp. Laws Ann. § 445.72(1).

        838.    Because Marriott discovered a security breach and had notice of a security breach

(where unencrypted and unredacted Personal Information was accessed or acquired by

unauthorized persons), Marriott had an obligation to disclose the Breach in a timely and accurate

fashion as mandated by Mich. Comp. Laws Ann. § 445.72(4).

        839.    By failing to disclose the Breach in a timely and accurate manner, Marriott violated

Mich. Comp. Laws Ann. § 445.72(4).

        840.    As a direct and proximate result of Marriott’s violations of Mich. Comp. Laws Ann.

§ 445.72(4), Plaintiffs and Michigan Subclass members suffered damages, as described above.

        841.    Plaintiffs and Michigan Subclass members seek relief under Mich. Comp. Laws

Ann. § 445.72(13), including a civil fine.


                                                  144
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 145 of 238

                                                COUNT 44

                             MICHIGAN CONSUMER PROTECTION ACT

                               Mich. Comp. Laws Ann. §§ 445.903, et seq.

        842.    Michigan Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Michigan Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        843.    Marriott and Michigan Subclass members are “persons” as defined by Mich. Comp.

Laws Ann. § 445.903(d).

        844.    Marriott advertised, offered, or sold goods or services in Michigan and engaged in

trade or commerce directly or indirectly affecting the people of Michigan, as defined by Mich.

Comp. Laws Ann. § 445.903(g).

        845.    Marriott engaged in unfair, unconscionable, and deceptive practices in the conduct

of trade and commerce, in violation of Mich. Comp. Laws Ann. § 445.903(1), including:

                a.         Representing that its goods and services have characteristics, uses, and

benefits that they do not have, in violation of Mich. Comp. Laws Ann. § 445.903(1)(c);

                b.         Representing that its goods and services are of a particular standard or

quality if they are of another in violation of Mich. Comp. Laws Ann. § 445.903(1)(e);

                c.         Making a representation or statement of fact material to the transaction such

that a person reasonably believes the represented or suggested state of affairs to be other than it

actually is, in violation of Mich. Comp. Laws Ann. § 445.903(1)(bb); and

                d.         Failing to reveal facts that are material to the transaction in light of

representations of fact made in a positive matter, in violation of Mich. Comp. Laws Ann. §

445.903(1)(cc).

        846.    Marriott’s unfair, unconscionable, and deceptive practices include:

                a.         Failing to implement and maintain reasonable security and privacy measures


                                                     145
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 146 of 238

to protect Plaintiff and Michigan Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

                 b.     Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                 c.     Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Michigan Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and proximate cause

of the Breach;

                 d.     Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Michigan Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

                 e.     Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Michigan Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

                 f.     Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Michigan Subclass members’ Personal Information;

and

                 g.     Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Michigan Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45.

       847.      Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.


                                                  146
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 147 of 238

        848.    Marriott intended to mislead Plaintiffs and Michigan Subclass members and induce

them to rely on its misrepresentations and omissions.

        849.    Marriott acted intentionally, knowingly, and maliciously to violate Michigan’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Michigan Subclass members’

rights. Past breaches put it on notice that its security and privacy protections were inadequate.

        850.    As a direct and proximate result of Marriott’s unfair, unconscionable, and deceptive

practices, Plaintiffs and Michigan Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

        851.    Plaintiffs and Michigan Subclass members seek all monetary and nonmonetary

relief allowed by law, including the greater of actual damages or $250, injunctive relief, and any

other relief that is just and proper.

                  CLAIMS ON BEHALF OF THE MINNESOTA SUBCLASS

                                             COUNT 45

                              MINNESOTA CONSUMER FRAUD ACT,

                  Minn. Stat. §§ 325F.68, et seq. and Minn. Stat. §§ 8.31, et seq.

        852.    Minnesota Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Minnesota Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        853.    Marriott, Plaintiff, and members of the Minnesota Subclass are each a “person” as

defined by Minn. Stat. § 325F.68(3).

        854.    Marriott’s goods, services, commodities, and intangibles are “merchandise” as

defined by Minn. Stat. § 325F.68(2).


                                                  147
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 148 of 238

       855.      Marriott engaged in “sales” as defined by Minn. Stat. § 325F.68(4).

       856.      Marriott engaged in fraud, false pretense, false promise, misrepresentation,

misleading statements, and deceptive practices in connection with the sale of merchandise, in

violation of Minn. Stat. § 325F.69(1), including:

                 a.     Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Minnesota Subclass members’ Personal Information, which was a direct

and proximate cause of the Breach;

                 b.     Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                 c.     Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Minnesota Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate cause

of the Breach;

                 d.     Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Minnesota Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

                 e.     Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Minnesota Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

                 f.     Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Minnesota Subclass members’ Personal Information;

and

                 g.     Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff


                                                    148
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 149 of 238

and Minnesota Subclass members’ Personal Information, including duties imposed by the FTC

Act, 15 U.S.C. § 45.

        857.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

        858.    Marriott intended to mislead Plaintiff and Minnesota Subclass members and induce

them to rely on its misrepresentations and omissions.

        859.    Marriott’s fraudulent, misleading, and deceptive practices affected the public

interest, including millions of Minnesotans affected by the Breach.

        860.    As a direct and proximate result of Marriott’s fraudulent, misleading, and deceptive

practices, Plaintiff and Minnesota Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

        861.    Plaintiff and Minnesota Subclass members seek all monetary and nonmonetary

relief allowed by law, including damages; injunctive or other equitable relief; and attorneys’ fees,

disbursements, and costs.

                                            COUNT 46

               MINNESOTA UNIFORM DECEPTIVE TRADE PRACTICES ACT,

                                  Minn. Stat. §§ 325D.43, et seq.

        862.    Minnesota Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Minnesota Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        863.    By engaging in deceptive trade practices in the course of its business and vocation,


                                                  149
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 150 of 238

directly or indirectly affecting the people of Minnesota, Marriott violated Minn. Stat. § 325D.44,

including the following provisions:

                 a.     Representing that its goods and services had characteristics, uses, and

benefits that they did not have, in violation of Minn. Stat. § 325D.44(1)(5);

                 b.     Representing that goods and services are of a particular standard or quality

when they are of another, in violation of Minn. Stat. § 325D.44(1)(7);

                 c.     Advertising goods and services with intent not to sell them as advertised, in

violation of Minn. Stat. § 325D.44(1)(9); and

                 d.     Engaging in other conduct which similarly creates a likelihood of confusion

or misunderstanding, in violation of Minn. Stat. § 325D.44(1)(13).

       864.      Marriott’s deceptive practices include:

                 a.     Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Minnesota Subclass members’ Personal Information, which was a direct

and proximate cause of the Breach;

                 b.     Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                 c.     Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Minnesota Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate cause

of the Breach;

                 d.     Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Minnesota Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

                 e.     Misrepresenting that it would comply with common law and statutory duties


                                                   150
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 151 of 238

pertaining to the security and privacy of Plaintiff and Minnesota Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Minnesota Subclass members’ Personal Information;

and

               g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Minnesota Subclass members’ Personal Information, including duties imposed by the FTC

Act, 15 U.S.C. § 45.

       865.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       866.    Marriott intended to mislead Plaintiff and Minnesota Subclass members and induce

them to rely on its misrepresentations and omissions.

       867.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding hundreds of millions of consumers, including Plaintiff and the Minnesota

Subclass.

       868.    Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       869.    Plaintiff and the Minnesota Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       870.    Marriott acted intentionally, knowingly, and maliciously to violate Minnesota’s


                                                   151
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 152 of 238

Uniform Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Minnesota

Subclass members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate.

        871.    As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiff

and Minnesota Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information

        872.    Plaintiff and Minnesota Subclass members seek all monetary and nonmonetary

relief allowed by law, including injunctive relief and attorneys’ fees and costs.

                     CLAIMS ON BEHALF OF THE MISSISSIPPI SUBCLASS

                                             COUNT 47

                         MISSISSIPPI CONSUMER PROTECTION ACT,

                                   Miss. Code §§ 75-24-1, et seq.

        873.    Mississippi Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Mississippi Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        874.    Marriott is a “person,” as defined by Miss. Code § 75-24-3.

        875.    Marriott advertised, offered, or sold goods or services in Mississippi and engaged in

trade or commerce directly or indirectly affecting the people of Mississippi, as defined by Miss.

Code § 75-24-3.

        876.    Marriott engaged in unfair and deceptive trade acts or practices, including:

                a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Mississippi Subclass members’ Personal Information, which was a direct


                                                  152
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 153 of 238

and proximate cause of the Breach;

                 b.     Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                 c.     Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Mississippi Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate cause

of the Breach;

                 d.     Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Mississippi Subclass members’ Personal Information, including by implementing

and maintaining reasonable security measures;

                 e.     Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Mississippi Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

                 f.     Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Mississippi Subclass members’ Personal

Information; and

                 g.     Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Mississippi Subclass members’ Personal Information, including duties imposed by the FTC

Act, 15 U.S.C. § 45.

       877.      The above-described conduct violated Miss. Code Ann. § 75-24-5(2), including:

                 a.     Representing that goods or services have sponsorship, approval,

characteristics, ingredients, uses, benefits, or quantities that they do not have;

                 b.     Representing that goods or services are of a particular standard, quality, or


                                                    153
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 154 of 238

grade, or that goods are of a particular style or model, if they are of another; and

               c.      Advertising goods or services with intent not to sell them as advertised.

       878.    Marriott intended to mislead Plaintiffs and Mississippi Subclass members and

induce them to rely on its misrepresentations and omissions.

       879.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       880.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding millions of consumers, including Plaintiffs and the Mississippi Subclass.

       881.    Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       882.    Plaintiff and the Mississippi Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       883.    Marriott had a duty to disclose the above-described facts due to the circumstances

of this case, the sensitivity and extensivity of the Personal Information in its possession, and the

generally accepted professional standards. In addition, such a duty is implied by law due to the

nature of the relationship between consumers—including Plaintiffs and the Mississippi Subclass—

and Marriott, because consumers are unable to fully protect their interests with regard to their data,

and placed trust and confidence in Marriott.

       884.    Marriott’s duty to disclose also arose from its:

               a.      Possession of exclusive knowledge regarding the security of the data in its

systems;


                                                   154
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 155 of 238

               b.      Active concealment of the state of its security; and/or

               c.      Incomplete representations about the security and integrity of its computer

and data systems, and its prior data breaches, while purposefully withholding material facts from

Plaintiffs and the Mississippi Subclass that contradicted these representations.

       885.    Marriott acted intentionally, knowingly, and maliciously to violate Mississippi’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Mississippi Subclass members’

rights. Past breaches put it on notice that its security and privacy protections were inadequate.

       886.    As a direct and proximate result of Marriott’s unfair and deceptive acts or practices

and Plaintiffs and Mississippi Subclass members’ purchase of goods or services primarily for

personal, family, or household purposes, Plaintiffs and Mississippi Subclass members have

suffered and will continue to suffer injury, ascertainable losses of money or property, and

monetary and non-monetary damages, including from fraud and identity theft; time and expenses

related to monitoring their financial accounts for fraudulent activity; an increased, imminent risk

of fraud and identity theft; and loss of value of their Personal Information.

       887.    Marriott’s violations present a continuing risk to Plaintiffs and Mississippi Subclass

members as well as to the general public.

       888.    Plaintiffs and Mississippi Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, restitution and other relief under Miss. Code §

75-24-11, injunctive relief, punitive damages, and reasonable attorneys’ fees and costs.

                    CLAIMS ON BEHALF OF THE MISSOURI SUBCLASS

                                             COUNT 48

                        MISSOURI MERCHANDISE PRACTICES ACT,

                                 Mo. Rev. Stat. §§ 407.010, et seq.

       889.    Missouri Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Missouri Subclass, repeats and alleges all previous Paragraphs, as


                                                  155
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 156 of 238

if fully alleged herein.

        890.    Marriott is a “person” as defined by Mo. Rev. Stat. § 407.010(5).

        891.    Marriott advertised, offered, or sold goods or services in Missouri and engaged in

trade or commerce directly or indirectly affecting the people of Missouri, as defined by Mo. Rev.

Stat. § 407.010(4), (6) and (7).

        892.    Plaintiff and Missouri Subclass members purchased or leased goods or services

primarily for personal, family, or household purposes.

        893.    Marriott engaged in unlawful, unfair, and deceptive acts and practices, in

connection with the sale or advertisement of merchandise in trade or commerce, in violation of

Mo. Rev. Stat. § 407.020(1), including:

                a.         Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Missouri Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

                b.         Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                c.         Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Missouri Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate cause of the

Marriott data breach;

                d.         Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Missouri Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

                e.         Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Missouri Subclass members’ Personal


                                                    156
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 157 of 238

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Missouri Subclass members’ Personal Information;

and

               g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Missouri Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45.

       894.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       895.    Marriott intended to mislead Plaintiff and Missouri Subclass members and induce

them to rely on its misrepresentations and omissions.

       896.    Marriott acted intentionally, knowingly, and maliciously to violate Missouri’s

Merchandise Practices Act, and recklessly disregarded Plaintiff and Missouri Subclass members’

rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

       897.    As a direct and proximate result of Marriott’s unlawful, unfair, and deceptive acts

and practices, Plaintiff and Missouri Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

       898.    Plaintiff and Missouri Subclass members seek all monetary and nonmonetary relief

allowed by law, including actual damages, punitive damages, attorneys’ fees and costs, injunctive


                                                  157
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 158 of 238

relief, and any other appropriate relief.

                   CLAIMS ON BEHALF OF THE MONTANA SUBCLASS

                                            COUNT 49

                             COMPUTER SECURITY BREACH LAW,

                            Mont. Code Ann. §§ 30-14-1704(1), et seq.

        899.    Montana Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Montana Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

        900.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Mont. Code Ann. § 30-14-1704(4)(b).

        901.    Marriott also maintains computerized data that includes Personal Information which

Marriott does not own. Accordingly, it is subject to Mont. Code Ann. § 30- 14-1704(1) and (2).

        902.    Plaintiff’s and Montana Subclass members’ PII includes Personal Information

covered by Mont. Code Ann. § 30-14-1704(4)(b).

        903.    Marriott is required to give immediate notice of a breach of security of a data

system to owners of Personal Information which Marriott does not own, including Plaintiff and

Montana Subclass members, pursuant to Mont. Code Ann. § 30-14-1704(2).

        904.    Marriott is required to accurately notify Plaintiff and Montana Subclass members if

it discovers a security breach, or receives notice of a security breach which may have

compromised Personal Information which Marriott owns or licenses, without unreasonable delay

under Mont. Code Ann. § 30-14-1704(1).

        905.    Because Marriott was aware of a security breach, Marriott had an obligation to

disclose the data breach as mandated by Mont. Code Ann. § 30-14- 1704(1) and (2).

        906.    Pursuant to Mont. Code Ann. § 30-14-1705, violations of Mont. Code Ann. § 30-

14-1704 are unlawful practices under Mont. Code Ann. § 30-14-103, Montana’s Consumer


                                                 158
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 159 of 238

Protection Act.

         907.   As a direct and proximate result of Marriott’s violations of Mont. Code Ann. § 30-

14-1704(1) and (2), Plaintiff and Montana Subclass members suffered damages, as described

above.

         908.   Plaintiff and Montana Subclass members seek relief under Mont. Code Ann. § 30-

14-133, including actual damages and injunctive relief.

                                               COUNT 50

     MONTANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION ACT,

                                      M.C.A. §§ 30-14-101, et seq.

         909.   Montana Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Montana Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

         910.   Marriott is a “person” as defined by MCA § 30-14-102(6).

         911.   Plaintiff and Montana Subclass members are “consumers” as defined by MCA§ 30-

14-102(1).

         912.   Marriott advertised, offered, or sold goods or services in Montana and engaged in

trade or commerce directly or indirectly affecting the people of Montana, as defined by MCA §

30-14-102(8).

         913.   Marriott engaged in unfair and deceptive acts and practices in the conduct of trade

or commerce, in violation MCA § 30-14-103, including:

                a.         Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Montana Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

                b.         Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures


                                                    159
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 160 of 238

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.       Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Montana Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate cause of the

Marriott data breach;

               d.       Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Montana Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.       Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Montana Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               f.       Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Montana Subclass members’ Personal Information;

and

               g.       Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Montana Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45.

       914.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       915.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal


                                                 160
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 161 of 238

Information regarding millions of consumers, including Plaintiff and the Montana Subclass.

       916.    Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       917.    Plaintiff and the Montana Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       918.    Marriott’s acts described above are unfair and offend public policy; they are

immoral, unethical, oppressive, unscrupulous, and substantially injurious to consumers.

       919.    Marriott acted intentionally, knowingly, and maliciously to violate Montana’s

Unfair Trade Practices and Consumer Protection Act, and recklessly disregarded Plaintiff and

Montana Subclass members’ rights. Marriott’s numerous past data breaches put it on notice that its

security and privacy protections were inadequate.

       920.    As a direct and proximate result of Marriott’s unfair methods of competition and

unfair and deceptive acts and practices in the conduct of trade or commerce, Plaintiff and Montana

Subclass members have suffered and will continue to suffer injury, ascertainable losses of money

or property, and monetary and non-monetary damages, including from fraud and identity theft;

time and expenses related to monitoring their financial accounts for fraudulent activity; an

increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

       921.    Plaintiff and Montana Subclass members seek all monetary and nonmonetary relief

allowed by law, including the greater of (a) actual damages or (b) statutory damages of $500,

treble damages, restitution, attorneys’ fees and costs, injunctive relief, and other relief that the

Court deems appropriate.




                                                   161
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 162 of 238

                     CLAIMS ON BEHALF OF THE NEBRASKA SUBCLASS

                                            COUNT 51

                           NEBRASKA CONSUMER PROTECTION ACT

                                 Neb. Rev. Stat. §§ 59-1601, et seq.

        922.    Nebraska Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Nebraska Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        923.    Marriott and Nebraska Subclass members are each a “person” as defined by Neb.

Rev. Stat. § 59-1601(1).

        924.    Marriott advertised, offered, or sold goods or services in Nebraska and engaged in

trade or commerce directly or indirectly affecting the people of Nebraska, as defined by Neb. Rev.

Stat. § 59-1601.

        925.    Marriott engaged in unfair and deceptive acts and practices in conducting trade and

commerce, in violation of Neb. Rev. Stat. § 59-1602, including:

                a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Nebraska Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

                b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Nebraska Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and proximate cause of the

Breach;

                d.      Misrepresenting that it would protect the privacy and confidentiality of


                                                  162
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 163 of 238

Plaintiff and Nebraska Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Nebraska Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Nebraska Subclass members’ Personal Information;

and

               g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Nebraska Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45.

       926.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       927.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiffs and Nebraska Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

       928.    Marriott’s unfair and deceptive acts and practices complained of herein affected the

public interest, including the large percentage of Nebraskans affected by the Breach.

       929.    Plaintiff and Nebraska Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, the greater of either (1) actual damages or (2)


                                                  163
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 164 of 238

$1,000, civil penalties, and reasonable attorneys’ fees and costs.

                                               COUNT 52

               NEBRASKA UNIFORM DECEPTIVE TRADE PRACTICES ACT

                                    Neb. Rev. Stat. §§ 87-301, et seq.

        930.    Nebraska Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Nebraska Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        931.    Marriott and Nebraska Subclass members are “persons” as defined by Neb. Rev.

Stat. § 87-301(19).

        932.    Marriott advertised, offered, or sold goods or services in Nebraska and engaged in

trade or commerce directly or indirectly affecting the people of Nebraska.

        933.    Marriott engaged in deceptive trade practices in the course of its business, in

violation of Neb. Rev. Stat. §§ 87-302(a)(5), (8), and (10), including:

                a.      Represented that goods and services have characteristics, uses, benefits, or

qualities that they do not have;

                b.      Represented that goods and services are of a particular standard, quality, or

grade if they are of another; and

                c.      Advertised its goods and services with intent not to sell them as advertised

and in a manner calculated or tending to mislead or deceive.

        934.    Marriott’s deceptive trade practices include:

                a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Nebraska Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

                b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures


                                                    164
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 165 of 238

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

              c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Nebraska Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and proximate cause of the

Breach;

              d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Nebraska Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

              e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Nebraska Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

              f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Nebraska Subclass members’ Personal Information;

and

              g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Nebraska Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45.

       935.   Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       936.   Marriott intended to mislead Plaintiff and Nebraska Subclass members and induce

them to rely on its misrepresentations and omissions.

       937.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business


                                                 165
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 166 of 238

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding millions of consumers, including Plaintiff and the Nebraska Subclass.

       938.       Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       939.       Plaintiff and the Nebraska Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       940.       Marriott acted intentionally, knowingly, and maliciously to violate Nebraska’s

Uniform Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Nebraska

Subclass members’ rights. Past data breaches put it on notice that its security and privacy

protections were inadequate.

       941.       As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiff

and Nebraska Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

       942.       Marriott’s deceptive trade practices complained of herein affected consumers at

large, including the large percentage of Nebraskans affected by the Breach.

       943.       Plaintiff and Nebraska Subclass members seek all monetary and nonmonetary relief

allowed by law, including injunctive relief, other equitable relief, civil penalties, and attorneys’

fees and costs.




                                                   166
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 167 of 238

                     CLAIMS ON BEHALF OF THE NEVADA SUBCLASS

                                               COUNT 53

                           NEVADA DECEPTIVE TRADE PRACTICES ACT

                                Nev. Rev. Stat. Ann. §§ 598.0903, et seq.

        944.    Nevada Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Nevada Subclass, repeats and alleges all previous Paragraphs, as

if fully alleged herein.

        945.    Marriott advertised, offered, or sold goods or services in Nevada and engaged in

trade or commerce directly or indirectly affecting the people of Nevada.

        946.    Marriott engaged in deceptive trade practices in the course of its business or

occupation, in violation of Nev. Rev. Stat. §§ 598.0915 and 598.0923, including:

                a.         Knowingly making a false representation as to the characteristics, uses, and

benefits of goods or services for sale in violation of Nev. Rev. Stat. § 598.0915(5);

                b.         Representing that goods or services for sale are of a particular standard,

quality, or grade when Marriott knew or should have known that they are of another standard,

quality, or grade in violation of Nev. Rev. Stat. § 598.0915(7);

                c.         Advertising goods or services with intent not to sell them as advertised in

violation of Nev. Rev. Stat § 598.0915(9);

                d.         Failing to disclose a material fact in connection with the sale of goods or

services in violation of Nev. Rev. Stat. § 598.0923(A)(2); and

                e.         Violating state and federal statutes or regulations relating to the sale of

goods or services in violation of Nev. Rev. Stat. § 598.0923(A)(3).

        947.    Marriott’s deceptive trade practices in the course of its business or occupation

include:

                a.         Failing to implement and maintain reasonable security and privacy measures


                                                     167
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 168 of 238

to protect Plaintiff and Nevada Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

              b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

              c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Nevada Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45 and Nevada’s data security statute, Nev. Rev. Stat.

§ 603A.210, which was a direct and proximate cause of the Breach;

              d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Nevada Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

              e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Nevada Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45; and Nevada’s data security

statute, Nev. Rev. Stat. § 603A.210;

              f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Nevada Subclass members’ Personal Information;

and

              g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Subclass members’ Personal Information, including duties imposed by the FTC Act, 15 U.S.C.

§ 45, and Nevada’s data security statute, Nev. Rev. Stat. § 603A.210.

       948.   Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect


                                                168
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 169 of 238

the confidentiality of consumers’ Personal Information.

       949.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding millions of consumers, including Plaintiff and the Nevada Subclass.

       950.    Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       951.    Plaintiff and the Nevada Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       952.    Marriott acted intentionally, knowingly, and maliciously to violate Nevada’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Nevada Subclass

members’ rights. Past breaches put Marriott on notice that its security and privacy protections were

inadequate.

       953.    As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiff

and Nevada Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and nonmonetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

       954.    Plaintiff and Nevada Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, punitive damages, and attorneys’ fees and costs.




                                                   169
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 170 of 238

                  CLAIMS ON BEHALF OF THE NEW JERSEY SUBCLASS

                                             COUNT 54

               NEW JERSEY CUSTOMER SECURITY BREACH DISCLOSURE ACT

                                 N.J. Stat. Ann. §§ 56:8-163, et seq.

        955.     New Jersey Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the New Jersey Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        956.     Marriott is a business that compiles or maintains computerized records that include

Personal Information on behalf of another business under N.J. Stat. Ann. § 56:8-163(b).

        957.     Plaintiffs’ and New Jersey Subclass members’ Personal Information           includes

Personal Information covered under N.J. Stat. Ann. §§ 56:8-163, et seq.

        958.     Under N.J. Stat. Ann. § 56:8-163(b), “[a]ny business . . . that compiles or maintains

computerized records that include Personal Information on behalf of another business or public

entity shall notify that business or public entity, who shall notify its New Jersey customers . . . of

any breach of security of the computerized records immediately following discovery, if the

Personal Information was, or is reasonably believed to have been, accessed by an unauthorized

person.”

        959.     Because Marriott discovered a breach of its security system in which Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, Marriott had an obligation to disclose the Breach in a

timely and accurate fashion as mandated under N.J. Stat. Ann. §§ 56:8-163, et seq.

        960.     By failing to disclose the Breach in a timely and accurate manner, Marriott violated

N.J. Stat. Ann. § 56:8-163(b).

        961.     As a direct and proximate result of Marriott’s violations of N.J. Stat. Ann. § 56:8-

163(b), Plaintiff and New Jersey Subclass members suffered the damages described above.


                                                   170
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 171 of 238

        962.    Plaintiffs and New Jersey Subclass members seek relief under N.J. Stat. Ann. §

56:8-19, including treble damages, attorneys’ fees and costs, and injunctive relief.

                                             COUNT 55

                              NEW JERSEY CONSUMER FRAUD ACT

                                  N.J. Stat. Ann. §§ 56:8-1, et seq.

        963.    New Jersey Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the New Jersey Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        964.    Marriott is a “person,” as defined by N.J. Stat. Ann. § 56:8-1(d).

        965.    Marriott sells “merchandise,” as defined by N.J. Stat. Ann. § 56:8-1(c) & (e).

        966.    The New Jersey Consumer Fraud Act, N.J. Stat. §§ 56:8-1, et seq., prohibits

unconscionable commercial practices, deception, fraud, false pretense, false promise,

misrepresentation, as well as the knowing concealment, suppression, or omission of any material

fact with the intent that others rely on the concealment, omission, or fact, in connection with the

sale or advertisement of any merchandise.

        967.    Marriott’s unconscionable and deceptive practices include:

                a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and New Jersey Subclass members’ Personal Information, which was a direct

and proximate cause of the Breach;

                b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and New Jersey Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and proximate cause


                                                   171
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 172 of 238

of the Marriott data breach;

               d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and New Jersey Subclass members’ Personal Information, including by implementing

and maintaining reasonable security measures;

               e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and New Jersey Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Subclass members’ Personal Information; and

               g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and New Jersey Subclass members’ Personal Information, including duties imposed by the FTC

Act, 15 U.S.C. § 45.

       968.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       969.    Marriott intended to misleads Plaintiff and New Jersey Subclass members and

induce them to rely on its misrepresentations and omissions.

       970.    Marriott acted intentionally, knowingly, and maliciously to violate New Jersey’s

Consumer Fraud Act, and recklessly disregarded Plaintiffs and New Jersey Subclass members’

rights. Past breaches put Marriott on notice that its security and privacy protections were

inadequate.

       971.    As a direct and proximate result of Marriott’s unconscionable and deceptive

practices, Plaintiffs and New Jersey Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,


                                                172
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 173 of 238

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

        972.    Plaintiffs and New Jersey Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, other equitable relief, actual damages, treble

damages, restitution, and attorneys’ fees, filing fees, and costs.

                   CLAIMS ON BEHALF OF THE NEW YORK SUBCLASS

                                             COUNT 56

               INFORMATION SECURITY BREACH AND NOTIFICATION ACT

                                    N.Y. Gen. Bus. Law § 899-aa

        973.    New York Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the New York Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        974.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by N.Y. Gen. Bus. Law § 899-aa(1)(a).

        975.    Marriott also maintains computerized data that includes Personal Information which

Marriott does not own. Accordingly, it is subject to N.Y. Gen. Bus. Law §§ 899- aa(2) and (3).

        976.    Plaintiffs’ and New York Subclass members’ Personal Information              includes

Personal Information covered by N.Y. Gen. Bus. Law § 899-aa(1)(b).

        977.    Marriott is required to give immediate notice of a breach of security of a data

system to owners of Personal Information which Marriott does not own, including Plaintiffs and

New York Subclass members, pursuant to N.Y. Gen. Bus. Law § 899-aa(3).

        978.    Marriott is required to accurately notify Plaintiffs and Montana Subclass members

if it discovers a security breach, or receives notice of a security breach which may have

compromised Personal Information which Marriott owns or licenses, in the most expedient time


                                                   173
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 174 of 238

possible and without unreasonable delay under N.Y. Gen. Bus. Law § 899-aa(2).

         979.   By failing to disclose the Breach in a timely and accurate manner, Marriott violated

N.Y. Gen. Bus. Law §§ 899-aa(2) and (3).

         980.   As a direct and proximate result of Marriott’s violations of N.Y. Gen. Bus. Law §§

899-aa(2) and (3), Plaintiffs and New York Subclass members suffered damages, as described

above.

         981.   Plaintiffs and New York Subclass members seek relief under N.Y. Gen. Bus. Law §

899-aa(6)(b), including actual damages and injunctive relief.

                                               COUNT 57

                               NEW YORK GENERAL BUSINESS LAW

                                   N.Y. Gen. Bus. Law §§ 349, et seq.

         982.   New York Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the New York Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

         983.   Marriott engaged in deceptive acts or practices in the conduct of its business, trade,

and commerce or furnishing of services, in violation of N.Y. Gen. Bus. Law § 349, including:

                a.         Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and New York Subclass members’ Personal Information, which was a direct

and proximate cause of the Breach;

                b.         Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                c.         Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and New York Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and proximate cause


                                                    174
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 175 of 238

of the Breach;

                 d.     Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and New York Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

                 e.     Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and New York Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

                 f.     Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and New York Subclass members’ Personal

Information; and

                 g.     Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Subclass members’ Personal Information, including duties imposed by the FTC Act, 15 U.S.C.

§ 45.

        984.     Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

        985.     Marriott acted intentionally, knowingly, and maliciously to violate New York’s

General Business Law, and recklessly disregarded Plaintiffs and New York Subclass members’

rights. Past breaches put Marriott on notice that its security and privacy protections were

inadequate.

        986.     As a direct and proximate result of Marriott’s deceptive and unlawful acts and

practices, Plaintiffs and New York Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial


                                                  175
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 176 of 238

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

       987.    Marriott’s deceptive and unlawful acts and practices complained of herein affected

the public interest and consumers at large, including the millions of New Yorkers affected by the

Breach.

       988.    The above deceptive and unlawful practices and acts by Marriott caused substantial

injury to Plaintiffs and New York Subclass members that they could not reasonably avoid.

       989.    Plaintiffs and New York Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $50 (whichever is

greater), treble damages, injunctive relief, and attorney’s fees and costs.

              CLAIMS ON BEHALF OF THE NORTH CAROLINA SUBCLASS

                                             COUNT 58

                 NORTH CAROLINA IDENTITY THEFT PROTECTION ACT

                                  N.C. Gen. Stat. §§ 75-60, et seq.

       990.    North Carolina Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the North Carolina Subclass, repeat and allege all previous

Paragraphs, as if fully alleged herein.

       991.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by N.C. Gen. Stat. § 75-61(1).

       992.    Plaintiffs and North Carolina Subclass members are “consumers” as defined by

N.C. Gen. Stat. § 75-61(2).

       993.    Marriott is required to accurately notify Plaintiffs and North Carolina Subclass

members if it discovers a security breach, or receives notice of a security breach (where

unencrypted and unredacted Personal Information was accessed or acquired by unauthorized

persons), without unreasonable delay under N.C. Gen. Stat. § 75-65.


                                                   176
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 177 of 238

       994.    Plaintiffs’ and North Carolina Subclass members’ PII includes Personal

Information as covered under N.C. Gen. Stat. § 75-61(10).

       995.    Because Marriott discovered a security breach and had notice of a security breach

(where unencrypted and unredacted Personal Information was accessed or acquired by

unauthorized persons), Marriott had an obligation to disclose the Breach in a timely and accurate

fashion as mandated by N.C. Gen. Stat. § 75-65.

       996.    By failing to disclose the Breach in a timely and accurate manner, Marriott violated

N.C. Gen. Stat. § 75-65.

       997.    A violation of N.C. Gen. Stat. § 75-65 is an unlawful trade practice under N.C.

Gen. Stat. Art. 2A § 75-1.1.

       998.    As a direct and proximate result of Marriott’s violations of N.C. Gen. Stat. § 75-65,

Plaintiffs and North Carolina Subclass members suffered damages, as described above.

       999.    Plaintiffs and North Carolina Subclass members seek relief under N.C. Gen. Stat.

§§ 75-16 and 16.1, including treble damages and attorney’s fees.

                                            COUNT 59

                   NORTH CAROLINA UNFAIR TRADE PRACTICES ACT

                               N.C. Gen. Stat. Ann. §§ 75-1.1, et seq.

       1000. North Carolina Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the North Carolina Subclass, repeat and allege all previous

Paragraphs, as if fully alleged herein.

       1001. Marriott advertised, offered, or sold goods or services in North Carolina and

engaged in trade or commerce directly or indirectly affecting the people of North Carolina, as

defined by N.C. Gen. Stat. Ann. § 75-1.1(b).

       1002. Marriott engaged in unfair and deceptive acts and practices in or affecting

commerce, in violation of N.C. Gen. Stat. Ann. § 75-1.1, including:


                                                  177
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 178 of 238

                 a.   Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and North Carolina Subclass members’ Personal Information, which was a

direct and proximate cause of the Breach;

                 b.   Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                 c.   Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and North Carolina Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and proximate cause

of the Breach;

                 d.   Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and North Carolina Subclass members’ Personal Information, including by implementing

and maintaining reasonable security measures;

                 e.   Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and North Carolina Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

                 f.   Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and North Carolina Subclass members’ Personal

Information; and

                 g.   Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and North Carolina Subclass members’ Personal Information, including duties imposed by the

FTC Act, 15 U.S.C. § 45.

       1003. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect


                                                178
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 179 of 238

the confidentiality of consumers’ Personal Information.

       1004. Marriott intended to mislead Plaintiffs and North Carolina Subclass members and

induce them to rely on its misrepresentations and omissions.

       1005. Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding millions of consumers, including Plaintiffs and the North Carolina Subclass.

       1006. Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       1007. Plaintiffs and the North Carolina Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       1008. Marriott acted intentionally, knowingly, and maliciously to violate North Carolina’s

Unfair Trade Practices Act, and recklessly disregarded Plaintiffs and North Carolina Subclass

members’ rights. Past data breaches put Marriott on notice that its security and privacy protections

were inadequate.

       1009. As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiffs and North Carolina Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

       1010. Marriott’s conduct as alleged herein was continuous, such that after the first

violations of the provisions pled herein, each week that the violations continued constitute separate

offenses pursuant to N.C. Gen. Stat. Ann. § 75-8.


                                                   179
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 180 of 238

         1011. Plaintiffs and North Carolina Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, treble damages, and attorneys’ fees and

costs.

                        CLAIMS ON BEHALF OF THE OHIO SUBCLASS

                                            COUNT 60

                          OHIO CONSUMER SALES PRACTICES ACT

                                Ohio Rev. Code §§ 1345.01, et seq.

         1012. Ohio Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Ohio Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.

         1013. Plaintiffs and Ohio Subclass members are “persons,” as defined by Ohio Rev. Code

§ 1345.01(B).

         1014. Marriott was a “supplier” engaged in “consumer transactions,” as defined by Ohio

Rev. Code §§ 1345.01(A) & (C).

         1015. Marriott advertised, offered, or sold goods or services in Ohio and engaged in trade

or commerce directly or indirectly affecting the people of Ohio.

         1016. Marriott engaged in unfair and deceptive acts and practices in connection with a

consumer transaction, in violation of Ohio Rev. Code §§ 1345.02, including:

                a.      Marriott represented that its goods, services, and intangibles had

performance characteristics, uses, and benefits that it did not have, in violation of Ohio Rev. Code

§ 1345.02(B)(1); and

                b.      Marriott represented that its goods, services, and intangibles were of a

particular standard or quality when they were not, in violation of Ohio Rev. Code § 1345(B)(2).

         1017. Marriott engaged in unconscionable acts and practices in connection with a

consumer transaction, in violation of Ohio Rev. Code Ann. § 1345.03, including:


                                                 180
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 181 of 238

              a.      Knowingly taking advantage of the inability of Plaintiffs and the Ohio

Subclass to reasonably protect their interest because of their ignorance of the issues discussed

herein (Ohio Rev. Code Ann. § 1345.03(B)(1)); and

              b.      Requiring Plaintiff and the Ohio Subclass to enter into a consumer

transaction on terms that Marriott knew were substantially one-sided in favor of Marriott (Ohio

Rev. Code Ann. § 1345.03(B)(5)).

       1018. Marriott’s unfair, deceptive, and unconscionable acts and practices include:

              a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Ohio Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

              b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

              c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Ohio Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45;

              d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Ohio Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

              e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Ohio Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

              f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Ohio Subclass members’ Personal Information; and

              g.      Omitting, suppressing, and concealing the material fact that it did not


                                                 181
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 182 of 238

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Ohio Subclass members’ Personal Information, including duties imposed by the FTC Act, 15

U.S.C. § 45.

       1019. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1020. Marriott intended to mislead Plaintiffs and Ohio Subclass members and induce

them to rely on its misrepresentations and omissions.

       1021. Marriott acted intentionally, knowingly, and maliciously to violate Ohio’s

Consumer Sales Practices Act, and recklessly disregarded Plaintiffs and Ohio Subclass members’

rights. Past breaches put Marriott on notice that its security and privacy protections were

inadequate.

       1022. Marriott’s unfair, deceptive, and unconscionable acts and practices complained of

herein affected the public interest, including the millions of Ohioans affected by the Breach.

       1023. As a direct and proximate result of Marriott’s unfair, deceptive, and unconscionable

acts and practices, Plaintiff and Ohio Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

       1024. Plaintiffs and the Ohio Subclass members seek all monetary and nonmonetary relief

allowed by law, including declaratory and injunctive relief, the greater of actual and treble

damages or statutory damages, attorneys’ fees and costs, and any other appropriate relief.




                                                  182
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 183 of 238

                                             COUNT 61

                          OHIO DECEPTIVE TRADE PRACTICES ACT

                                 Ohio Rev. Code §§ 4165.01, et seq.

       1025. Ohio Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Ohio Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.

       1026. Marriott, Plaintiffs, and Ohio Subclass members are all “persons,” as defined by

Ohio Rev. Code § 4165.01(D).

       1027. Marriott advertised, offered, or sold goods or services in Ohio and engaged in trade

or commerce directly or indirectly affecting the people of Ohio.

       1028. Marriott engaged in deceptive trade practices in the course of its business and

vocation, in violation of Ohio Rev. Code § 4165.02, including:

               a.       Representing that its goods and services have characteristics, uses, benefits,

or qualities that they do not have, in violation of Ohio Rev. Code § 4165.02(A)(7);

               b.       Representing that its goods and services are of a particular standard or

quality when they are of another, in violation of Ohio Rev. Code § 4165.02(A)(9); and

               c.       Advertising its goods and services with intent not to sell them as advertise,

in violation of Ohio Rev. Code § 4165.02(A)(11).

       1029. Marriott’s deceptive trade practices include:

               a.       Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Ohio Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

               b.       Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;


                                                   183
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 184 of 238

               c.     Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Ohio Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45;

               d.     Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Ohio Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.     Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Ohio Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               f.     Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Ohio Subclass members’ Personal Information; and

               g.     Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Ohio Subclass members’ Personal Information, including duties imposed by the FTC Act, 15

U.S.C. § 45.

       1030. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1031. Marriott intended to mislead Plaintiffs and Ohio Subclass members and induce

them to rely on its misrepresentations and omissions.

       1032. Marriott acted intentionally, knowingly, and maliciously to violate Ohio’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs and Ohio Subclass members’

rights. Past breaches put Marriott on notice that its security and privacy protections were

inadequate.

       1033. As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiffs


                                                 184
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 185 of 238

and Ohio Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and nonmonetary damages, including from fraud and identity

theft; time and expenses related to monitoring their financial accounts for fraudulent activity; an

increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

          1034. Plaintiffs and Ohio Subclass members seek all monetary and nonmonetary relief

allowed by law, including injunctive relief, actual damages, attorneys’ fees, and any other relief

that is just and proper.

                      CLAIMS ON BEHALF OF THE OKLAHOMA SUBCLASS

                                               COUNT 62

                            OKLAHOMA CONSUMER PROTECTION ACT

                                    Okla. Stat. Tit. 15, §§ 751, et seq.

          1035. Oklahoma Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Oklahoma Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

          1036. Marriott is a “person,” as meant by Okla. Stat. tit. 15, § 752(1).

          1037. Marriott’s advertisements, offers of sales, sales, and distribution of goods, services,

and other things of value constituted “consumer transactions” as meant by Okla. Stat. tit. 15, §

752(2).

          1038. Marriott, in the course of its business, engaged in unlawful practices in violation of

Okla. Stat. tit. 15, § 753, including the following:

                 a.        Making false representations, knowingly or with reason to know, as to the

characteristics, uses, and benefits of the subjects of its consumer transactions, in violation of Okla.

Stat. tit. 15, § 753(5);

                 b.        Representing, knowingly or with reason to know, that the subjects of its


                                                     185
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 186 of 238

consumer transactions were of a particular standard when they were of another, in violation of

Okla. Stat. tit 15, § 753(7);

                c.      Advertising, knowingly or with reason to know, the subjects of its consumer

transactions with intent not to sell as advertised, in violation of Okla. Stat. tit 15, § 753 (8);

                d.      Committing unfair trade practices that offend established public policy and

was immoral, unethical, oppressive, unscrupulous, and substantially injurious to consumers as

defined by section 752(14), in violation of Okla. Stat. tit. 15, § 753(20); and

                e.      Committing deceptive trade practices that deceived or could reasonably be

expected to deceive or mislead a person to the detriment of that person as defined by section

752(13), in violation of Okla. Stat. tit. 15, § 753(20).

        1039. Marriott’s unlawful practices include:

                a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Oklahoma Subclass members’ Personal Information, which was a direct

and proximate cause of the Breach;

                b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Oklahoma Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45;

                d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Oklahoma Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

                e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Oklahoma Subclass members’ Personal


                                                    186
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 187 of 238

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Oklahoma Subclass members’ Personal Information;

and

               g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Oklahoma Subclass members’ Personal Information, including duties imposed by the FTC

Act, 15 U.S.C. § 45.

       1040. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1041. Marriott intended to mislead Plaintiffs and Oklahoma Subclass members and

induce them to rely on its misrepresentations and omissions.

       1042. Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding millions of consumers, including Plaintiffs and the Oklahoma Subclass.

       1043. Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       1044. Plaintiffs and the Oklahoma Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       1045. The above unlawful practices and acts by Marriott were immoral, unethical,

oppressive, unscrupulous, and substantially injurious. These acts caused substantial injury to

Plaintiffs and Oklahoma Subclass members.


                                                   187
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 188 of 238

       1046. Marriott acted intentionally, knowingly, and maliciously to violate Oklahoma’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Oklahoma Subclass members’

rights. Past breaches put Marriott on notice that its security and privacy protections were

inadequate.

       1047. As a direct and proximate result of Marriott’s unlawful practices, Plaintiffs and

Oklahoma Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and nonmonetary damages, including from fraud and identity

theft; time and expenses related to monitoring their financial accounts for fraudulent activity; an

increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

       1048. Plaintiffs and Oklahoma Subclass members seek all monetary and nonmonetary

relief allowed by law, including actual damages, civil penalties, and attorneys’ fees and costs.

                    CLAIMS ON BEHALF OF THE OREGON SUBCLASS

                                            COUNT 63

               OREGON CONSUMER IDENTITY THEFT PROTECTION ACT

                              Or. Rev. Stat. §§ 646A.604(1), et seq.

       1049. Oregon Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Oregon Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.

       1050. Marriott is a business that maintains records which contain Personal Information,

within the meaning of Or. Rev. Stat. § 646A.622(1), about Plaintiffs and Oregon Subclass

members.

       1051. Pursuant to Or. Rev. Stat. § 646A.622(1), a business “that maintains records which

contain Personal Information” of an Oregon resident “shall implement and maintain reasonable

security measures to protect those records from unauthorized access, acquisition, destruction, use,


                                                  188
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 189 of 238

modification or disclosure.”

       1052. Marriott violated Or. Rev. Stat. § 646A.622(1) by failing to implement reasonable

measures to protect Plaintiffs’ and Oregon Subclass members’ Personal Information.

       1053. Marriott is a business that owns, maintains, or otherwise possesses data that

includes consumers Personal Information as defined by Or. Rev. Stat. § 646A.604(1).

       1054. Plaintiffs’ and Oregon Subclass members’ PII includes Personal Information as

covered under Or. Rev. Stat. § 646A.604(1).

       1055. Marriott is required to accurately notify Plaintiffs and Oregon Subclass members if

it becomes aware of a breach of its data security system in the most expeditious time possible and

without unreasonable delay under Or. Rev. Stat. § 646A.604(1).

       1056. Because Marriott discovered a breach of its security system, it had an obligation to

disclose the data breach in a timely and accurate fashion as mandated by Or. Rev. Stat. §

646A.604(1).

       1057. By failing to disclose the Breach in a timely and accurate manner, Marriott violated

Or. Rev. Stat. § 646A.604(1).

       1058. Pursuant to Or. Rev. Stat. § 646A.604(9), violations of Or. Rev. Stat. §§

646A.604(1) and 646A.622(1) are unlawful practices under Or. Rev. Stat. § 646.607.

       1059. As a direct and proximate result of Marriott’s violations of Or. Rev. Stat. §§

646A.604(1) and 646A.622(1), Plaintiff and Oregon Subclass members suffered damages, as

described above.

       1060. Plaintiffs and Oregon Subclass members seek relief under Or. Rev. Stat. § 646.638,

including actual damages, punitive damages, and injunctive relief.




                                                189
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 190 of 238

                                             COUNT 64

                        OREGON UNLAWFUL TRADE PRACTICES ACT

                                  Or. Rev. Stat. §§ 646.608, et seq.

       1061. Oregon Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Oregon Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.

       1062. Marriott is a “person,” as defined by Or. Rev. Stat. § 646.605(4).

       1063. Marriott engaged in the sale of “goods and services,” as defined by Or. Rev. Stat. §

646.605(6)(a).

       1064. Marriott sold “goods or services,” as defined by Or. Rev. Stat. § 646.605(6)(a).

       1065. Marriott advertised, offered, or sold goods or services in Oregon and engaged in

trade or commerce directly or indirectly affecting the people of Oregon.

       1066. Marriott engaged in unlawful practices in the course of its business and occupation,

in violation of Or. Rev. Stat. § 646.608, included the following:

                 a.     Representing that its goods and services have approval, characteristics, uses,

benefits, and qualities that they do not have, in violation of Or. Rev. Stat. § 646.608(1)(e);

                 b.     Representing that its goods and services are of a particular standard or

quality if they are of another, in violation of Or. Rev. Stat. § 646.608(1)(g);

                 c.     Advertising its goods or services with intent not to provide them as

advertised, in violation of Or. Rev. Stat. §646.608(1)(i); and

                 d.     Concurrent with tender or delivery of its goods and services, failing to

disclose any known material defect, in violation of Or. Rev. Stat. § 646.608(1)(t).

       1067. Marriott’s unlawful practices include:

                 a.     Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Oregon Subclass members’ Personal Information, which was a direct and


                                                   190
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 191 of 238

proximate cause of the Breach;

                 b.     Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                 c.     Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Oregon Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45 and Oregon’s Consumer Identity Theft Protection

Act, Or. Rev. Stat. §§ 646A.600, et seq., which was a direct and proximate cause of the Breach;

                 d.     Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Oregon Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

                 e.     Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Oregon Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 and Oregon’s Consumer

Identity Theft Protection Act, Or. Rev. Stat. §§ 646A.600, et seq.;

                 f.     Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Oregon Subclass members’ Personal Information;

and

                 g.     Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Oregon Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45 and Oregon’s Consumer Identity Theft Protection Act, Or. Rev. Stat. §§ 646A.600,

et seq.

          1068. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect


                                                 191
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 192 of 238

the confidentiality of consumers’ Personal Information.

       1069. Marriott intended to mislead Plaintiffs and Oregon Subclass members and induce

them to rely on its misrepresentations and omissions.

       1070. Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding millions of consumers, including Plaintiffs and the Oregon Subclass.

       1071. Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       1072. Plaintiffs and the Oregon Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       1073. Marriott acted intentionally, knowingly, and maliciously to violate Oregon’s

Unlawful Trade Practices Act, and recklessly disregarded Plaintiffs and Oregon Subclass

members’ rights. Past breaches put Marriott on notice that its security and privacy protections were

inadequate.

       1074. As a direct and proximate result of Marriott’s unlawful practices, Plaintiffs and

Oregon Subclass members have suffered and will continue to suffer injury, ascertainable losses of

money or property, and monetary and non-monetary damages, including from fraud and identity

theft; time and expenses related to monitoring their financial accounts for fraudulent activity; an

increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

       1075. Plaintiffs and Oregon Subclass members seek all monetary and nonmonetary relief

allowed by law, including equitable relief, actual damages or statutory damages of $200 per

violation (whichever is greater), punitive damages, and reasonable attorneys’ fees and costs.


                                                   192
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 193 of 238

                CLAIMS ON BEHALF OF THE PENNSYLVANIA SUBCLASS

                                              COUNT 65

 PENNSYLVANIA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAW

                              73 Pa. Cons. Stat. §§ 201-2 & 201-3, et seq.

        1076. Pennsylvania Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Pennsylvania Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        1077. Marriott is a “person”, as meant by 73 Pa. Cons. Stat. § 201-2(2).

        1078. Plaintiffs and Pennsylvania Subclass members purchased goods and services in

“trade” and “commerce,” as meant by 73 Pa. Cons. Stat. § 201-2(3), primarily for personal, family,

and/or household purposes.

        1079. Marriott Pennsylvania engaged in unfair methods of competition and unfair or

deceptive acts or practices in the conduct of its trade and commerce in violation of 73 Pa. Cons.

Stat. Ann. § 201-3, including the following:

                a.      Representing that its goods and services have characteristics, uses, benefits,

and qualities that they do not have (73 Pa. Stat. Ann. § 201-2(4)(v));

                b.      Representing that its goods and services are of a particular standard or

quality if they are another (73 Pa. Stat. Ann. § 201- 2(4)(vii)); and

                c.      Advertising its goods and services with intent not to sell them as advertised

(73 Pa. Stat. Ann. § 201-2(4)(ix)).

        1080. Marriott’s unfair or deceptive acts and practices include:

                a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Pennsylvania Subclass members’ Personal Information, which was a direct

and proximate cause of the Breach;

                b.      Failing to identify foreseeable security and privacy risks, remediate


                                                   193
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 194 of 238

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

              c.       Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Pennsylvania Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45;

              d.       Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Pennsylvania Subclass members’ Personal Information, including by implementing

and maintaining reasonable security measures;

              e.       Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Pennsylvania Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

              f.       Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Pennsylvania Subclass members’ Personal

Information; and

              g.       Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Pennsylvania Subclass members’ Personal Information, including duties imposed by the FTC

Act, 15 U.S.C. § 45.

       1081. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1082. Marriott intended to mislead Plaintiffs and Pennsylvania Subclass members and

induce them to rely on its misrepresentations and omissions.

       1083. Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business


                                                 194
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 195 of 238

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding millions of consumers, including Plaintiffs and the Pennsylvania Subclass.

       1084. Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       1085. Plaintiffs and the Pennsylvania Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       1086. Marriott acted intentionally, knowingly, and maliciously to violate Pennsylvania

Unfair Trade Practices and Consumer Protection Law, and recklessly disregarded Plaintiffs and

Pennsylvania Subclass members’ rights. Marriott’s numerous past data breaches put it on notice

that its security and privacy protections were inadequate.

       1087. As a direct and proximate result of Marriott’s unfair methods of competition and

unfair or deceptive acts or practices and Plaintiffs’ and the Pennsylvania Subclass’ reliance on

them, Plaintiffs and Pennsylvania Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

       1088. Plaintiffs and Pennsylvania Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $100 (whichever is

greater), treble damages, attorneys’ fees and costs, and any additional relief the Court deems

necessary or proper.




                                                   195
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 196 of 238

               CLAIMS ON BEHALF OF THE RHODE ISLAND SUBCLASS

                                            COUNT 66

                    RHODE ISLAND DECEPTIVE TRADE PRACTICES ACT,

                                  R.I. Gen. Laws §§ 6-13.1, et seq.

       1089. Rhode Island Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Rhode Island Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.

       1090. Plaintiff and Rhode Island Subclass members are each a “person,” as defined by

R.I. Gen. Laws § 6-13.1-1(3).

       1091. Plaintiff and Rhode Island Subclass members purchased goods and services for

personal, family, or household purposes.

       1092. Marriott advertised, offered, or sold goods or services in Rhode Island and engaged

in trade or commerce directly or indirectly affecting the people of Rhode Island, as defined by R.I.

Gen. Laws § 6-13.1-1(5).

       1093. Marriott engaged in unfair and deceptive acts and practices, in violation of R.I.

Gen. Laws § 6-13.1-2, including:

               a.      Representing that its goods and services have characteristics, uses, and

benefits that they do not have (R.I. Gen. Laws § 6- 13.1-52(6)(v));

               b.      Representing that its goods and services are of a particular standard or

quality when they are of another (R.I. Gen. Laws § 6-13.1-52(6)(vii));

               c.      Advertising goods or services with intent not to sell them as advertised (R.I.

Gen. Laws § 6-13.1-52(6)(ix));

               d.      Engaging in any other conduct that similarly creates a likelihood of

confusion or misunderstanding (R.I. Gen. Laws § 6-13.1-52(6)(xii));

               e.      Engaging in any act or practice that is unfair or deceptive to the consumer


                                                  196
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 197 of 238

(R.I. Gen. Laws § 6-13.1-52(6)(xiii)); and

               f.       Using other methods, acts, and practices that mislead or deceive members of

the public in a material respect (R.I. Gen. Laws §6-13.1-52(6)(xiv)).

       1094. Marriott’s unfair and deceptive acts include:

               a.       Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Rhode Island Subclass members’ Personal Information, which was a direct

and proximate cause of the Breach;

               b.       Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.       Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Rhode Island Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45 and the Rhode Island Identity Theft

Protection Act of 2015, R.I. Gen. Laws § 11-49.3-2, which was a direct and proximate cause of the

Marriott data breach;

               d.       Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Rhode Island Subclass members’ Personal Information, including by implementing

and maintaining reasonable security measures;

               e.       Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Rhode Island Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Rhode Island

Identity Theft Protection Act of 2015, R.I. Gen. Laws § 11-49.3-2;

               f.       Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Rhode Island Subclass members’ Personal

Information; and


                                                  197
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 198 of 238

               g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Rhode Island Subclass members’ Personal Information, including duties imposed by the FTC

Act, 15 U.S.C. § 45, and the Rhode Island Identity Theft Protection Act of 2015, R.I. Gen. Laws §

11-49.3-2.

       1095. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1096. Marriott intended to mislead Plaintiff and Rhode Island Subclass members and

induce them to rely on its misrepresentations and omissions.

       1097. Marriott acted intentionally, knowingly, and maliciously to violate Rhode Island’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Rhode Island Subclass

members’ rights. Past data breaches put Marriott on notice that its security and privacy protections

were inadequate.

       1098. As a direct and proximate result of Marriott’s unfair and deceptive acts, Plaintiff

and Rhode Island Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and nonmonetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

       1099. Plaintiff and Rhode Island Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $200 per Subclass

Member (whichever is greater), punitive damages, injunctive relief, other equitable relief, and

attorneys’ fees and costs.




                                                  198
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 199 of 238

              CLAIMS ON BEHALF OF THE SOUTH CAROLINA SUBCLASS

                                            COUNT 67

                     SOUTH CAROLINA DATA BREACH SECURITY ACT

                                 S.C. Code Ann. §§ 39-1-90, et seq.

       1100. South Carolina Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the South Carolina Subclass, repeat and allege all previous

Paragraphs, as if fully alleged herein.

       1101. Marriott is a business that owns or licenses computerized data or other data that

includes personal identifying information as defined by S.C. Code Ann. § 39-1-90(A).

       1102. Plaintiffs’ and South Carolina Subclass members’ PII includes personal identifying

information as covered under S.C. Code Ann. § 39-1-90(D)(3).

       1103. Marriott is required to accurately notify Plaintiffs and South Carolina Subclass

members following discovery or notification of a breach of its data security system if Personal

Information that was not rendered unusable through encryption, redaction, or other methods was,

or was reasonably believed to have been, acquired by an unauthorized person, creating a material

risk of harm, in the most expedient time possible and without unreasonable delay under S.C. Code

Ann. § 39-1-90(A).

       1104. Because Marriott discovered a breach of its data security system in which Personal

Information that was not rendered unusable through encryption, redaction, or other methods, was,

or was reasonably believed to have been, acquired by an unauthorized person, creating a material

risk of harm, Marriott had an obligation to disclose the Breach in a timely and accurate fashion as

mandated by S.C. Code Ann. § 39-1-90(A).

       1105. By failing to disclose the Breach in a timely and accurate manner, Marriott violated

S.C. Code Ann. § 39-1-90(A).

       1106. As a direct and proximate result of Marriott’s violations of S.C. Code Ann. § 39-1-


                                                 199
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 200 of 238

90(A), Plaintiffs and South Carolina Subclass members suffered damages, as described above.

       1107. Plaintiffs and South Carolina Subclass members seek relief under S.C. Code Ann. §

39-1-90(G), including actual damages and injunctive relief.

                                            COUNT 68

                    SOUTH CAROLINA UNFAIR TRADE PRACTICES ACT

                                 S.C. Code Ann. §§ 39-5-10, et seq.

       1108. South Carolina Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the South Carolina Subclass, repeat and allege all previous

Paragraphs, as if fully alleged herein.

       1109. Marriott is a “person,” as defined by S.C. Code Ann. § 39-5-10(a).

       1110. South Carolina’s Unfair Trade Practices Act (SC UTPA) prohibits “unfair or

deceptive acts or practices in the conduct of any trade or commerce.” S.C. Code Ann. § 39-5-20.

       1111. Marriott advertised, offered, or sold goods or services in South Carolina and

engaged in trade or commerce directly or indirectly affecting the people of South Carolina, as

defined by S.C. Code Ann. § 39-5-10(b).

       1112. Marriott engaged in unfair and deceptive acts and practices, including:

               a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and South Carolina Subclass members’ Personal Information, which was a

direct and proximate cause of the Breach;

               b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and South Carolina Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and proximate cause


                                                 200
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 201 of 238

of the Breach;

                 d.   Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and South Carolina Subclass members’ Personal Information, including by implementing

and maintaining reasonable security measures;

                 e.   Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and South Carolina Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

                 f.   Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and South Carolina Subclass members’ Personal

Information; and

                 g.   Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and South Carolina Subclass members’ Personal Information, including duties imposed by the

FTC Act, 15 U.S.C. § 45.

       1113. Marriott’s acts and practices had, and continue to have, the tendency or capacity to

deceive.

       1114. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1115. Marriott intended to mislead Plaintiffs and South Carolina Subclass members and

induce them to rely on its misrepresentations and omissions.

       1116. Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal


                                                 201
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 202 of 238

Information regarding millions of consumers, including Plaintiffs and the South Carolina Subclass.

       1117. Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       1118. Plaintiffs and the South Carolina Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       1119. Marriott had a duty to disclose the above-described facts due to the circumstances

of this case, the sensitivity and extensiveness of the Personal Information in its possession, and the

generally accepted professional standards.

       1120. Such a duty is also implied by law due to the nature of the relationship between

consumers—including Plaintiffs and the South Carolina Subclass—and Marriott, because

consumers are unable to fully protect their interests with regard to the Personal Information in

Marriott’s possession, and place trust and confidence in Marriott.

       1121. Marriott’s duty to disclose also arose from its:

               a.      Possession of exclusive knowledge regarding the security of the data in its

systems;

               b.      Active concealment of the state of its security; and/or

               c.      Incomplete representations about the security and integrity of its computer

and data systems, and its prior data breaches, while purposefully withholding material facts from

Plaintiffs and the South Carolina Subclass that contradicted these representations.

       1122. Marriott’s business acts and practices offend an established public policy, or are

immoral, unethical, or oppressive. Marriott’s acts and practices offend established public policies

that seek to protect consumers’ Personal Information and ensure that entities entrusted with

Personal Information use appropriate security measures. These public policies are reflected in laws

such as the FTC Act, 15 U.S.C. § 45 and the South Carolina Data Breach Security Act, S.C. Code

§ 39-1-90, et seq.


                                                   202
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 203 of 238

       1123. Marriott’s failure to implement and maintain reasonable security measures was

immoral, unethical, or oppressive in light of Marriott’s long history of inadequate data security and

previous data breaches; the sensitivity and extensiveness of Personal Information in its possession.

       1124. Marriott’s unfair and deceptive acts or practices adversely affected the public

interest because such acts or practices have the potential for repetition; Marriott engages in such

acts or practices as a general rule; and such acts or practices impact the public at large.

       1125. Marriott’s unfair and deceptive acts or practices have the potential for repetition

because the same kinds of actions occurred in the past, including numerous past data breaches,

thus making it likely that these acts or practices will continue to occur if left undeterred.

Additionally, Marriott’s policies and procedures, such as its security practices, create the potential

for recurrence of the complained-of business acts and practices.

       1126. Marriott’s violations present a continuing risk to Plaintiffs and South Carolina

Subclass members as well as to the general public.

       1127. Marriott intended to mislead Plaintiffs and South Carolina Subclass members and

induce them to rely on its misrepresentations and omissions.

       1128. Marriott acted intentionally, knowingly, and maliciously to violate South Carolina’s

Unfair Trade Practices Act, and recklessly disregarded Plaintiffs and South Carolina Subclass

members’ rights. Past data breaches put it on notice that its security and privacy protections were

inadequate. In light of this conduct, punitive damages would serve the interest of society in

punishing and warning others not to engage in such conduct, and would deter Marriott and others

from committing similar conduct in the future.

       1129. As a direct and proximate result of Marriott’s unfair and deceptive acts or practices,

Plaintiffs and South Carolina Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for


                                                   203
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 204 of 238

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

        1130. Plaintiffs and South Carolina Subclass members seek all monetary and non-

monetary relief allowed by law, including damages for their economic losses; treble damages;

punitive damages; injunctive relief; and reasonable attorneys’ fees.

                  CLAIMS ON BEHALF OF THE TENNESSEE SUBCLASS

                                            COUNT 69

           TENNESSEE PERSONAL CONSUMER INFORMATION RELEASE ACT

                              Tenn. Code Ann. §§ 47-18-2107, et seq.

        1131. Tennessee Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Tennessee Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        1132. Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Tenn. Code Ann. § 47-18-2107(a)(2).

        1133. Plaintiffs’ and Tennessee Subclass members’ Personal Information include

Personal Information as covered under Tenn. Code Ann. § 47-18- 2107(a)(3)(A).

        1134. Marriott is required to accurately notify Plaintiffs and Tennessee Subclass members

following discovery or notification of a breach of its data security system in which unencrypted

Personal Information was, or is reasonably believed to have been, acquired by an unauthorized

person, in the most expedient time possible and without unreasonable delay under Tenn. Code

Ann. § 47-18-2107(b).

        1135. Because Marriott discovered a breach of its security system in which unencrypted

Personal Information was, or is reasonably believed to have been, acquired by an unauthorized

person, Marriott had an obligation to disclose the Breach in a timely and accurate fashion as

mandated by Tenn. Code Ann. § 47-18-2107(b).


                                                 204
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 205 of 238

        1136. By failing to disclose the Breach in a timely and accurate manner, Marriott violated

Tenn. Code Ann. § 47-18-2107(b).

        1137. As a direct and proximate result of Marriott’s violations of Tenn. Code Ann. § 47-

18-2107(b), Plaintiff and Tennessee Subclass members suffered damages, as described above.

        1138. Plaintiffs and Tennessee Subclass members seek relief under Tenn. Code Ann. §§

47-18-2107(h), 47-18-2104(d), and 47-18-2104(f), including actual damages, injunctive relief, and

treble damages.

                                               COUNT 70

                            TENNESSEE CONSUMER PROTECTION ACT

                                 Tenn. Code Ann. §§ 47-18-101, et seq.

        1139. Tennessee Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Tennessee Subclass, repeat and allege all previous Paragraphs, as

if fully alleged herein.

        1140. Marriott is a “person,” as defined by Tenn. Code § 47-18-103(13).

        1141. Plaintiffs and Tennessee Subclass members are “consumers,” as meant by Tenn.

Code § 47-18-103(2).

        1142. Marriott advertised and sold “goods” or “services” in “consumer transaction[s],” as

defined by Tenn. Code §§ 47-18-103(7), (18) & (19).

        1143. Marriott advertised, offered, or sold goods or services in Tennessee and engaged in

trade or commerce directly or indirectly affecting the people of Tennessee, as defined by Tenn.

Code §§ 47-18-103(7), (18) & (19). And Marriott’s acts or practices affected the conduct of trade

or commerce, under Tenn. Code § 47-18-104.

        1144. Marriott’s unfair and deceptive acts and practices include:

                a.         Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Tennessee Subclass members’ Personal Information, which was a direct


                                                    205
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 206 of 238

and proximate cause of the Breach;

                 b.   Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                 c.   Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Tennessee Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and proximate cause

of the Breach;

                 d.   Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Tennessee Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

                 e.   Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Tennessee Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

                 f.   Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Tennessee Subclass members’ Personal

Information; and

                 g.   Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Subclass members’ Personal Information, including duties imposed by the FTC Act, 15 U.S.C.

§ 45.

        1145. Marriott intended to mislead Plaintiff and Tennessee Subclass members and induce

them to rely on its misrepresentations and omissions.

        1146. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect


                                                 206
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 207 of 238

the confidentiality of consumers’ Personal Information.

       1147. Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding millions of consumers including Plaintiffs and the Tennessee Subclass.

       1148. Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       1149. Plaintiff and the Tennessee Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       1150. Marriott had a duty to disclose the above facts due to the circumstances of this case,

the sensitivity and extensiveness of the Personal Information in its possession, and the generally

accepted professional standards. This duty arose because members of the public, including

Plaintiffs and the Tennessee Subclass, repose a trust and confidence in Marriott. In addition, such a

duty is implied by law due to the nature of the relationship between consumers, including

Plaintiffs and the Tennessee Subclass, and Marriott because consumers are unable to fully protect

their interests with regard to their data, and placed trust and confidence in Marriott.

       1151. Marriott’s duty to disclose also arose from its:

               a.      Possession of exclusive knowledge regarding the security of the data in its

systems;

               b.      Active concealment of the state of its security; and/or

               c.      Incomplete representations about the security and integrity of its computer

and data systems, and its prior data breaches, while purposefully withholding material facts from

Plaintiffs and the Tennessee Subclass that contradicted these representations.

       1152. Marriott’s “unfair” acts and practices caused or were likely to cause substantial


                                                   207
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 208 of 238

injury to consumers, which was not reasonably avoidable by consumers themselves and not

outweighed by countervailing benefits to consumers or to competition.

       1153. The injury to consumers was and is substantial because it was nontrivial and non-

speculative, and involved a monetary injury and/or an unwarranted risk to the safety of their

Personal Information or the security of their identity or credit. The injury to consumers was

substantial not only because it inflicted harm on a significant and unprecedented number of

consumers, but also because it inflicted a significant amount of harm on each consumer.

       1154. Consumers could not have reasonably avoided injury because Marriott’s business

acts and practices unreasonably created or took advantage of an obstacle to the free exercise of

consumer decision-making. By withholding important information from consumers about the

inadequacy of its data security, Marriott created an asymmetry of information between it and

consumers that precluded consumers from taking action to avoid or mitigate injury.

       1155. Marriott’s inadequate data security had no countervailing benefit to consumers or to

competition.

       1156. By misrepresenting and omitting material facts about its data security and failing to

comply with its common law and statutory duties pertaining to data security (including its duties

under the FTC Act), Marriott violated the following provisions of Tenn. Code § 47-18-104(b):

               a.       Representing that goods or services have sponsorship, approval,

characteristics, ingredients, uses, benefits or quantities that they do not have;

               b.      Representing that goods or services are of a particular standard, quality or

grade, if they are of another;

               c.      Advertising goods or services with intent not to sell them as advertised; and

               d.      Representing that a consumer transaction confers or involves rights,

remedies or obligations that it does not have or involve.

       1157. Marriott acted intentionally, knowingly, and maliciously to violate Tennessee’s


                                                   208
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 209 of 238

Consumer Protection Act, and recklessly disregarded Plaintiffs and Tennessee Subclass members’

rights. Past breaches put Marriott on notice that its security and privacy protections were

inadequate.

       1158. As a direct and proximate result of Marriott’s unfair and deceptive acts or practices,

Plaintiffs and Tennessee Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.

       1159. Marriott’s violations present a continuing risk to Plaintiffs and Tennessee Subclass

members as well as to the general public.

       1160. Plaintiffs and Tennessee Subclass members seek all monetary and nonmonetary

relief allowed by law, including injunctive relief, actual damages, treble damages for each willful

or knowing violation, attorneys’ fees and costs, and any other relief that is necessary and proper.

                        CLAIMS ON BEHALF OF THE TEXAS SUBCLASS

                                            COUNT 71

              DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT

                              Tex. Bus. & Com. Code §§ 17.41, et seq.

       1161. Texas Plaintiffs identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Texas Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.

       1162. Marriott is a “person,” as defined by Tex. Bus. & Com. Code § 17.45(3).

       1163. Plaintiffs and the Texas Subclass members are “consumers,” as defined by Tex.

Bus. & Com. Code § 17.45(4).

       1164. Marriott advertised, offered, or sold goods or services in Texas and engaged in


                                                  209
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 210 of 238

trade or commerce directly or indirectly affecting the people of Texas, as defined by Tex. Bus. &

Com. Code § 17.45(6).

       1165. Marriott engaged in false, misleading, or deceptive acts and practices, in violation

of Tex. Bus. & Com. Code § 17.46(b), including:

               a.      Representing that goods or services have sponsorship, approval,

characteristics, ingredients, uses, benefits or quantities that they do not have;

               b.      Representing that goods or services are of a particular standard, quality or

grade, if they are of another; and

               c.      Advertising goods or services with intent not to sell them as advertised.

       1166. Marriott’s false, misleading, and deceptive acts and practices include:

               a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Texas Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

               b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Texas Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45 and Texas’s data security statute, Tex. Bus. &

Com. Code § 521.052, which was a direct and proximate cause of the Breach;

               d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Texas Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Texas Subclass members’ Personal


                                                   210
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 211 of 238

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 and Texas’s data security

statute, Tex. Bus. & Com. Code § 521.052;

               f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Texas Subclass members’ Personal Information;

and

               g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Texas Subclass members’ Personal Information, including duties imposed by the FTC Act, 15

U.S.C. § 45 and Texas’s data security statute, Tex. Bus. & Com. Code § 521.052.

       1167. Marriott intended to mislead Plaintiffs and Texas Subclass members and induce

them to rely on its misrepresentations and omissions.

       1168. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1169. Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding millions of consumers, including Plaintiffs and the Texas Subclass.

       1170. Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       1171. Plaintiffs and the Texas Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       1172. Marriott had a duty to disclose the above facts due to the circumstances of this case,

the sensitivity and extensiveness of the Personal Information in its possession, and the generally


                                                   211
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 212 of 238

accepted professional standards. This duty arose because members of the public, including

Plaintiffs and the Texas Subclass, repose a trust and confidence in Marriott. In addition, such a

duty is implied by law due to the nature of the relationship between consumers, including

Plaintiffs and the Texas Subclass, and Marriott because consumers are unable to fully protect their

interests with regard to their data, and placed trust and confidence in Marriott.

       1173. Marriott’s duty to disclose also arose from its:

               a.      Possession of exclusive knowledge regarding the security of the data in its

systems;

               b.      Active concealment of the state of its security; and/or

               c.      Incomplete representations about the security and integrity of its computer

and data systems, and its prior data breaches, while purposefully withholding material facts from

Plaintiffs and the Texas Subclass that contradicted these representations.

       1174. Marriott engaged in unconscionable actions or courses of conduct, in violation of

Tex. Bus. & Com. Code Ann. § 17.50(a)(3). Marriott engaged in acts or practices which, to

consumers’ detriment, took advantage of consumers’ lack of knowledge, ability, experience, or

capacity to a grossly unfair degree.

       1175. Consumers, including Plaintiffs and Texas Subclass members, lacked knowledge

about deficiencies in Marriott’s data security because this information was known exclusively by

Marriott. Consumers also lacked the ability, experience, or capacity to secure the Personal

Information in Marriott’s possession or to fully protect their interests with regard to their data.

Plaintiffs and Texas Subclass members lack expertise in information security matters and do not

have access to Marriott’s systems in order to evaluate its security controls. Marriott took advantage

of its special skill and access to Personal Information to hide its inability to protect the security and

confidentiality of Plaintiffs and Texas Subclass members’ Personal Information.

       1176. Marriott intended to take advantage of consumers’ lack of knowledge, ability,


                                                   212
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 213 of 238

experience, or capacity to a grossly unfair degree, with reckless disregard of the unfairness that

would result. The unfairness resulting from Marriott’s conduct is glaringly noticeable, flagrant,

complete, and unmitigated. The Marriott data breach, which resulted from Marriott’s

unconscionable business acts and practices, exposed Plaintiffs and Texas Subclass members to a

wholly unwarranted risk to the safety of their Personal Information and the security of their

identity or credit, and worked a substantial hardship on a significant and unprecedented number of

consumers. Plaintiffs and Texas Subclass members cannot mitigate this unfairness because they

cannot undo the data breach.

       1177. Marriott acted intentionally, knowingly, and maliciously to violate Texas’s

Deceptive Trade Practices-Consumer Protection Act, and recklessly disregarded Plaintiffs and

Texas Subclass members’ rights. Marriott’s numerous past data breaches put it on notice that its

security and privacy protections were inadequate.

       1178. As a direct and proximate result of Marriott’s unconscionable and deceptive acts or

practices, Plaintiffs and Texas Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information. Marriott’s unconscionable and deceptive acts or practices were a

producing cause of Plaintiffs’ and Texas Subclass members’ injuries, ascertainable losses,

economic damages, and non-economic damages, including their mental anguish.

       1179. Marriott’s violations present a continuing risk to Plaintiffs and Texas Subclass

members as well as to the general public.

       1180. Plaintiffs and the Texas Subclass seek all monetary and non-monetary relief

allowed by law, including economic damages; damages for mental anguish; treble damages for

each act committed intentionally or knowingly; court costs; reasonably and necessary attorneys’


                                                213
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 214 of 238

fees; injunctive relief; and any other relief which the court deems proper.

                        CLAIMS ON BEHALF OF THE UTAH SUBCLASS

                                             COUNT 72

                          UTAH CONSUMER SALES PRACTICES ACT,

                                   Utah Code §§ 13-11-1, et seq.

       1181. Utah Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Utah Subclass, repeats and alleges all previous Paragraphs, as if

fully alleged herein.

       1182. Defendant is a “person,” as defined by Utah Code § 13-11-1(5).

       1183. Defendant is a “supplier,” as defined by Utah Code § 13-11-1(6), because it

regularly solicits, engages in, or enforces “consumer transactions,” as defined by Utah Code § 13-

11-1(2).

       1184. Defendant engaged in deceptive and unconscionable acts and practices in

connection with consumer transactions, in violation of Utah Code § 13-11-4 and Utah Code § 13-

11-5, including:

               a.       Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Utah Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

               b.       Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

               c.       Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Utah Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45, and the Utah Protection of Personal Information

Act, Utah Code § 13-44- 201, which was a direct and proximate cause of the Breach;


                                                   214
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 215 of 238

               d.     Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Utah Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

               e.     Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Utah Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Utah Protection of

Personal Information Act, Utah Code § 13-44-201;

               f.     Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Subclass members’ Personal Information; and

               g.     Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Subclass members’ Personal Information, including duties imposed by the FTC Act, 15 U.S.C.

§ 45; and the Utah Protection of Personal Information Act, Utah Code § 13-44-201.

       1185. Defendant intended to mislead Plaintiff and Utah Subclass members and induce

them to rely on its misrepresentations and omissions.

       1186. Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       1187. Had Defendant disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant held itself out as secure and was trusted with sensitive and

valuable Personal Information regarding hundreds of millions of consumers, including Plaintiff

and the Utah Subclass.

       1188. Defendant accepted the responsibility of being a “steward of data” while keeping


                                                 215
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 216 of 238

the inadequate state of its security controls secret from the public.

        1189. Plaintiff and the Utah Subclass members acted reasonably in relying on

Defendant’s misrepresentations and omissions, the truth of which they could not have discovered.

        1190. Defendant had a duty to disclose the above facts due to the circumstances of this

case, the sensitivity and extensivity of the Personal Information in its possession, and the generally

accepted professional standards. In addition, such a duty is implied by law due to the nature of the

relationship between consumers, including Plaintiff and the Utah Subclass, and Defendant because

consumers are unable to fully protect their interests with regard to their data, and placed trust and

confidence in Defendant.

        1191. Defendant’s duty to disclose also arose from its:

                a.      Possession of exclusive knowledge regarding the security of the data in its

systems;

                b.      Active concealment of the state of its security; and/or

                c.      Incomplete representations about the security and integrity of its computer

and data systems, and its prior data breaches, while purposefully withholding material facts from

Plaintiff and the Utah Subclass that contradicted these representations.

        1192. Defendant intentionally or knowingly engaged in deceptive acts or practices,

violating Utah Code § 13-11-4(2) by:

                a.      Indicating that the subject of a consumer transaction has sponsorship,

approval, performance characteristics, accessories, uses, or benefits, if it has not;

                b.      Indicating that the subject of a consumer transaction is of a particular

standard, quality, grade, style, or model, if it is not;

                c.      Indicating that the subject of a consumer transaction has been supplied in

accordance with a previous representation, if it has not;

                d.      Indicating that the subject of a consumer transaction will be supplied in


                                                     216
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 217 of 238

greater quantity (e.g. more data security) than the supplier intends.

       1193. Defendant engaged in unconscionable acts and practices that were oppressive and

led to unfair surprise, as shown in the setting, purpose, and effect of those acts and practices.

Defendant’s acts and practices unjustly imposed hardship on Plaintiff and the Utah Subclass by

imposing on them, through no fault of their own, an increased and imminent risk of fraud and

identity theft; substantial cost in time and expenses related to monitoring their financial accounts

for fraudulent activity; and lost value of their Personal Information. The deficiencies in

Defendant’s data security, and the material misrepresentations and omissions concerning those

deficiencies, led to unfair surprise to Plaintiff and the Utah Subclass when the Data Breach

occurred.

       1194. In addition, there was an overall imbalance in the obligations and rights imposed by

the consumer transactions in question, based on the mores and industry standards of the time and

place where they occurred. Societal standards required Defendant to adequately secure Personal

Information in its possession. There is a substantial imbalance between the obligations and rights

of consumers, such as Plaintiff and the Utah Subclass and Defendant, which has complete control

over the Personal Information in its possession. Industry standards also dictate that Defendant

adequately secure the Personal Information in its possession.

       1195. Defendant’s acts and practices were also procedurally unconscionable because

consumers, including Plaintiff and the Utah Subclass, had no practicable option but to have their

Personal Information stored in Defendant’s systems. Defendant exploited this imbalance in power,

and the asymmetry of information about its data security, to profit by inadequately securing the

Personal Information in its systems.

       1196. As a direct and proximate result of Defendant’s unconscionable and deceptive acts

or practices, Plaintiffs and Utah Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,


                                                   217
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 218 of 238

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of

value of their Personal Information.

       1197. Defendant’s violations present a continuing risk to Plaintiffs and Utah Subclass

members as well as to the general public.

       1198. Plaintiff and Utah Subclass members seek all monetary and nonmonetary relief

allowed by law, including actual damages, statutory damages of $2,000 per violation, amounts

necessary to avoid unjust enrichment, under Utah Code §§ 13-11-19, et seq.; injunctive relief; and

reasonable attorneys’ fees and costs.

                        CLAIMS ON BEHALF OF THE VIRGINIA SUBCLASS

                                                COUNT 73

              VIRGINIA PERSONAL INFORMATION BREACH NOTIFICATION ACT

                                   Va. Code. Ann. §§ 18.2-186.6, et seq.

       1199. Virginia Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Virginia Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.

       1200. Marriott is required to accurately notify Plaintiffs and Virginia Subclass members

following discovery or notification of a breach of its data security system if unencrypted or

unredacted Personal Information was or is reasonably believed to have been accessed and acquired

by an unauthorized person who will, or it is reasonably believed who will, engage in identify theft

or another fraud, without unreasonable delay under Va. Code Ann. § 18.2-186.6(B).

       1201. Marriott is an entity that owns or licenses computerized data that includes Personal

Information as defined by Va. Code Ann. § 18.2-186.6(B).

       1202. Plaintiffs’ and Virginia Subclass members’ PII includes Personal Information as

covered under Va. Code Ann. § 18.2-186.6(A).


                                                  218
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 219 of 238

       1203. Because Marriott discovered a breach of its security system in which unencrypted

or unredacted Personal Information was or is reasonably believed to have been accessed and

acquired by an unauthorized person, who will, or it is reasonably believed who will, engage in

identify theft or another fraud, Marriott had an obligation to disclose the data breach in a timely

and accurate fashion as mandated by Va. Code Ann. § 18.2-186.6(B).

       1204. By failing to disclose the Breach in a timely and accurate manner, Marriott violated

Va. Code Ann. § 18.2-186.6(B).

       1205. As a direct and proximate result of Marriott’s violations of Va. Code Ann. § 18.2-

186.6(B), Plaintiffs and Virginia Subclass members suffered damages, as described above.

       1206. Plaintiffs and Virginia Subclass members seek relief under Va. Code Ann. § 18.2-

186.6(I), including actual damages.

                                                COUNT 74

                             VIRGINIA CONSUMER PROTECTION ACT

                                   Va. Code Ann. §§ 59.1-196, et seq.

       1207. Virginia Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Virginia Subclass, repeat and allege all previous Paragraphs, as if

fully alleged herein.

       1208. The Virginia Consumer Protection Act prohibits “[u]sing any . . . deception, fraud,

false pretense, false promise, or misrepresentation in connection with a consumer transaction.” Va.

Code Ann. § 59.1-200(14).

       1209. Marriott is a “person” as defined by Va. Code Ann. § 59.1-198.

       1210. Marriott is a “supplier,” as defined by Va. Code Ann. § 59.1-198.

       1211. Marriott engaged in the complained-of conduct in connection with “consumer

transactions” with regard to “goods” and “services,” as defined by Va. Code Ann. § 59.1-198.

Marriott advertised, offered, or sold goods or services used primarily for personal, family or


                                                 219
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 220 of 238

household purposes.

       1212. Marriott engaged in deceptive acts and practices by using deception, fraud, false

pretense, false promise, and misrepresentation in connection with consumer transactions,

including:

              a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Virginia Subclass members’ Personal Information, which was a direct and

proximate cause of the Breach;

              b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

              c.      Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiffs and Virginia Subclass members’ Personal Information, including

duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and proximate cause of the

Breach;

              d.      Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Virginia Subclass members’ Personal Information, including by implementing and

maintaining reasonable security measures;

              e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Virginia Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

              f.      Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Virginia Subclass members’ Personal Information;

and

              g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs


                                                220
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 221 of 238

and Virginia Subclass members’ Personal Information, including duties imposed by the FTC Act,

15 U.S.C. § 45.

       1213. Marriott intended to mislead Plaintiffs and Virginia Subclass members and induce

them to rely on its misrepresentations and omissions.

       1214. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers, including Plaintiffs and Virginia Subclass members, about the

adequacy of Marriott’s computer and data security and the quality of the Marriott brand.

       1215. Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding millions of consumers, including Plaintiffs and the Virginia Subclass.

       1216. Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       1217. Plaintiffs and the Virginia Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       1218. In Marriott had a duty to disclose these facts due to the circumstances of this case,

the sensitivity and extensiveness of the Personal Information in its possession, and the generally

accepted professional standards. In addition, such a duty is implied by law due to the nature of the

relationship between consumers—including Plaintiff and the Virginia Subclass—and Marriott,

because consumers are unable to fully protect their interests with regard to their data, and placed

trust and confidence in Marriott.

       1219. Marriott’s duty to disclose also arose from its:

               a.      Possession of exclusive knowledge regarding the security of the data in its

systems;


                                                   221
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 222 of 238

                b.      Active concealment of the state of its security; and/or

                c.      Incomplete representations about the security and integrity of its computer

and data systems, and its prior data breaches, while purposefully withholding material facts from

Plaintiffs and the Virginia Subclass that contradicted these representations.

        1220. The above-described deceptive acts and practices also violated the following

provisions of VA Code § 59.1-200(A):

                a.      Misrepresenting     that   goods   or   services   have   certain   quantities,

characteristics, ingredients, uses, or benefits;

                b.      Misrepresenting that goods or services are of a particular standard, quality,

grade, style, or model; and

                c.      Advertising goods or services with intent not to sell them as advertised, or

with intent not to sell them upon the terms advertised.

        1221. Marriott acted intentionally, knowingly, and maliciously to violate Virginia’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Virginia Subclass members’

rights. Past breaches put Marriott on notice that its security and privacy protections were

inadequate. An award of punitive damages would serve to punish Marriott for its wrongdoing, and

warn or deter others from engaging in similar conduct.

        1222. As a direct and proximate result of Marriott’s deceptive acts or practices, Plaintiffs

and Virginia Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

        1223. Marriott’s violations present a continuing risk to Plaintiffs and Virginia Subclass

members as well as to the general public.


                                                    222
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 223 of 238

        1224. Plaintiffs and Virginia Subclass members seek all monetary and nonmonetary relief

allowed by law, including actual damages; statutory damages in the amount of $1,000 per

violation if the conduct is found to be willful or, in the alternative, $500 per violation; restitution,

injunctive relief; punitive damages; and attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE WASHINGTON SUBCLASS

                                             COUNT 75

                          WASHINGTON DATA BREACH NOTICE ACT

                              Wash. Rev. Code §§ 19.255.010, et seq.

        1225. Washington Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Washington Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

        1226. Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Wash. Rev. Code § 19.255.010(1).

        1227. Plaintiffs’ and Washington Subclass members’ PII includes Personal Information as

covered under Wash. Rev. Code § 19.255.010(5).

        1228. Marriott is required to accurately notify Plaintiffs and Washington Subclass

members following discovery or notification of the breach of its data security system if Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, in the most expedient time possible and without

unreasonable delay under Wash. Rev. Code § 19.255.010(1).

        1229. Because Marriott discovered a breach of its security system in which Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, Marriott had an obligation to disclose the data breach in

a timely and accurate fashion as mandated by Wash. Rev. Code § 19.255.010(1).

        1230. By failing to disclose the Breach in a timely and accurate manner, Marriott violated


                                                   223
          Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 224 of 238

Wash. Rev. Code § 19.255.010(1).

         1231. As a direct and proximate result of Marriott’s violations of Wash. Rev. Code §

19.255.010(1), Plaintiffs and Washington Subclass members suffered damages, as described

above.

         1232. Plaintiffs and Washington Subclass members seek relief under Wash. Rev. Code §§

19.255.010(13)(a) and 19.255.010(13)(b), including actual damages and injunctive relief.

                                             COUNT 76

                        WASHINGTON CONSUMER PROTECTION ACT

                              Wash. Rev. Code Ann. §§ 19.86.020, et seq.

         1233. Washington Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the Washington Subclass, repeat and allege all previous Paragraphs,

as if fully alleged herein.

         1234. Marriott is a “person,” as defined by Wash. Rev. Code Ann. § 19.86.010(1).

         1235. Marriott advertised, offered, or sold goods or services in Washington and engaged

in trade or commerce directly or indirectly affecting the people of Washington, as defined by

Wash. Rev. Code Ann. § 19.86.010 (2).

         1236. Marriott engaged in unfair or deceptive acts or practices in the conduct of trade or

commerce, in violation of Wash. Rev. Code Ann. § 19.86.020, including:

                a.      Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiffs and Washington Subclass members’ Personal Information, which was a direct

and proximate cause of the Breach;

                b.      Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                c.      Failing to comply with common law and statutory duties pertaining to the


                                                  224
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 225 of 238

security and privacy of Plaintiffs and Washington Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and proximate cause

of the Breach;

                 d.    Misrepresenting that it would protect the privacy and confidentiality of

Plaintiffs and Washington Subclass members’ Personal Information, including by implementing

and maintaining reasonable security measures;

                 e.    Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiffs and Washington Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

                 f.    Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiffs and Washington Subclass members’ Personal

Information; and

                 g.    Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiffs

and Washington Subclass members’ Personal Information, including duties imposed by the FTC

Act, 15 U.S.C. § 45.

       1237. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1238. Marriott acted intentionally, knowingly, and maliciously to violate Washington’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Washington Subclass

members’ rights. Past breaches put Marriott on notice that its security and privacy protections were

inadequate.

       1239. Marriott’s conduct is injurious to the public interest because it violates Wash. Rev.

Code Ann. § 19.86.020, violates a statute that contains a specific legislation declaration of public


                                                 225
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 226 of 238

interest impact, and/or injured persons and had and has the capacity to injure persons. Further, its

conduct affected the public interest, including the millions of Washingtonians affected by the

Breach.

          1240. As a direct and proximate result of Marriott’s unfair methods of competition and

unfair or deceptive acts or practices, Plaintiffs and Washington Subclass members have suffered

and will continue to suffer injury, ascertainable losses of money or property, and monetary and

non-monetary damages, including from fraud and identity theft; time and expenses related to

monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud

and identity theft; and loss of value of their Personal Information.

          1241. Plaintiff and Washington Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, treble damages, injunctive relief, civil penalties,

and attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE WEST VIRGINIA SUBCLASS

                                              COUNT 77

                WEST VIRGINIA CONSUMER CREDIT AND PROTECTION ACT,

                                  W. Va. Code §§ 46A-6-101, et seq.

          1242. West Virginia Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the West Virginia Subclass, repeats and alleges all previous

Paragraphs, as if fully alleged herein.

          1243. Plaintiff and West Virginia Subclass members are “consumers,” as defined by W.

Va. Code § 46A-6-102(2).

          1244. Marriott engaged in “consumer transactions,” as defined by W. Va. Code § 46A-6-

102(2).

          1245. Marriott advertised, offered, or sold goods or services in West Virginia and

engaged in trade or commerce directly or indirectly affecting the people of West Virginia, as


                                                   226
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 227 of 238

defined by W. Va. Code § 46A-6-102(6).

       1246. Marriott engaged in unfair and deceptive business acts and practices in the conduct

of trade or commerce, in violation of W. Va. Code § 46A-6-104, including:

                 a.   Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and West Virginia Subclass members’ Personal Information, which was a direct

and proximate cause of the Breach;

                 b.   Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                 c.   Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and West Virginia Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate cause

of the Breach;

                 d.   Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and West Virginia Subclass members’ Personal Information, including by implementing

and maintaining reasonable security measures;

                 e.   Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and West Virginia Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

                 f.   Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and West Virginia Subclass members’ Personal

Information; and

                 g.   Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and West Virginia Subclass members’ Personal Information, including duties imposed by the FTC


                                                227
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 228 of 238

Act, 15 U.S.C. § 45.

       1247. 1358. Marriott’s unfair and deceptive acts and practices also violated W. Va. Code

§ 46A-6-102(7), including:

               a.      Representing that goods or services have sponsorship, approval,

characteristics, ingredients, uses, benefits or quantities that they do not have;

               b.      Representing that goods or services are of a particular standard, quality or

grade, or that goods are of a particular style or model if they are of another;

               c.      Advertising goods or services with intent not to sell them as advertised;

               d.      Engaging in any other conduct which similarly creates a likelihood of

confusion or of misunderstanding;

               e.      Using deception, fraud, false pretense, false promise or misrepresentation,

or the concealment, suppression or omission of any material fact with intent that others rely upon

such concealment, suppression or omission, in connection with the sale or advertisement of goods

or services, whether or not any person has in fact been misled, deceived or damaged thereby; and

               f.      Advertising, displaying, publishing, distributing, or causing to be advertised,

displayed, published, or distributed in any manner, statements and representations with regard to

the sale of goods or the extension of consumer credit, which are false, misleading or deceptive or

which omit to state material information which is necessary to make the statements therein not

false, misleading or deceptive.

       1248. Marriott’s unfair and deceptive acts and practices were unreasonable when weighed

against the need to develop or preserve business, and were injurious to the public interest, under

W. Va. Code § 46A-6-101.

       1249. Marriott’s acts and practices were additionally “unfair” under W. Va. Code § 46A-

6-104 because they caused or were likely to cause substantial injury to consumers which was not

reasonably avoidable by consumers themselves and not outweighed by countervailing benefits to


                                                   228
        Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 229 of 238

consumers or to competition.

       1250. The injury to consumers from Marriott’s conduct was and is substantial because it

was non-trivial and non-speculative; and involved a monetary injury and/or an unwarranted risk to

the safety of their Personal Information or the security of their identity or credit. The injury to

consumers was substantial not only because it inflicted harm on a significant number of

consumers, but also because it inflicted a significant amount of harm on each consumer.

       1251. Consumers could not have reasonably avoided injury because Marriott’s business

acts and practices unreasonably created or took advantage of an obstacle to the free exercise of

consumer decision-making. By withholding important information from consumers about the

inadequacy of its data security, Marriott created an asymmetry of information between it and

consumers that precluded consumers from taking action to avoid or mitigate injury.

       1252. Marriott’s inadequate data security had no countervailing benefit to consumers or to

competition.

       1253. Marriott’s acts and practices were additionally “deceptive” under W. Va. Code §

46A-6-104 because Marriott made representations or omissions of material facts that misled or

were likely to mislead reasonable consumers, including Plaintiff and West Virginia Subclass

members.

       1254. Marriott intended to mislead Plaintiff and West Virginia Subclass members and

induce them to rely on its misrepresentations and omissions.

       1255. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1256. Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the


                                                 229
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 230 of 238

law. Instead, Marriott held itself out as secure and was trusted with sensitive and valuable Personal

Information regarding millions of consumers, including Plaintiff and the West Virginia Subclass.

       1257. Marriott accepted the responsibility of being a “steward of data” while keeping the

inadequate state of its security controls secret from the public.

       1258. Plaintiff and the West Virginia Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       1259. Marriott had a duty to disclose the above-described facts due to the circumstances

of this case, the sensitivity and extensivity of the Personal Information in its possession, and

generally accepted professional standards. This duty arose because members of the public,

including Plaintiff and the West Virginia Subclass, repose a trust and confidence in Marriott.

       1260. In addition, such a duty is implied by law due to the nature of the relationship

between consumers—including Plaintiff and the West Virginia Subclass—and Marriott, because

consumers are unable to fully protect their interests with regard to their data, and placed trust and

confidence in Marriott.

       1261. Marriott’s duty to disclose also arose from its:

               a.      Possession of exclusive knowledge regarding the security of the data in its

systems;

               b.      Active concealment of the state of its security; and/or

               c.      Incomplete representations about the security and integrity of its computer

and data systems, and its prior data breaches, while purposefully withholding material facts from

Plaintiff and the West Virginia Subclass that contradicted these representations.

       1262. Marriott’s omissions were legally presumed to be equivalent to active

misrepresentations because Marriott intentionally prevented Plaintiff and West Virginia Subclass

members from discovering the truth regarding Marriott’s inadequate data security.

       1263. Marriott acted intentionally, knowingly, and maliciously to violate West Virginia’s


                                                   230
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 231 of 238

Consumer Credit and Protection Act, and recklessly disregarded Plaintiff and West Virginia

Subclass members’ rights. Marriott’s unfair and deceptive acts and practices were likely to cause

serious harm. Marriott’s numerous past data breaches put it on notice that its security and privacy

protections were inadequate.

        1264. As a direct and proximate result of Marriott’s unfair and deceptive acts or practices

and Plaintiff and West Virginia Subclass members’ purchase of goods or services, Plaintiff and

West Virginia Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

        1265. Marriott’s violations present a continuing risk to Plaintiff and West Virginia

Subclass members as well as to the general public.

        1266. Plaintiff and West Virginia Subclass members seek all monetary and non-monetary

relief allowed by law, including the greater of actual damages or $200 per violation under W. Va.

Code § 46A-6-106(a); restitution, injunctive and other equitable relief; punitive damages, and

reasonable attorneys’ fees and costs.

                   CLAIMS ON BEHALF OF THE WISCONSIN SUBCLASS

                                            COUNT 78

      NOTICE OF UNAUTHORIZED ACQUISITION OF PERSONAL INFORMATION,

                                  Wis. Stat. §§ 134.98(2), et seq.

        1267. Wisconsin Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Wisconsin Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        1268. Marriott is a business that maintains or licenses Personal Information as defined by


                                                  231
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 232 of 238

Wis. Stat. § 134.98(2).

        1269. Plaintiff’s and Wisconsin Subclass members’ PII includes Personal Information as

covered under Wis. Stat. § 134.98(1)(b).

        1270. Marriott is required to accurately notify Plaintiff and Wisconsin Subclass members

if it knows that Personal Information in its possession has been acquired by a person whom it has

not authorized to acquire the Personal Information within a reasonable time under Wis. Stat. §§

134.98(2)-(3)(a).

        1271. Because Marriott knew that Personal Information in its possession had been

acquired by a person whom it has not authorized to acquire the Personal Information, Marriott had

an obligation to disclose the data breach in a timely and accurate fashion as mandated by Wis. Stat.

§ 134.98(2).

        1272. By failing to disclose the Marriott data breach in a timely and accurate manner,

Marriott violated Wis. Stat. § 134.98(2).

        1273. As a direct and proximate result of Marriott’s violations of Wis. Stat. §

134.98(3)(a), Plaintiff and Wisconsin Subclass members suffered damages, as described above.

        1274. Plaintiff and Wisconsin Subclass members seek relief under Wis. Stat. § 134.98,

including actual damages and injunctive relief.

                                            COUNT 79

                      WISCONSIN DECEPTIVE TRADE PRACTICES ACT,

                                        Wis. Stat. § 100.18

        1275. Wisconsin Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Wisconsin Subclass, repeats and alleges all previous Paragraphs,

as if fully alleged herein.

        1276. Marriott is a “person, firm, corporation or association,” as defined by Wis. Stat. §

100.18(1).


                                                  232
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 233 of 238

       1277. Plaintiff and Wisconsin Subclass members are members of “the public,” as defined

by Wis. Stat. § 100.18(1).

       1278. With intent to sell, distribute, or increase consumption of merchandise, services, or

anything else offered by Marriott to members of the public for sale, use, or distribution, Marriott

made, published, circulated, placed before the public or caused (directly or indirectly) to be made,

published, circulated, or placed before the public in Wisconsin advertisements, announcements,

statements, and representations to the public which contained assertions, representations, or

statements of fact which are untrue, deceptive, and/or misleading, in violation of Wis. Stat. §

100.18(1).

       1279. Marriott also engaged in the above-described conduct as part of a plan or scheme,

the purpose or effect of which was to sell, purchase, or use merchandise or services not as

advertised, in violation of Wis. Stat. § 100.18(9).

       1280. Marriott’s deceptive acts, practices, plans, and schemes include:

                 a.    Failing to implement and maintain reasonable security and privacy measures

to protect Plaintiff and Wisconsin Subclass members’ Personal Information, which was a direct

and proximate cause of the Breach;

                 b.    Failing to identify foreseeable security and privacy risks, remediate

identified security and privacy risks, and adequately improve security and privacy measures

following previous cybersecurity incidents, which was a direct and proximate cause of the Breach;

                 c.    Failing to comply with common law and statutory duties pertaining to the

security and privacy of Plaintiff and Wisconsin Subclass members’ Personal Information,

including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate cause

of the Breach;

                 d.    Misrepresenting that it would protect the privacy and confidentiality of

Plaintiff and Wisconsin Subclass members’ Personal Information, including by implementing and


                                                      233
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 234 of 238

maintaining reasonable security measures;

               e.      Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Wisconsin Subclass members’ Personal

Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

               f.       Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff and Wisconsin Subclass members’ Personal Information;

and

               g.      Omitting, suppressing, and concealing the material fact that it did not

comply with common law and statutory duties pertaining to the security and privacy of Plaintiff

and Wisconsin Subclass members’ Personal Information, including duties imposed by the FTC

Act, 15 U.S.C. § 45.

       1281. Marriott intended to mislead Plaintiff and Wisconsin Subclass members and induce

them to rely on its misrepresentations and omissions.

       1282. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1283. Marriott had a duty to disclose the above-described facts due to the circumstances

of this case, the sensitivity and extensivity of the Personal Information in its possession, and

generally accepted professional standards.       This duty arose because members of the public,

including Plaintiff and the Wisconsin Subclass, repose a trust and confidence in Marriott. In

addition, such a duty is implied by law due to the nature of the relationship between consumers—

including Plaintiff and the Wisconsin Subclass—and Marriott, because consumers are unable to

fully protect their interests with regard to their data, and placed trust and confidence in Marriott.

       1284. Marriott’s duty to disclose also arose from its:

               a.      Possession of exclusive knowledge regarding the security of the data in its


                                                   234
           Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 235 of 238

systems;

               b.      Active concealment of the state of its security; and/or

               c.       Incomplete representations about the security and integrity of its computer

and data systems, and its prior data breaches, while purposefully withholding material facts from

Plaintiff and the Wisconsin Subclass that contradicted these representations.

       1285. Marriott’s failure to disclose the above-described facts is the same as actively

representing that those facts do not exist.

       1286. Marriott acted intentionally, knowingly, and maliciously to violate the Wisconsin

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Wisconsin Subclass

members’ rights. Past data breaches put Marriott on notice that its security and privacy protections

were inadequate.

       1287. As a direct and proximate result of Marriott’s deceptive acts or practices, Plaintiff

and Wisconsin Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; and loss of value of their Personal

Information.

       1288. Marriott had an ongoing duty to all Marriott customers to refrain from deceptive

acts, practices, plans, and schemes under Wis. Stat. § 100.18.

       1289. Plaintiff and Wisconsin Subclass members seek all monetary and nonmonetary

relief allowed by law, including damages, reasonable attorneys’ fees, and costs under Wis. Stat. §

100.18(11)(b)(2), injunctive relief, and punitive damages.

                                          PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, for themselves and Class Members, respectfully request that (i)

this action be certified as a class action, (ii) Plaintiffs be designated the Class Representatives, and


                                                   235
         Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 236 of 238

(iii) Plaintiffs’ counsel be appointed as Class Counsel. Plaintiffs, for themselves and Class

Members, further request that upon final trial or hearing, judgment be awarded against Marriott, in

Plaintiffs’ favor for:

        A.      compensatory and punitive damages in an amount to be determined by the trier of

fact;

        B.      declaratory and injunctive relief (as set forth above);

        C.      attorneys’ fees, litigation expenses and costs of suit incurred through the trial and

any appeals of this case;

        D.      pre- and post-judgment interest on any amounts awarded; and

        E.      such other and further relief the Court deems just and proper.

                                           JURY DEMAND

        Plaintiffs, individually and on behalf of Class Members, respectfully demand a trial by jury

on all of his claims and causes of action so triable.

Dated: December 19, 2018                                Respectfully submitted,


                                                        /s/ Gary E. Mason
                                                        Gary E. Mason, Bar No. 15033
                                                        Whitfield Bryson & Mason LLP
                                                        5101 Wisconsin Avenue NW | Ste 305
                                                        Washington, DC 20016
                                                        Tel: 202-640-1168
                                                        Fax: 202-429-2294
                                                        gmason@wbmllp.com

                                                        Daniel S. Robinson (pro hac to be filed)
                                                        Wesley K. Polischuk (pro hac to be filed)
                                                        Michael W. Olson (pro hac to be filed)
                                                        Robinson Calcagnie, Inc.
                                                        19 Corporate Plaza Dr.
                                                        Newport Beach, CA 92660
                                                        Tel: 949-720-1288
                                                        Fax: 949-720-1292
                                                        drobinson@robinsonfirm.com
                                                        wpolischuk@robinsonfirm.com
                                                        moloson@robinsonfirm.com


                                                   236
Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 237 of 238

                                 Steven M. Pavsner, Esquire, Bar No. 01353
                                 Veronica Byam Nannis, Bar No. 15679
                                 Jay P. Holland, Bar No. 06015
                                 Joseph, Greenwald & Laake, P.A.
                                 6404 Ivy Lane, Suite 400
                                 Greenbelt, Maryland 20770
                                 Tel: 301-220-2200
                                 Fax (301) 220-1214
                                 spavsner@jgllaw.com
                                 vnannis@jgllaw.com
                                 jholland@jgllaw.com

                                 Jeffrey S. Goldenberg (pro hac to be filed)
                                 Goldenberg Schneider, LPA
                                 One West Fourth Street, 18th Floor
                                 Cincinnati, OH 45202
                                 Tel: 513-345-8297
                                 Fax: 513-345-8294
                                 jgoldenberg@gs-legal.com

                                 Charles E. Schaffer (pro hac to be filed)
                                 Levin Sedran & Berman, LLP
                                 510 Walnut Street, Suite 500
                                 Philadelphia, PA 19106
                                 Tel: 215-592-1500
                                 Fax: 215-592-4663
                                 cschaffer@lfsblaw.com

                                 Greg Coleman (pro hac to be filed)
                                 Greg Coleman Law PC
                                 First Tennessee Plaza
                                 Knoxville, TN 37929
                                 Tel: 865-247-0080
                                 Fax: 865-522-0049
                                 greg@gregcolemanlaw.com

                                 D. Greg Blankinship (pro hac to be filed)
                                 Jeremiah Frei-Pearson (pro hac to be filed)
                                 Finkelstein, Blankinship,
                                 Frei-Pearson & Garber, LLP
                                 445 Hamilton Avenue, Suite 605
                                 White Plains, New York 10601
                                 Tel: 914-298-3281
                                 Fax: 914-824-1561
                                 gblankinship@fbfglaw.com
                                 jfrei-pearson@fbfglaw.com




                               237
Case 8:18-cv-03933-PWG Document 1 Filed 12/19/18 Page 238 of 238

                                 Jay D. Miller, Bar No. 04653
                                 Craig M. Silverman, Bar No. 16898
                                 Law Offices of Peter G. Angelos, P.C.
                                 One Charles Center
                                 100 N. Charles Street, 20th Floor
                                 Baltimore, MD 21201
                                 Tel: (410) 649-2000
                                 Fax: (410) 649-2101
                                 jmiller@lawpga.com
                                 csilverman@lawpga.com




                               238
